 



Exhibit 10.2

 
 

CPI HOLDCO, INC.
as Issuer

and

The Bank of New York Trust Company, N.A.
as Trustee



--------------------------------------------------------------------------------



INDENTURE



--------------------------------------------------------------------------------



Dated as of February 22, 2005



--------------------------------------------------------------------------------



Floating Rate Senior Notes due 2015
 
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          Trust Indenture Act       Indenture Section       Section
310(a)(1)
      7.10
(a)(2)
      7.10
(a)(3)
      N.A.
(a)(4)
      N.A.
(a)(5)
      7.08; 7.10
(b)
      7.08; 7.10; 12.02
(c)
      N.A.
311(a)
      7.11
(b)
      7.11
(c)
      N.A.
312(a)
      2.05
(b)
      12.03
(c)
      12.03
313(a)
      7.06
(b)(1)
      7.06
(b)(2)
      7.06
(c)
      7.06; 12.02
(d)
      7.06
314(a)
      4.06; 4.18; 12.02
(b)
      N.A.
(c)(1)
      7.02; 12.04; 12.05
(c)(2)
      7.02; 12.04; 12.05
(c)(3)
      N.A.
(d)
      N.A.
(e)
      12.05
(f)
      N.A.
315(a)
      7.01(b); 7.02(a)
(b)
      7.05; 12.02
(c)
      7.01
(d)
      6.05; 7.01(c)
(e)
      6.11
316(a)(last sentence)
      2.09
(a)(1)(A)
      6.05
(a)(1)(B)
      6.04
(a)(2)
      9.02
(b)
      6.07
(c)
      9.05
317(a)(1)
      6.08
(a)(2)
      6.09
(b)
      2.04
318(a)
      12.01
(c)
      12.01



--------------------------------------------------------------------------------

N.A. means Not Applicable

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of this Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE ONE
 
            DEFINITIONS AND INCORPORATION BY REFERENCE
 
           
SECTION 1.01.
  Definitions     1  
SECTION 1.02.
  Other Definitions     28  
SECTION 1.03.
  Incorporation by Reference of Trust Indenture Act     29  
SECTION 1.04.
  Rules of Construction     30  
 
            ARTICLE TWO
 
            THE NOTES
 
           
SECTION 2.01.
  Form and Dating     30  
SECTION 2.02.
  Execution, Authentication and Denomination; Additional Notes; Exchange Notes  
  32  
SECTION 2.03.
  Registrar and Paying Agent     33  
SECTION 2.04.
  Paying Agent To Hold Assets in Trust     33  
SECTION 2.05.
  Holder Lists     34  
SECTION 2.06.
  Transfer and Exchange     34  
SECTION 2.07.
  Replacement Notes     34  
SECTION 2.08.
  Outstanding Notes     35  
SECTION 2.09.
  Treasury Notes     35  
SECTION 2.10.
  Temporary Notes     36  
SECTION 2.11.
  Cancellation     36  
SECTION 2.12.
  Defaulted Interest     36  
SECTION 2.13.
  CUSIP and ISIN Numbers     36  
SECTION 2.14.
  Deposit of Moneys     37  
SECTION 2.15.
  Book-Entry Provisions for Global Notes     37  
SECTION 2.16.
  Special Transfer and Exchange Provisions     38  
 
            ARTICLE THREE
 
            REDEMPTION
 
           
SECTION 3.01.
  Notices to Trustee     42  
SECTION 3.02.
  Selection of Notes To Be Redeemed     42  
SECTION 3.03.
  Notice of Redemption     43  
SECTION 3.04.
  Effect of Notice of Redemption     44  
SECTION 3.05.
  Deposit of Redemption Price     44  
SECTION 3.06.
  Notes Redeemed in Part     44  

-i-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE FOUR
 
            COVENANTS
 
           
SECTION 4.01.
  Payment of Notes     44  
SECTION 4.02.
  Maintenance of Office or Agency     45  
SECTION 4.03.
  Corporate Existence     45  
SECTION 4.04.
  Payment of Taxes     45  
SECTION 4.05.
  [Intentionally Omitted]     46  
SECTION 4.06.
  Compliance Certificate; Notice of Default     46  
SECTION 4.07.
  [Intentionally Omitted]     46  
SECTION 4.08.
  Waiver of Stay, Extension or Usury Laws     46  
SECTION 4.09.
  Change of Control     46  
SECTION 4.10.
  Limitations on Additional Indebtedness     48  
SECTION 4.11.
  Limitations on Restricted Payments     50  
SECTION 4.12.
  Limitations on Liens     53  
SECTION 4.13.
  Limitations on Asset Sales     53  
SECTION 4.14.
  Limitations on Transactions with Affiliates     57  
SECTION 4.15.
  Limitations on Dividend and Other Restrictions Affecting Restricted
Subsidiaries     59  
SECTION 4.16.
  Additional Note Guarantees     60  
SECTION 4.17.
  [Intentionally Omitted.]     61  
SECTION 4.18.
  Reports to Holders     61  
SECTION 4.19.
  Limitations on Designation of Unrestricted Subsidiaries     62  
SECTION 4.20.
  Limitation on the Issuance or Sale of Equity Interests of Restricted
Subsidiaries     63  
SECTION 4.21.
  Business Activities     63  
 
            ARTICLE FIVE
 
            SUCCESSOR CORPORATION
 
           
SECTION 5.01.
  Mergers, Consolidations, Etc.     64  
 
            ARTICLE SIX
 
            DEFAULT AND REMEDIES
 
           
SECTION 6.01.
  Events of Default     65  
SECTION 6.02.
  Acceleration     67  
SECTION 6.03.
  Other Remedies     67  
SECTION 6.04.
  Waiver of Past Defaults     68  
SECTION 6.05.
  Control by Majority     68  
SECTION 6.06.
  Limitation on Suits     68  
SECTION 6.07.
  Rights of Holders To Receive Payment     69  
SECTION 6.08.
  Collection Suit by Trustee     69  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
SECTION 6.09.
  Trustee May File Proofs of Claim     69  
SECTION 6.10.
  Priorities     69  
SECTION 6.11.
  Undertaking for Costs     70  
 
            ARTICLE SEVEN
 
            TRUSTEE
 
           
SECTION 7.01.
  Duties of Trustee     70  
SECTION 7.02.
  Rights of Trustee     71  
SECTION 7.03.
  Individual Rights of Trustee     73  
SECTION 7.04.
  Trustee’s Disclaimer     73  
SECTION 7.05.
  Notice of Default     73  
SECTION 7.06.
  Reports by Trustee to Holders     73  
SECTION 7.07.
  Compensation and Indemnity     74  
SECTION 7.08.
  Replacement of Trustee     75  
SECTION 7.09.
  Successor Trustee by Merger, Etc.     76  
SECTION 7.10.
  Eligibility; Disqualification     76  
SECTION 7.11.
  Preferential Collection of Claims Against the Issuer     76  
 
            ARTICLE EIGHT
 
            DISCHARGE OF INDENTURE; DEFEASANCE
 
           
SECTION 8.01.
  Termination of the Issuer’s Obligations     76  
SECTION 8.02.
  Legal Defeasance and Covenant Defeasance     77  
SECTION 8.03.
  Conditions to Legal Defeasance or Covenant Defeasance     79  
SECTION 8.04.
  Application of Trust Money     80  
SECTION 8.05.
  Repayment to the Issuer     80  
SECTION 8.06.
  Reinstatement     81  
 
            ARTICLE NINE
 
            AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
           
SECTION 9.01.
  Without Consent of Holders     81  
SECTION 9.02.
  With Consent of Holders     82  
SECTION 9.03.
  [Intentionally Omitted]     83  
SECTION 9.04.
  Compliance with the Trust Indenture Act     83  
SECTION 9.05.
  Revocation and Effect of Consents     83  
SECTION 9.06.
  Notation on or Exchange of Notes     84  
SECTION 9.07.
  Trustee To Sign Amendments, Etc     84  

-iii-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE TEN   [INTENTIONALLY OMITTED]
 
            ARTICLE ELEVEN
 
            NOTE GUARANTEE
 
           
SECTION 11.01.
  Guarantee     84  
SECTION 11.02.
  [Intentionally Omitted.]     85  
SECTION 11.03.
  Limitation on Guarantor Liability     85  
SECTION 11.04.
  Execution and Delivery of Note Guarantee     86  
SECTION 11.05.
  Release of a Guarantor     86  
 
            ARTICLE TWELVE
 
            MISCELLANEOUS
 
           
SECTION 12.01.
  Trust Indenture Act Controls     87  
SECTION 12.02.
  Notices     87  
SECTION 12.03.
  Communications by Holders with Other Holders     88  
SECTION 12.04.
  Certificate and Opinion as to Conditions Precedent     88  
SECTION 12.05.
  Statements Required in Certificate or Opinion     89  
SECTION 12.06.
  Rules by Paying Agent or Registrar     89  
SECTION 12.07.
  Legal Holidays     89  
SECTION 12.08.
  Governing Law     89  
SECTION 12.09.
  No Adverse Interpretation of Other Agreements     89  
SECTION 12.10.
  No Recourse Against Others     89  
SECTION 12.11.
  Successors     90  
SECTION 12.12.
  Duplicate Originals     90  
SECTION 12.13.
  Severability     90  
SECTION 12.14.
  Waiver of Substantive Consolidation Claims     90  
 
           
Signatures
        S-1  

         
Exhibit A
  -   Form of Note
Exhibit B
  -   Form of Legends
Exhibit C
  -   Form of Certificate To Be Delivered in Connection with Transfers to
Non-QIB Accredited Investors
Exhibit D
  -   Form of Certificate To Be Delivered in Connection with Transfers Pursuant
to Regulation S
Exhibit E
  -   Form of Certificate To Be Delivered in Connection with Transfers of
Temporary Regulation S Global Note
Exhibit F
  -   Form of Notation of Guarantee

Note: This Table of Contents shall not, for any purpose, be deemed to be part of
this Indenture.

-iv-



--------------------------------------------------------------------------------



 



          INDENTURE dated as of February 22, 2005 between CPI Holdco, Inc., a
Delaware corporation (the “Issuer”), and The Bank of New York Trust Company,
N.A., a national banking association, as Trustee (the “Trustee”).

The Issuer has duly authorized the creation of an issue of Floating Rate Senior
Notes due 2015 and, to provide therefor, the Issuer has duly authorized the
execution and delivery of this Indenture. All things necessary to make the
Notes, when duly issued and executed by the Issuer and authenticated and
delivered hereunder, the valid and binding obligations of the Issuer and to make
this Indenture a valid and binding agreement of the Issuer have been done.

THIS INDENTURE WITNESSETH

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:

ARTICLE ONE

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

          Set forth below are certain defined terms used in this Indenture.

          “Acquired Indebtedness” means (1) with respect to any Person that
becomes a Restricted Subsidiary after the Issue Date, Indebtedness of such
Person and its Subsidiaries existing at the time such Person becomes a
Restricted Subsidiary that was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and (2) with
respect to the Issuer or any Restricted Subsidiary, any Indebtedness of a Person
(other than the Issuer or a Restricted Subsidiary) existing at the time such
Person is merged with or into the Issuer or a Restricted Subsidiary, or
Indebtedness expressly assumed by the Issuer or any Restricted Subsidiary in
connection with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.

          “Additional Interest” has the meaning set forth in the Registration
Rights Agreement.

          “Affiliate” of any Person means any other Person which directly or
indirectly controls or is controlled by, or is under direct or indirect common
control with, the referent Person. For purposes of Section 4.14, Affiliates
shall be deemed to include, with respect to any Person, any other Person
(1) which beneficially owns or holds, directly or indirectly, 10% or more of any
class of the Voting Stock of the referent Person, (2) of which 10% or more of
the Voting Stock is beneficially owned or held, directly or indirectly, by the
referenced Person or (3) with respect to an individual, any immediate family
member of such Person. For purposes of this definition and the definition of
“Control Investment Affiliate,” “control” of a Person shall mean the power to
direct

 



--------------------------------------------------------------------------------



 



the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.

          “Agent” means any Registrar or Paying Agent.

          “amend” means to amend, supplement, restate, amend and restate or
otherwise modify including successively, and “amendment” shall have a
correlative meaning.

          “Applicable Premium” means, with respect to a Note at any Redemption
Date, the greater of: (i) 1.0% of the principal amount of such Note; and
(ii) the excess of (A) the present value at such Redemption Date of (1) the
redemption price of such Note on February 1, 2007 (such redemption price being
that described in the second paragraph of Section 5 of such Note) plus (2) all
required remaining scheduled interest payments due on such Note (assuming that
the interest rate per annum on the Note applicable on the date of which notice
of redemption was given was in effect for the entire period and that all
interest is paid in cash) through February 1, 2007 (excluding accrued but unpaid
interest), computed using a discount rate equal to the Treasury Rate plus 50
basis points per annum discounted on a semi-annual bond basis, over (B) the
principal amount of such Note on such Redemption Date.

          Calculation of the Applicable Premium will be made by the Issuer or on
behalf of the Issuer by such Person as the Issuer shall designate; provided,
however, that such calculation shall not be a duty or obligation of the Trustee.

          “asset” means any asset or property.

          “Asset Acquisition” means

    (1) an Investment by the Issuer or any Restricted Subsidiary of the Issuer
in any other Person if, as a result of such Investment, such Person shall become
a Restricted Subsidiary of the Issuer, or shall be merged with or into the
Issuer or any Restricted Subsidiary of the Issuer, or

    (2) the acquisition by the Issuer or any Restricted Subsidiary of the Issuer
of all or substantially all of the assets of any other Person or any division or
line of business of any other Person.

          “Asset Sale” means any sale, issuance, conveyance, transfer, lease,
assignment or other disposition by the Issuer or any Restricted Subsidiary to
any Person other than the Issuer or any Restricted Subsidiary (including by
means of a Sale and Leaseback Transaction or a merger or consolidation)
(collectively, for purposes of this definition, a “transfer”), in one
transaction or a series of related transactions, of any assets of the Issuer or
any of its Restricted Subsidiaries other than in the ordinary course of
business. For purposes of this definition, the term “Asset Sale” shall not
include:

    (1) transfers of cash or Cash Equivalents;

-2-



--------------------------------------------------------------------------------



 



    (2) transfers of assets (including Equity Interests) that are governed by,
and made in accordance with Section 5.01;

    (3) Permitted Investments and Restricted Payments permitted under
Section 4.11;

    (4) the creation of or realization on any Permitted Lien;

    (5) transfers of damaged, worn-out or obsolete equipment or assets that, in
the Issuer’s reasonable judgment, are no longer used or useful in the business
of the Issuer or its Restricted Subsidiaries; and

    (6) any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if after giving effect to such transfers, the aggregate
Fair Market Value of the assets transferred in such transaction or any such
series of related transactions does not exceed $2.5 million.

          “Attributable Indebtedness” when used with respect to any Sale and
Leaseback Transaction, means, as at the time of determination, the present value
(discounted at a rate borne by the Notes, compounded on a semi-annual basis) of
the total obligations of the lessee for rental payments during the remaining
term of the lease included in any such Sale and Leaseback Transaction.

          “Bankruptcy Law” means Title 11 of the United States Code, as amended,
or any similar federal or state law for the relief of debtors.

          “Board of Directors” means, with respect to any Person, (i) in the
case of any corporation, the board of directors of such Person, (ii) in the case
of any limited liability company, the board of managers of such Person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such Person and (iv) in any other case, the functional equivalent of the
foregoing.

          “Business Day” means a day other than a Saturday, Sunday or other day
on which banking institutions in New York are authorized or required by law to
close.

          “Capitalized Lease” means a lease required to be capitalized for
financial reporting purposes in accordance with GAAP.

          “Capitalized Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under a Capitalized Lease, and the
amount of such obligation shall be the capitalized amount thereof determined in
accordance with GAAP.

          “Cash Equivalents” means:

    (1) marketable obligations with a maturity of one year or less from the date
of determination issued or directly and fully guaranteed or insured by the
United States of

-3-



--------------------------------------------------------------------------------



 



America or any agency or instrumentality thereof (provided that the full faith
and credit of the United States of America is pledged in support thereof);

    (2) demand and time deposits and certificates of deposit or acceptances with
a maturity of 180 days or less of any financial institution that is a member of
the Federal Reserve System having combined capital and surplus and undivided
profits of not less than $500 million and is assigned at least a “B” rating by
Thomson Financial BankWatch;

    (3) commercial paper maturing no more than 180 days from the date of
determination thereof issued by a corporation that is not the Issuer or an
Affiliate of the Issuer, and is organized under the laws of any State of the
United States of America or the District of Columbia and rated at least A-2 by
S&P or at least P-2 by Moody’s;

    (4) repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clause (1) above entered into
with any commercial bank meeting the specifications of clause (2) above; and

    (5) investments in money market or other mutual funds substantially all of
whose assets comprise securities of the types described in clauses (1) through
(4) above.

          “Change of Control” means the occurrence of any of the following
events:

    (1) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, except that in no event shall the parties to the
Stockholders’ Agreement be deemed a “group” solely by virtue of being parties to
the Stockholders’ Agreement), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause that person or group shall
be deemed to have “beneficial ownership” of all securities that any such person
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of Voting Stock
representing 50% or more of the voting power of the total outstanding Voting
Stock of the Issuer;

    (2) during any period of two consecutive years commencing after the Issue
Date, individuals who at the beginning of such period constituted the Board of
Directors (together with any new directors whose election to such Board of
Directors or whose nomination for election by the stockholders of the Issuer was
approved by a vote of the majority of the directors of the Issuer then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Issuer;

    (3) (a) all or substantially all of the assets of the Issuer and the
Restricted Subsidiaries are sold or otherwise transferred to any Person other
than a Wholly-Owned Restricted Subsidiary or one or more Permitted Holders or
(b) the Issuer consolidates or merges with or into another Person or any Person
consolidates or merges with or into the

-4-



--------------------------------------------------------------------------------



 



Issuer, in either case under this clause (3), in one transaction or a series of
related transactions in which immediately after the consummation thereof Persons
beneficially owning (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, Voting Stock representing in the aggregate a
majority of the total voting power of the Voting Stock of the Issuer immediately
prior to such consummation, together with the Permitted Holders, do not
beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, Voting Stock representing a majority of the total voting
power of the Voting Stock of the Issuer or the surviving or transferee Person;
or

    (4) the Issuer shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Issuer.

          “Consolidated Amortization Expense” for any period means the
amortization expense of the Issuer and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

          “Consolidated Cash Flow” for any period means, without duplication,
the sum of the amounts for such period of

    (1) Consolidated Net Income; plus

    (2) in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income:

    (a) Consolidated Income Tax Expense;

    (b) Consolidated Amortization Expense (but only to the extent not included
in Consolidated Interest Expense);

    (c) Consolidated Depreciation Expense;

    (d) Consolidated Interest Expense;

    (e) Restructuring Expenses; and

    (f) all other non-cash items reducing the Consolidated Net Income (excluding
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period) for such period,

in each case determined on a consolidated basis in accordance with GAAP; minus

    (3) the aggregate amount of all non-cash items (excluding any item which
represents the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any period), determined on a consolidated basis, to the extent such
items increased Consolidated Net Income for such period.

-5-



--------------------------------------------------------------------------------



 



          “Consolidated Depreciation Expense” for any period means the
depreciation expense of the Issuer and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

          “Consolidated Income Tax Expense” for any period means the provision
for taxes of the Issuer and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

          “Consolidated Interest Coverage Ratio” means the ratio of Consolidated
Cash Flow of CPI during the Four-Quarter Period ending on or prior to the
Transaction Date to Consolidated Interest Expense for the Four-Quarter Period.
For purposes of this definition, Consolidated Cash Flow and Consolidated
Interest Expense of CPI shall be calculated after giving effect on a pro forma
basis for the period of such calculation to:

    (1) the incurrence of any Indebtedness or the issuance of any Preferred
Stock of CPI or any of its Restricted Subsidiaries (and the application of the
proceeds thereof) and any repayment of other Indebtedness or redemption of other
Preferred Stock (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and

    (2) any Asset Sale or Asset Acquisition (including, without limitation, any
Asset Acquisition giving rise to the need to make such calculation as a result
of CPI or any of its Restricted Subsidiaries (including any Person who becomes a
Restricted Subsidiary as a result of such Asset Acquisition) incurring Acquired
Indebtedness and also including any Consolidated Cash Flow (including any pro
forma expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Exchange Act) associated with any such Asset
Acquisition) occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Transaction
Date, as if such Asset Sale or Asset Acquisition (including the incurrence of,
or assumption or liability for, any such Indebtedness or Acquired Indebtedness)
occurred on the first day of the Four-Quarter Period.

          If CPI or any of its Restricted Subsidiaries directly or indirectly
guarantees Indebtedness of a third Person, the preceding sentence shall give
effect to the incurrence of such guaranteed Indebtedness as if CPI or such
Restricted Subsidiary had directly incurred or otherwise assumed such guaranteed
Indebtedness.

-6-



--------------------------------------------------------------------------------



 



          In calculating Consolidated Interest Expense for purposes of
determining the denominator (but not the numerator) of this Consolidated
Interest Coverage Ratio:

    (1) interest on outstanding Indebtedness determined on a fluctuating basis
as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on this Indebtedness in effect on the Transaction Date;

    (2) if interest on any Indebtedness actually incurred on the Transaction
Date may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rates,
then the interest rate in effect on the Transaction Date will be deemed to have
been in effect during the Four-Quarter Period; and

    (3) notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of these
agreements.

          “Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense minus the interest income of the
Issuer and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP and including without duplication,

    (1) imputed interest on Capitalized Lease Obligations and Attributable
Indebtedness,

    (2) commissions, discounts and other fees and charges owed to Persons other
than the Issuer or any Restricted Subsidiary with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings,

    (3) the net costs associated with Hedging Obligations,

    (4) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,

    (5) the interest portion of any deferred payment obligations,

    (6) all other non-cash interest expense,

    (7) capitalized interest,

    (8) the product of (a) all dividend payments on any series of Disqualified
Equity Interests of the Issuer or any Preferred Stock of any Restricted
Subsidiary (other than any such Disqualified Equity Interests or any Preferred
Stock held by the Issuer or a Wholly-Owned Restricted Subsidiary or to the
extent paid in Qualified Equity Interests),

-7-



--------------------------------------------------------------------------------



 



multiplied by (b) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of the Issuer and the Restricted Subsidiaries, expressed as a
decimal,

    (9) all interest payable with respect to discontinued operations, and

    (10) all interest on any Indebtedness described in clause (7) or (8) of the
definition of “Indebtedness.”

          Consolidated Interest Expense shall be calculated after giving effect
to Hedging Obligations related to interest rates (including associated costs)
but excluding unrealized gains and losses with respect to Hedging Obligations.

          “Consolidated Leverage Ratio” means, as of the Transaction Date, the
ratio of (i) total consolidated Indebtedness of the Issuer and the Restricted
Subsidiaries (“Total Indebtedness”) as of the Transaction Date, after giving
effect to all incurrences and repayments of Indebtedness on the Transaction
Date, to (ii) Consolidated Cash Flow for the Four-Quarter Period ending on or
prior to the Transaction Date.

          For purposes of this definition, Consolidated Cash Flow shall be
calculated after giving effect on a pro forma basis to any Asset Sale or other
disposition or Asset Acquisition (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of the
Issuer or any Restricted Subsidiary (including any Person who becomes a
Restricted Subsidiary as a result of such Asset Acquisition) incurring Acquired
Indebtedness and also including any Consolidated Cash Flow (including any pro
forma expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Exchange Act) associated with any such Asset
Acquisition) occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to the Transaction
Date, as if such Asset Sale or Asset Acquisition or other disposition (including
the incurrence of, or assumption or liability for, any such Indebtedness or
Acquired Indebtedness) occurred on the first day of the Four-Quarter Period.

          “Consolidated Net Income” for any period means the net income (or
loss) of the Issuer and the Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

    (1) the net income (or loss) of any Person (other than a Restricted
Subsidiary) in which any Person other than the Issuer and the Restricted
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by the Issuer or any
of its Wholly-Owned Restricted Subsidiaries during such period;

    (2) except to the extent includible in the consolidated net income of the
Issuer pursuant to the foregoing clause (1), the net income (or loss) of any
Person that accrued prior to the date that (a) such Person becomes a Restricted
Subsidiary or is merged into or

-8-



--------------------------------------------------------------------------------



 



consolidated with the Issuer or any Restricted Subsidiary or (b) the assets of
such Person are acquired by the Issuer or any Restricted Subsidiary;

    (3) solely for purposes of calculating the Restricted Payments Basket, the
net income of any Restricted Subsidiary during such period to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary during such period
(unless (x) such restrictions with respect to the payment of dividends or
similar distributions have been legally waived or (y) such restriction is
permitted by Section 4.15), except that the Issuer’s equity in a net loss of any
such Restricted Subsidiary for such period shall be included in determining
Consolidated Net Income;

    (4) for the purposes of calculating the Restricted Payments Basket only, in
the case of a successor to the Issuer by consolidation, merger or transfer of
its assets, any income (or loss) of the successor prior to such merger,
consolidation or transfer of assets;

    (5) other than for purposes of calculating the Restricted Payments Basket,
any gain (or loss), together with any related provisions for taxes on any such
gain (or the tax effect of any such loss), realized during such period by the
Issuer or any Restricted Subsidiary upon (a) the acquisition of any securities,
or the extinguishment of any Indebtedness, of the Issuer or any Restricted
Subsidiary or (b) any Asset Sale by the Issuer or any Restricted Subsidiary;

    (6) any increase in amortization or depreciation of goodwill or other
intangible assets resulting from purchase accounting in connection with the
Merger;

    (7) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

    (8) unrealized gains and losses with respect to Hedging Obligations;

    (9) the cumulative effect of a change in accounting principles under GAAP;

    (10) any payments made in connection with the consummation of the
Transactions; and

    (11) any extraordinary gain or loss and, other than for purposes of
calculating the Restricted Payments Basket, any nonrecurring gain or loss,
together, as applicable, with any related provision for taxes on any such
extraordinary or nonrecurring gain (or the tax effect of any such extraordinary
or nonrecurring loss), realized by the Issuer or any Restricted Subsidiary
during such period.

    In addition:

-9-



--------------------------------------------------------------------------------



 



    (a) Consolidated Net Income shall be reduced to the extent not already
reflected therein by the amount of any payments by such Person and its
Restricted Subsidiaries to or on behalf of any direct or indirect parent of the
Issuer made pursuant to Section 4.14(b)(4); and

    (b) any return of capital with respect to an Investment that increased the
Restricted Payments Basket pursuant to Section 4.11(a)(3)(d) or decreased the
amount of Investments outstanding pursuant to clause (12) of the definition of
“Permitted Investments” shall be excluded from Consolidated Net Income for
purposes of calculating the Restricted Payments Basket.

          For purposes of this definition of “Consolidated Net Income,”
“nonrecurring” means any gain or loss as of any date that is not reasonably
likely to recur within the two years following such date; provided that if there
was a gain or loss similar to such gain or loss within the two years preceding
such date, such gain or loss shall not be deemed nonrecurring.

          “Consolidated Net Worth” means, with respect to any Person as of any
date, the consolidated stockholders’ equity of such Person, determined on a
consolidated basis in accordance with GAAP, less (without duplication) (1) any
amounts thereof attributable to Disqualified Equity Interests of such Person or
its Subsidiaries or any amount attributable to Unrestricted Subsidiaries and
(2) all write-ups (other than write-ups resulting from foreign currency
translations and write-ups of tangible assets of a going concern business made
within twelve months after the acquisition of such business) subsequent to the
Issue Date in the book value of any asset owned by such Person or a Subsidiary
of such Person.

          “Control Investment Affiliate” means, as to any Person, any other
Person which directly or indirectly is in control of, is controlled by, or is
under common control with such Person and is organized by such Person (or any
Person controlling such Person) primarily for making equity or debt investments
in portfolio companies.

          “Corporate Trust Office” means the corporate trust office of the
Trustee located at 700 S. Flower Street, Suite 500, Los Angeles, CA 90017,
Attention: Corporate Trust Department, or such other office, designated by the
Trustee by written notice to the Issuer, at which at any particular time its
corporate trust business shall be administered.

          “CPI” means Communications & Power Industries, Inc., a Delaware
corporation.

          “Credit Agreement” means the Credit Agreement dated as of January 23,
2004, as amended and restated on November 29, 2004, by and among CPI, as
Borrower, UBS AG, Stamford Branch, as administrative agent and collateral agent,
UBS Securities LLC and Bear, Stearns & Co. Inc., as joint lead arrangers and
bookrunners, and the other agents and lenders named therein, including any
notes, guarantees, collateral and security documents, instruments and agreements
executed in connection therewith (including Hedging Obligations related to the
Indebtedness incurred thereunder), and in each case as amended or refinanced
from time to time.

-10-



--------------------------------------------------------------------------------



 



          “Credit Facilities” means one or more debt facilities (which may be
outstanding at the same time and including, without limitation, the Credit
Agreement) providing for revolving credit loans, term loans or letters of credit
and, in each case, as such agreements may be amended, amended and restated,
supplemented, modified, refinanced, replaced or otherwise restructured, in whole
or in part from time to time (including increasing the amount of available
borrowings thereunder or adding Subsidiaries of the Issuer as additional
borrowers or guarantors thereunder), with respect to all or any portion of the
Indebtedness under such agreement or agreements or any successor or replacement
agreement or agreements and whether or not with the same or any other agent,
lender or group of lenders and whether or not provided under the Credit
Agreement or any other credit or other agreement or indenture.

          “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

          “Default” means (1) any Event of Default or (2) any event, act or
condition that, after notice or the passage of time or both, would be an Event
of Default.

          “Depository” means The Depository Trust Company, New York, New York,
or a successor thereto registered under the Exchange Act or other applicable
statute or regulation.

          “Disqualified Equity Interests” of any Person means any class of
Equity Interests of such Person that, by its terms, or by the terms of any
related agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final maturity date of the Notes; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Issuer to
redeem such Equity Interests upon the occurrence of a change in control or an
asset disposition occurring prior to the final maturity date of the Notes shall
not constitute Disqualified Equity Interests if the change in control or asset
disposition provisions applicable to such Equity Interests are no more favorable
to such holders than the provisions set forth in Section 4.09 and Section 4.13,
respectively, and such Equity Interests specifically provide that the Issuer
will not redeem any such Equity Interests pursuant to such provisions prior to
the Issuer’s purchase of the Notes as required pursuant to the provisions
described under Section 4.09 and Section 4.13, respectively.

-11-



--------------------------------------------------------------------------------



 



          “Equity Interests” of any Person means (1) any and all shares or other
equity interests (including common stock, preferred stock, limited liability
company interests and partnership interests) in such Person and (2) all rights
to purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person.

          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

          “Exchange Notes” has the meaning set forth in the Registration Rights
Agreement.

          “Exchange Offer” means the offer that may be made by the Issuer
pursuant to the Registration Rights Agreement to exchange Notes bearing the
Private Placement Legend for the Exchange Notes.

          “Fair Market Value” means, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between a willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction, as such price is determined in good faith by members of the
Board of Directors of the Issuer disinterested with respect to the applicable
transaction or a duly authorized committee thereof, as evidenced by a resolution
of such Board or committee.

          “Foreign Subsidiary” means any Restricted Subsidiary of the Issuer
which (i) is not organized under the laws of (x) the United States or any State
thereof or (y) the District of Columbia and (ii) conducts substantially all of
its business operations outside the United States of America.

          “Four-Quarter Period” means the most recent four consecutive full
fiscal quarters for which financial statements are available.

          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession of the United States, as in effect on the Issue Date.

          “guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person: (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.

-12-



--------------------------------------------------------------------------------



 



          “Guarantors” means each Person that is required to, or at the election
of the Issuer does, become a Guarantor by the terms of this Indenture after the
Issue Date, in each case, until such Person is released from its Note Guarantee
in accordance with the terms of this Indenture.

          “Hedging Obligations” of any Person means the obligations of such
Person under swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies.

          “Holder” means any registered holder, from time to time, of the Notes.

          “incur” means, with respect to any Indebtedness or Obligation, incur,
create, issue, assume, guarantee or otherwise become directly or, indirectly
liable, contingently or otherwise, with respect to such Indebtedness or
Obligation; provided that (1) the Indebtedness of a Person existing at the time
such Person became a Restricted Subsidiary shall be deemed to have been incurred
by such Restricted Subsidiary at such time and (2) the accrual of interest, the
payment of interest in the form of additional Indebtedness (including the
issuance of Additional Notes in payment of interest on the Notes) and the
accretion of original issue discount shall not be deemed to be an incurrence of
Indebtedness.

          “Indebtedness” of any Person at any date means, without duplication:

    (1) all liabilities, contingent or otherwise, of such Person for borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof);

    (2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

    (3) all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;

    (4) all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, except trade payables and accrued expenses
incurred by such Person in the ordinary course of business in connection with
obtaining goods, materials or services;

    (5) the maximum fixed redemption or repurchase price of all Disqualified
Equity Interests of such Person;

    (6) all Capitalized Lease Obligations of such Person;

    (7) all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person;

-13-



--------------------------------------------------------------------------------



 



    (8) all Indebtedness of others guaranteed by such Person to the extent of
such guarantee; provided that Indebtedness of the Issuer or its Subsidiaries
that is guaranteed by the Issuer or the Issuer’s Subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Issuer and
its Subsidiaries on a consolidated basis;

    (9) all Attributable Indebtedness;

    (10) to the extent not otherwise included in this definition, net
obligations of such Person under Hedging Obligations of such Person (the amounts
of any such obligations to be equal at any time to the termination value of such
Hedging Obligation that would be payable by, or to, such Person at such time);
and

    (11) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person.

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (7), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured. For purposes of clause (5), the
“maximum fixed redemption or repurchase price” of any Disqualified Equity
Interests that do not have a fixed redemption or repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interests as
if such Disqualified Equity Interests were redeemed or repurchased on any date
on which an amount of Indebtedness outstanding shall be required to be
determined pursuant to this Indenture.

          “Indenture” means this Indenture, as amended or supplemented from time
to time in accordance with the terms hereof.

          “Independent Director” means a director of the Issuer who

    (1) is independent with respect to the transaction at issue;

    (2) does not have any material financial interest in the Issuer or any of
its Affiliates (other than as a result of holding securities of the Issuer or
any direct or indirect parent company of the Issuer); and

    (3) has not and whose Affiliates or affiliated firm has not, at any time
during the twelve months prior to the taking of any action hereunder, directly
or indirectly, received, or entered into any understanding or agreement to
receive, any compensation, payment or other benefit, of any type or form, from
the Issuer or any of its Affiliates, other than customary directors’ fees for
serving on the Board of Directors of the Issuer or any Affiliate and
reimbursement of out-of-pocket expenses for attendance at the Issuer’s or
Affiliate’s board and board committee meetings.

-14-



--------------------------------------------------------------------------------



 



          “Independent Financial Advisor” means an accounting, appraisal or
investment banking firm of nationally recognized standing that is, in the
reasonable judgment of the Issuer’s Board of Directors, qualified to perform the
task for which it has been engaged and is not an Affiliate of the Issuer and is
otherwise disinterested with respect to the applicable transaction.

          “Initial Purchasers” means UBS Securities LLC, Wachovia Capital
Markets, LLC and Bear, Stearns & Co. Inc.

          “Institutional Accredited Investor” or “IAI” means an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

          “interest” means, with respect to the Notes, interest and Additional
Interest, if any, on the Notes.

          “Interest Payment Date” means the Stated Maturity of an installment of
interest on the Notes.

          “Interest Period” means the period commencing on and including an
Interest Payment Date and ending on and including the day immediately preceding
the next succeeding Interest Payment Date, with the exception that the first
Interest Period shall commence on and include the Issue Date and end on and
include July 31, 2005.

          “Investments” of any Person means:

    (1) all direct or indirect investments by such Person in any other Person in
the form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

    (2) all purchases (or other acquisitions for consideration) by such Person
of Indebtedness, Equity Interests or other securities of any other Person (other
than any such purchase that constitutes a Restricted Payment of the type
described in clause (2) of the definition thereof);

    (3) all other items that would be classified as investments on a balance
sheet of such Person prepared in accordance with GAAP (including, if required by
GAAP, purchases of assets outside the ordinary course of business); and

    (4) the Designation of any Subsidiary as an Unrestricted Subsidiary.

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of Investment
pursuant to clause (4) shall be the Designation Amount determined in accordance
with Section 4.19. If the Issuer or any Restricted Subsidiary sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted

-15-



--------------------------------------------------------------------------------



 



Subsidiary, the Issuer shall be deemed to have made an Investment on the date of
any such sale or other disposition equal to the Fair Market Value of the Equity
Interests of and all other Investments in such Restricted Subsidiary not sold or
disposed of, which amount shall be determined by the Board of Directors. The
acquisition by the Issuer or any Restricted Subsidiary of a Person that holds an
Investment in a third Person shall be deemed to be an Investment by the Issuer
or such Restricted Subsidiary in the third Person in an amount equal to the Fair
Market Value of the Investment held by the acquired Person in the third Person.
Notwithstanding the foregoing, purchases or redemptions of Equity Interests of
the Issuer or any direct or indirect parent company of the Issuer shall be
deemed not to be Investments.

          “Issue Date” means the date on which the Notes are first issued.

          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien (statutory or other), pledge, lease, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, and any lease in the nature
thereof, and any filing of, or agreement to give, any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction (other
than cautionary filings in respect of operating leases); provided that in no
event shall an operating lease constitute a Lien.

          “Maturity Date” means February 1, 2012.

          “Merger” means the merger, on January 23, 2004, of CPI Merger Sub
Corp., a Delaware corporation and a wholly-owned subsidiary of CPI Holdco, Inc.,
a Delaware corporation, with and into Communications & Power Industries Holding
Corporation, a Delaware corporation, with Communications & Power Industries
Holding Corporation as the surviving corporation.

          “Moody’s” means Moody’s Investors Service, Inc., and its successors.

          “Net Available Proceeds” means, with respect to any Asset Sale, the
proceeds thereof in the form of cash or Cash Equivalents, net of:

    (1) brokerage commissions and other fees and expenses (including fees and
expenses of legal counsel, accountants and investment banks) of such Asset Sale;

    (2) relocation and demolition expenses incurred in connection with, or as a
result of, such Asset Sale;

    (3) provisions for taxes payable as a result of such Asset Sale (after
taking into account any available tax credits or deductions and any tax sharing
arrangements);

    (4) amounts required to be paid to any Person (other than the Issuer or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale or having a Lien thereon;

-16-



--------------------------------------------------------------------------------



 



    (5) payments of unassumed liabilities (not constituting Indebtedness)
relating to the assets sold at the time of, or within 30 days after the date of,
such Asset Sale; and

    (6) appropriate amounts to be provided by the Issuer or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any adjustment in the sale price of such asset or assets or liabilities
associated with such Asset Sale and retained by the Issuer or any Restricted
Subsidiary, as the case may be, after such Asset Sale, including pensions and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officers’ Certificate delivered to the
Trustee; provided, however, that any amounts remaining after adjustments,
revaluations or liquidations of such reserves shall constitute Net Available
Proceeds at such time;

provided, that in the case of an Asset Sale of San Carlos, Net Available
Proceeds shall mean the amount calculated in accordance with this definition in
excess of $6.0 million.

          “Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary:

    (1) as to which neither the Issuer nor any Restricted Subsidiary
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;

    (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Credit Agreement or the Notes) of the Issuer or any
Restricted Subsidiary to declare a default on the other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its Stated Maturity;
and

    (3) as to which the lenders have been notified in writing that they will not
have any recourse to the Equity Interests or assets of the Issuer or any
Restricted Subsidiary.

          “Non-U.S. Person” has the meaning assigned to such term in
Regulation S.

          “Note Guarantee” means the guarantee by each Guarantor of the Issuer’s
payment obligations under this Indenture and the Notes, executed pursuant to
this Indenture.

          “Notes” means, collectively, the Issuer’s Floating Rate Senior Notes
due 2015 issued in accordance with Section 2.02 (whether issued on the Issue
Date, issued as Additional Notes, issued as Exchange Notes or Private Exchange
Notes, or otherwise issued after the Issue Date) treated as a single class of
securities under this Indenture, as amended or supplemented from time to time in
accordance with the terms of this Indenture.

-17-



--------------------------------------------------------------------------------



 



          “Obligation” means any principal, interest, penalties, fees,
indemnification, reimbursements, costs, expenses, damages and other liabilities
payable under the documentation governing any Indebtedness.

          “Offering Memorandum” means the offering memorandum of the Issuer
relating to the Notes dated February 16, 2005.

          “Officer” means any of the following of the Issuer or a Guarantor, as
applicable: the Chairman of the Board of Directors, the Chief Executive Officer,
the Chief Financial Officer, the President, any Vice President, the Treasurer or
the Secretary.

          “Officers’ Certificate” means a certificate signed by two Officers.

          “Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of, or
counsel to, the Issuer or the Trustee.

          “Pari Passu Indebtedness” means any Indebtedness of the Issuer that
ranks pari passu in right of payment with the Notes.

          “Permanent Regulation S Global Note” has the meaning given to such
term in Section 2.01.

          “Permitted Business” means the businesses engaged in by the Issuer and
its Subsidiaries on the Issue Date as described in the Offering Memorandum and
businesses that are reasonably related thereto or reasonable extensions thereof
or complementary thereto.

          “Permitted Holder” means (i) Sponsor, (ii) its Control Investments
Affiliates and (iii) any Person with whom Sponsor or any of its Control
Investment Affiliates (x) is part of a “group” within the meaning of
Section 13(d)(3) of the Exchange Act or (y) are parties to a Securityholders’
Agreement; provided that clause (iii) will be applicable only if on the first
date that Sponsor and its Control Investment Affiliates beneficially own (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, Voting Stock representing less than a majority of the voting power
of the total outstanding Voting Stock of the Issuer, the ratio of total
Indebtedness of Issuer and the Restricted Subsidiaries on a consolidated basis
on such date to Consolidated Cash Flow (calculated on a pro forma basis in
accordance with Regulation S-X under the Exchange Act) for the Four-Quarter
Period is not higher than such ratio on the Issue Date.

          “Permitted Investments” means:

    (1) Investments by the Issuer or any Restricted Subsidiary in (a) any
Restricted Subsidiary or (b) in any Person that will become immediately after
such Investment a Restricted Subsidiary or that will merge or consolidate into
the Issuer or a Restricted Subsidiary;

-18-



--------------------------------------------------------------------------------



 



    (2) Investments in the Issuer by any Restricted Subsidiary;

    (3) loans and advances to directors, employees and officers of the Issuer
and the Restricted Subsidiaries for bona fide business purposes and to purchase
Equity Interests of the Issuer not in excess of $2.0 million at any one time
outstanding;

    (4) Hedging Obligations incurred pursuant to Section 4.10(b)(4);

    (5) cash and Cash Equivalents;

    (6) receivables owing to the Issuer or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Issuer or any such Restricted
Subsidiary deems reasonable under the circumstances;

    (7) Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

    (8) Investments made by the Issuer or any Restricted Subsidiary as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 4.13;

    (9) lease, utility and other similar deposits in the ordinary course of
business;

    (10) Investments made by the Issuer or a Restricted Subsidiary for
consideration consisting only of Qualified Equity Interests of the Issuer;

    (11) stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Issuer or any
Restricted Subsidiary or in satisfaction of judgments; and

    (12) other Investments in an aggregate amount not to exceed $15.0 million at
any one time outstanding (with each Investment being valued as of the date made
and without regard to subsequent changes in value).

The amount of Investments outstanding at any time pursuant to clause (12) above
shall be deemed to be reduced:

    (a) upon the disposition or repayment of or return on any Investment made
pursuant to clause (12) above, by an amount equal to the return of capital or
principal with respect to such Investment to the Issuer or any Restricted
Subsidiary (to the extent not included in the computation of Consolidated Net
Income), less the cost of the disposition of such Investment and net of taxes;
and

-19-



--------------------------------------------------------------------------------



 



    (b) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the lesser of (x) the Fair Market Value of the
Issuer’s proportionate interest in such Subsidiary immediately following such
Redesignation, and (y) the aggregate amount of Investments in such Subsidiary
that increased (and did not previously decrease) the amount of Investments
outstanding pursuant to clause (12) above.

          “Permitted Liens” means the following types of Liens:

    (1) Liens for taxes, assessments or governmental charges or claims either
(a) not delinquent or (b) contested in good faith by appropriate proceedings and
as to which the Issuer or the Restricted Subsidiaries shall have set aside on
its books such reserves as may be required pursuant to GAAP;

    (2) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made in respect thereof;

    (3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

    (4) Liens upon specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

    (5) judgment Liens not giving rise to a Default so long as such Liens are
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which the proceedings may be initiated has not expired;

    (6) easements, rights-of-way, zoning restrictions and other similar charges,
restrictions or encumbrances in respect of real property or immaterial
imperfections of title which do not, in the aggregate, impair in any material
respect the ordinary conduct of the business of the Issuer and the Restricted
Subsidiaries taken as a whole;

    (7) Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other assets relating to such
letters of credit and products and proceeds thereof;

-20-



--------------------------------------------------------------------------------



 



    (8) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Issuer or any
Restricted Subsidiary, including rights of offset and setoff;

    (9) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Issuer or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

    (10) leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Issuer or any Restricted Subsidiary;

    (11) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

    (12) Liens securing all of the Notes;

    (13) Liens existing on the Issue Date securing Indebtedness outstanding on
the Issue Date (other than Liens securing Indebtedness under the Credit
Facilities);

    (14) Liens in favor of the Issuer or a Restricted Subsidiary;

    (15) Liens securing Indebtedness under the Credit Facilities;

    (16) Liens securing Indebtedness of any Restricted Subsidiary;

    (17) Liens securing Purchase Money Indebtedness and Capitalized Lease
Obligations; provided that such Liens shall not extend to any asset other than
the specified asset being financed and additions and improvements thereon;

    (18) Liens securing Acquired Indebtedness permitted to be incurred under
this Indenture; provided that the Liens do not extend to assets not subject to
such Lien at the time of acquisition (other than improvements thereon) and are
no more favorable to the lienholders than those securing such Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the Issuer
or a Restricted Subsidiary;

    (19) Liens on assets of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries;

    (20) Liens on assets of a Person existing at the time such Person is
acquired or merged with or into or consolidated with the Issuer or any such
Restricted Subsidiary (and not created in anticipation or contemplation
thereof);

-21-



--------------------------------------------------------------------------------



 



    (21) Liens to secure Refinancing Indebtedness of Indebtedness secured by
Liens referred to in the foregoing clauses (13), (15) (17) and (18); provided
that in the case of Liens securing Refinancing Indebtedness of Indebtedness
secured by Liens referred to in the foregoing clauses (13) and (17) such Liens
do not extend to any additional assets (other than improvements thereon and
replacements thereof);

    (22) Liens to secure Attributable Indebtedness; provided that any such Lien
shall not extend to or cover any assets of the Issuer or any Restricted
Subsidiary other than the assets which are the subject of the Sale and Leaseback
Transaction in which the Attributable Indebtedness is incurred;

    (23) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; and

    (24) Liens incurred in the ordinary course of business of the Issuer or any
Restricted Subsidiary with respect to obligations that do not in the aggregate
exceed $10.0 million at any one time outstanding.

          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, incorporated or unincorporated association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof or other entity of any kind.

          “Plan of Liquidation” with respect to any Person means a plan that
provides for, contemplates or the effectuation of which is preceded or
accompanied by (whether or not substantially contemporaneously, in phases or
otherwise): (1) the sale, lease, conveyance or other disposition of all or
substantially all of the assets of such Person otherwise than as an entirety or
substantially as an entirety; and (2) the distribution of all or substantially
all of the proceeds of such sale, lease, conveyance or other disposition of all
or substantially all of the remaining assets of such Person to holders of Equity
Interests of such Person.

          “Preferred Stock” means, with respect to any Person, any and all
preferred or preference stock or other equity interests (however designated) of
such Person whether now outstanding or issued after the Issue Date.

          “principal” means, with respect to the Notes, the principal of and
premium, if any, on the Notes.

          “Private Exchange” has the meaning given to it in the Registration
Rights Agreement.

          “Private Exchange Notes” has the meaning given to it in the
Registration Rights Agreement.

          “Private Placement Legend” means the legends initially set forth on
the Notes in the form set forth in Exhibit B.

-22-



--------------------------------------------------------------------------------



 



          “Purchase Money Indebtedness” means Indebtedness, including
Capitalized Lease Obligations, of the Issuer or any Restricted Subsidiary
incurred for the purpose of financing all or any part of the purchase price of
property, plant or equipment used in the business of the Issuer or any
Restricted Subsidiary or the cost of installation, construction or improvement
thereof; provided, however, that (1) the amount of such Indebtedness shall not
exceed such purchase price or cost and (2) such Indebtedness shall be incurred
within 90 days after such acquisition of such asset by the Issuer or such
Restricted Subsidiary or such installation, construction or improvement.

          “Qualified Equity Interests” means Equity Interests of the Issuer
other than Disqualified Equity Interests; provided that such Equity Interests
shall not be deemed Qualified Equity Interests to the extent sold or owed to a
Subsidiary of the Issuer or financed, directly or indirectly, using funds
(1) borrowed from the Issuer or any Subsidiary of the Issuer until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by the Issuer or any Subsidiary of the Issuer (including, without
limitation, in respect of any employee stock ownership or benefit plan).

          “Qualified Equity Offering” means the issuance and sale of Qualified
Equity Interests of the Issuer or any direct or indirect parent company of the
Issuer to Persons other than any Permitted Holder or any other Person who is
not, prior to such issuance and sale, an Affiliate of the Issuer, other than in
connection with a transaction or series of transactions constituting a Change of
Control; provided, however, that cash proceeds therefrom equal to not less than
100% of the aggregate principal amount of any Notes to be redeemed are received
by the Issuer as a capital contribution immediately prior to such redemption.

          “Qualified Institutional Buyer” or “QIB” shall have the meaning
specified in Rule 144A under the Securities Act.

          “Record Date” means the applicable Record Date specified in the Notes;
provided that if any such date is not a Business Day, the Record Date shall be
the first day immediately succeeding such specified day that is a Business Day.

          “redeem” means to redeem, repurchase, purchase, defease, retire,
discharge or otherwise acquire or retire for value, and “redemption” shall have
a correlative meaning; provided that this definition shall not apply for
purposes of Section 5 or Section 6 of the Notes or Article III.

          “Redemption Date,” when used with respect to any Note to be redeemed,
means the date fixed for such redemption pursuant to this Indenture and the
Notes.

          “Redemption Price,” when used with respect to any Note to be redeemed,
means the price fixed for such redemption, payable in immediately available
funds, pursuant to this Indenture and the Notes.

          “Redesignation” has the meaning given to such term in Section 4.19(d).

-23-



--------------------------------------------------------------------------------



 



          “refinance” means to refinance, repay, prepay, replace, renew or
refund, including successively.

          “Refinancing Indebtedness” means Indebtedness of the Issuer or a
Restricted Subsidiary issued in exchange for, or the proceeds of which are used,
within 90 days of such issuance or receipt of such proceeds, to redeem or
refinance in whole or in part, or constituting an amendment of, any Indebtedness
of the Issuer or any Restricted Subsidiary (the “Refinanced Indebtedness”);
provided that:

    (1) the principal amount (or accreted value, in the case of Indebtedness
issued at a discount) of the Refinancing Indebtedness does not exceed the
principal amount (or accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any premium paid to the holders of the Refinanced Indebtedness and
reasonable expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

    (2) if the Refinanced Indebtedness was subordinated to the Notes or the Note
Guarantees, as the case may be, then such Refinancing Indebtedness, by its
terms, is subordinate in right of payment to the Notes or the Note Guarantees,
as the case may be, at least to the same extent as the Refinanced Indebtedness;

    (3) the Refinancing Indebtedness is scheduled to mature no earlier than the
earlier of (a) the maturity of the Refinanced Indebtedness being repaid or
amended or (b) after the maturity date of the Notes; and

    (4) the portion, if any, of the Refinancing Indebtedness that is scheduled
to mature on or prior to the maturity date of the Notes has a Weighted Average
Life to Maturity at the time such Refinancing Indebtedness is incurred that is
equal to or greater than the Weighted Average Life to Maturity of the portion of
the Refinanced Indebtedness being repaid that is scheduled to mature on or prior
to the maturity date of the Notes.

          “Registration Rights Agreement” means that certain registration rights
agreement dated as of the date of this Indenture by and among the Issuer and the
initial purchasers set forth therein; and with respect to any Additional Notes
(other than Additional Notes issued as payment of interest on Notes), one or
more substantially similar registration rights agreements among the Issuer and
the other parties thereto, as such agreement(s) may be amended from time to
time.

          “Regulation S” means Regulation S under the Securities Act.

          “Regulation S Global Note” has the meaning given to such term in
Section 2.01.

          “Responsible Officer” means, when used with respect to the Trustee,
any officer in the Corporate Trust Office of the Trustee to whom any corporate
trust matter is referred because of such officer’s knowledge of and familiarity
with the particular subject and shall also mean any officer who shall have
direct responsibility for the administration of this Indenture.

-24-



--------------------------------------------------------------------------------



 



          “Restricted Payment” means any of the following:

    (1) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Issuer or any Restricted Subsidiary, including, without
limitation, any payment in connection with any merger or consolidation involving
the Issuer but excluding (a) dividends or distributions payable solely in
Qualified Equity Interests and (b) in the case of Restricted Subsidiaries,
dividends or distributions payable to the Issuer or to a Restricted Subsidiary
and pro rata dividends or distributions payable to minority stockholders of any
Restricted Subsidiary;

    (2) the redemption of any Equity Interests of the Issuer or any Restricted
Subsidiary or any direct or indirect parent company of the Issuer, including,
without limitation, any payment in connection with any merger or consolidation
involving the Issuer but excluding any such Equity Interests held by the Issuer
or any Restricted Subsidiary;

    (3) any Investment other than a Permitted Investment; or

    (4) any redemption prior to the scheduled maturity or prior to any scheduled
repayment of principal or sinking fund payment, as the case may be, in respect
of Subordinated Indebtedness; it being understood that a redemption by a
Subsidiary of the Issuer of such Subsidiary’s Indebtedness, the guarantee by the
Issuer of which Indebtedness is subordinated to the Notes, shall not be deemed a
Restricted Payment.

          “Restricted Payments Basket” has the meaning given to such term in
Section 4.11(a).

          “Restricted Security” means a Note that constitutes a “Restricted
Security” within the meaning of Rule 144(a)(3) under the Securities Act;
provided, however, that the Trustee shall be entitled to request and
conclusively rely on an Opinion of Counsel with respect to whether any Note
constitutes a Restricted Security.

          “Restricted Subsidiary” means, with respect to any Person, any
Subsidiary of such Person other than an Unrestricted Subsidiary. Unless
otherwise indicated, “Restricted Subsidiary” shall refer to a Restricted
Subsidiary of the Issuer.

          “Restructuring Expenses” means losses, charges and expenses incurred
in connection with restructuring within the Issuer and/or one or more Restricted
Subsidiaries, including in connection with integration of acquired businesses or
Persons, disposition of one or more Subsidiaries or businesses, exiting of one
or more lines of businesses and relocation or consolidation of facilities,
including severance, lease termination and other non-ordinary course,
non-operating costs and expenses in connection therewith.

          “Rule 144A” means Rule 144A under the Securities Act.

          “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

-25-



--------------------------------------------------------------------------------



 



          “Sale and Leaseback Transactions” means with respect to any Person an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.

          “San Carlos” means the Issuer’s San Carlos, California facility.

          “SEC” means the U.S. Securities and Exchange Commission.

          “Secretary’s Certificate” means a certificate signed by the Secretary
of the Issuer.

          “Securities Act” means the U.S. Securities Act of 1933, as amended.

          “Securityholders’ Agreement” means an agreement among the Sponsor
and/or its Control Investment Affiliates and one or more Persons that
beneficially own Voting Stock of the Issuer pursuant to which (i) the vote of
the Sponsor and/or its Control Investment Affiliates is required for (a) the
merger, consolidation or sale of all or substantially all of the assets of the
Issuer (other than a merger, consolidation or sale of all or substantially all
of the assets with or to any direct or indirect parent company of the Issuer or
a Restricted Subsidiary), (b) a sale of assets of the Issuer or any of its
Subsidiaries with a Fair Market Value of $25.0 million or more (c) the
incurrence of Indebtedness by the Issuer or any of its Subsidiaries of
$25.0 million in principal amount or more and (ii) Sponsor and/or its Control
Investment Affiliates shall be entitled to designate a number of directors of
the Board of Directors of the Issuer at least proportional to its direct or
indirect equity ownership of the Issuer (excluding directors who are also
officers of the Issuer) but not less than one.

          “Significant Subsidiary” means (1) any Restricted Subsidiary that
would be a “significant subsidiary” as defined in Regulation S-X promulgated
pursuant to the Securities Act as such Regulation is in effect on the Issue Date
and (2) any Restricted Subsidiary that, when aggregated with all other
Restricted Subsidiaries that are not otherwise Significant Subsidiaries and as
to which any event described in clause (7) or (8) under Section 6.01 has
occurred and is continuing, would constitute a Significant Subsidiary under
clause (1) of this definition.

          “Sponsor” means one or more investment funds controlled by The Cypress
Group L.L.C.

          “Stockholders’ Agreement” means the stockholders’ agreement dated on
or about January 23, 2004 among the Issuer and its stockholders.

          “Stated Maturity” means, with respect to any installment of interest
or principal on any Indebtedness, the date on which such payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

-26-



--------------------------------------------------------------------------------



 



          “Subordinated Indebtedness” means Indebtedness of the Issuer that is
subordinated in right of payment to the Notes.

          “Subsidiary” means, with respect to any Person:

    (1) any corporation, limited liability company, association or other
business entity of which more than 50% of the total voting power of the Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Board of Directors thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

    (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or of a Subsidiary of such Person or (b) the
only general partners of which are such Person or one or more Subsidiaries of
such Person (or any combination thereof).

Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Issuer.

          “Temporary Regulation S Global Note” has the meaning given to such
term in Section 2.01.

          “Transaction Date” means as of the date of the transaction giving rise
to the need to calculate the Consolidated Interest Coverage Ratio or the
Consolidated Leverage Ratio.

          “Transactions” means the Merger and the transactions related thereto,
including the financing and refinancing transactions.

          “Treasury Rate” means, with respect to a Redemption Date, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Redemption Date to February 1, 2007;
provided, however, that if the period from such Redemption Date to February 1,
2007 is not equal to the constant maturity of the United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from such Redemption Date
to February 1, 2007 is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year shall be used.

          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended.

          “Trustee” means the party named as such in this Indenture until a
successor replaces it in accordance with the provisions of this Indenture and
thereafter means such successor.

-27-



--------------------------------------------------------------------------------



 



          “Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Issuer in accordance with Section 4.19 and (2) any Subsidiary
of an Unrestricted Subsidiary.

          “U.S. Government Obligations” means direct non-callable obligations
of, or obligations guaranteed by, the United States of America for the payment
of which guarantee or obligations the full faith and credit of the United States
is pledged.

          “U.S. Legal Tender” means such coin or currency of the United States
of America that at the time of payment shall be legal tender for the payment of
public and private debts.

          “Voting Stock” with respect to any Person means securities of any
class of Equity Interests of such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock or other relevant
equity interest has voting power by reason of any contingency) to vote in the
election of members of the Board of Directors of such Person.

          “Weighted Average Life to Maturity,” when applied to any Indebtedness
at any date, means the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (2) the then outstanding principal
amount of such Indebtedness.

          “Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of
which 100% of the Equity Interests (except for directors’ qualifying shares or
certain minority interests owned by other Persons solely due to local law
requirements that there be more than one stockholder, but which interest is not
in excess of what is required for such purpose) are owned directly by the Issuer
or through one or more Wholly-Owned Restricted Subsidiaries.

SECTION 1.02. Other Definitions.

          Term       Defined in Section
“144A Global Note”
      2.01
“Additional Notes”
      2.02
“Affiliate Transaction”
      4.14
“Authentication Order”
      2.02
“Change of Control Payment Date”
      4.09
“Change of Control Purchase Price”
      4.09
“CPI Coverage Ratio Exception
               4.10(a)(ii)
“Covenant Defeasance”
      8.02
“Coverage Ratio Exception”
      4.10
“Designation”
      4.19
“Designation Amount”
      4.19
“Event of Default”
      6.01

-28-



--------------------------------------------------------------------------------



 



          Term       Defined in Section
“Excess Proceeds”
      4.13
“Four-Quarter Period”
      1.01
“Guarantee Obligations”
      11.01
“Global Note”
      2.01
“IAI Global Note”
      2.01
“Initial Global Note”
      2.01
“Initial Notes”
      2.01
“Issuer Coverage Ratio Exception”.
              4.10(a)(i)
“Legal Defeasance”
      8.02
“Net Proceeds Deficiency”
      4.13
“Net Proceeds Offer”
      4.13
“Net Proceeds Payment Date”
      4.13
“Offered Price”
      4.13
“Pari Passu Indebtedness Price”
      4.13
“Parent Successor”
      5.01
“Participants”
      2.15
“Paying Agent”
      2.03
“Payment Amount”
      4.13
“Permitted Indebtedness”
      4.10
“Physical Notes”
      2.01
“Redesignation”
      4.19
“Registrar”
      2.03
“Restricted Payments Basket”
      4.11
“Successor”
      5.01
“Transaction Date”
      1.01

SECTION 1.03. Incorporation by Reference of Trust Indenture Act.

          Whenever this Indenture refers to a provision of the Trust Indenture
Act, such provision is incorporated by reference in, and made a part of, this
Indenture. The following Trust Indenture Act terms used in this Indenture have
the following meanings:

          “indenture securities” means the Notes.

          “indenture security holder” means a Holder.

          “indenture to be qualified” means this Indenture.

          “indenture trustee” or “institutional trustee” means the Trustee.

          “obligor” on the indenture securities means the Issuer, any Guarantor
or any other obligor on the Notes.

-29-



--------------------------------------------------------------------------------



 



          All other Trust Indenture Act terms used in this Indenture that are
defined by the Trust Indenture Act, defined by Trust Indenture Act reference to
another statute or defined by SEC rule and not otherwise defined herein have the
meanings assigned to them therein.

SECTION 1.04. Rules of Construction.

          Unless the context otherwise requires:

    (1) a term has the meaning assigned to it;

    (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

    (3) “or” is not exclusive;

    (4) words in the singular include the plural, and words in the plural
include the singular;

    (5) provisions apply to successive events and transactions;

    (6) the words “Guarantor”, “Guarantors” and “Note Guarantee” shall be deemed
to be followed by “if any.”

    (7) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision; and

    (8) the words “including,” “includes” and similar words shall be deemed to
be followed by “without limitation.”

ARTICLE TWO

THE NOTES

SECTION 2.01. Form and Dating.

          The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. The
Issuer shall approve the form of the Notes and any notation, legend or
endorsement on them. Each Note shall be dated the date of its issuance and show
the date of its authentication.

          The terms and provisions contained in the Notes shall constitute, and
are hereby expressly made, a part of this Indenture and, to the extent
applicable, the Issuer and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and to be bound thereby.

-30-



--------------------------------------------------------------------------------



 



          Notes offered and sold in reliance on Rule 144A shall be issued
initially in the form of a single permanent global Note in registered form,
substantially in the form set forth in Exhibit A (the “144A Global Note”),
deposited with the Trustee, as custodian for the Depository, duly executed by
the Issuer and authenticated by the Trustee as hereinafter provided and shall
bear the legends set forth in Exhibit B.

          Notes offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially in the form of a single temporary global
Note in registered form, substantially in the form of Exhibit A (the “Temporary
Regulation S Global Note”), deposited with the Trustee, as custodian for the
Depository, duly executed by the Issuer (and having an executed Note Guarantee
from each of the Guarantors endorsed thereon) and authenticated by the Trustee
as hereinafter provided and shall bear the legends set forth in Exhibit B.
Reasonably promptly following the date that is 40 days after the later of the
commencement of the offering of the Notes in reliance on Regulation S and the
Issue Date, upon receipt by the Trustee and the Issuer of a duly executed
certificate certifying that the Holder of the beneficial interest in the
Temporary Regulation S Global Note is a Non-U.S. Person, substantially in the
form of Exhibit E from the Depository, a single permanent global Note in
registered form substantially in the form of Exhibit A (the “Permanent
Regulation S Global Note,” and together with the Temporary Regulation S Global
Note, the “Regulation S Global Note”) duly executed by the Issuer (and having an
executed Note Guarantee from each of the Guarantors endorsed thereon) and
authenticated by the Trustee as hereinafter provided shall be deposited with the
Trustee, as custodian for the Depository, and the Registrar shall reflect on its
books and records the cancellation of the Temporary Regulation S Global Note and
the issuance of the Permanent Regulation S Global Note.

          The initial offer and resale of the Notes shall not be to an
Institutional Accredited Investor. The Notes resold to Institutional Accredited
Investors in connection with the first transfer made pursuant to Section 2.16(a)
shall be issued initially in the form of a single permanent Global Note in
registered form, substantially in the form set forth in Exhibit A (the “IAI
Global Note,” and, together with the 144A Global Note and the Regulation S
Global Note, the “Initial Global Notes”), deposited with the Trustee, as
custodian for the Depository, duly executed by the Issuer (and having an
executed Note Guarantee from each of the Guarantors endorsed thereon) and
authenticated by the Trustee as hereinafter provided and shall bear the legend
set forth in Exhibit B.

          Notes issued after the Issue Date shall be issued initially in the
form of one or more global Notes in registered form, substantially in the form
set forth in Exhibit A, deposited with the Trustee, as custodian for the
Depository, duly executed by the Issuer (and having an executed Note Guarantee
from each of the Guarantors endorsed thereon) and authenticated by the Trustee
as hereinafter provided and shall bear any legends required by applicable law
(together with the Initial Global Notes, the “Global Notes”) or as Physical
Notes.

          The aggregate principal amount of the Global Notes may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, as custodian for the Depository, as hereinafter provided. Notes issued
in exchange for interests in a Global Note pursuant to Section 2.16 may be
issued in the form of permanent certificated Notes in registered form

-31-



--------------------------------------------------------------------------------



 



in substantially the form set forth in Exhibit A and bearing the applicable
legends, if any, (the “Physical Notes”).

SECTION 2.02. Execution, Authentication and Denomination; Additional Notes;
Exchange Notes

          One Officer of the Issuer (who shall have been duly authorized by all
requisite corporate actions) shall sign the Notes for such Issuer by manual or
facsimile signature. One Officer of a Guarantor (who shall have been duly
authorized by all requisite corporate actions) shall sign the Note Guarantee for
such Guarantor by manual or facsimile signature.

          If an Officer whose signature is on a Note or Note Guarantee, as the
case may be, was an Officer at the time of such execution but no longer holds
that office at the time the Trustee authenticates the Note, the Note shall
nevertheless be valid.

          A Note (and the Guarantees in respect thereof) shall not be valid
until an authorized signatory of the Trustee manually signs the certificate of
authentication on the Note. The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.

          The Trustee shall authenticate (i) on the Issue Date, Notes for
original issue in the aggregate principal amount not to exceed $80,000,000 (the
“Initial Notes”), (ii) additional Notes (the “Additional Notes”) in an unlimited
amount (so long as not otherwise prohibited by the terms of this Indenture,
including, without limitation, Section 4.10), (iii) Exchange Notes or Private
Exchange Notes (x) in exchange for a like principal amount of Initial Notes or
(y) in exchange for a like principal amount of Additional Notes and
(iv) Additional Notes issued as payment of interest on Notes issued pursuant to
the foregoing clauses (i) through (iii) or this clause (iv), in each case, upon
a written order of the Issuer in the form of a certificate of an Officer of the
Issuer (an “Authentication Order”). Each such Authentication Order shall specify
the amount of Notes to be authenticated and the date on which the Notes are to
be authenticated, whether the Notes are to be Initial Notes, Exchange Notes,
Private Exchange Notes or Additional Notes and whether the Notes are to be
issued as certificated Notes or Global Notes or such other information as the
Trustee may reasonably request. In addition, with respect to authentication
pursuant to clause (ii) or (iii) of the first sentence of this paragraph, the
first such Authentication Order from the Issuer shall be accompanied by an
Opinion of Counsel of the Issuer in a form reasonably satisfactory to the
Trustee.

          All Notes issued under this Indenture shall be treated as a single
class for all purposes under this Indenture. The Additional Notes and the
Private Exchange Notes shall bear any legend required by applicable law.

          The Trustee may appoint an authenticating agent reasonably acceptable
to the Issuer to authenticate Notes. Unless otherwise provided in the
appointment, an authenticating agent may authenticate Notes whenever the Trustee
may do so. Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent. An authenticating agent has the same
rights as an Agent to deal with the Issuer and Affiliates of the Issuer. The
Trustee shall have the right to decline to authenticate and deliver any Notes
under this Indenture if the

-32-



--------------------------------------------------------------------------------



 



Trustee, being advised by counsel, determines that such action may not lawfully
be taken or if the Trustee in good faith shall determine that such action would
expose the Trustee to personal liability.

          The Notes shall be issuable only in registered form without coupons in
denominations of $1,000 and integral multiples thereof; provided, however, that
Additional Notes issued in payment of interest or Additional Interest will be
issued in denominations of $1 and integral multiples of $1.

SECTION 2.03. Registrar and Paying Agent.

          The Issuer shall maintain or cause to be maintained an office or
agency in the Borough of Manhattan, The City of New York, where (a) Notes may be
presented or surrendered for registration of transfer or for exchange
(“Registrar”), (b) Notes may, subject to Section 2 of the Notes, be presented or
surrendered for payment (“Paying Agent”) and (c) notices and demands to or upon
the Issuer in respect of the Notes and this Indenture may be served. The Issuer
may also from time to time designate one or more other offices or agencies where
the Notes may be presented or surrendered for any or all such purposes and may
from time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain or cause to be maintained an office or agency in the
Borough of Manhattan, The City of New York, for such purposes. The Issuer may
act as Registrar or Paying Agent, except that for the purposes of Articles Three
and Eight and Sections 4.09 and 4.13, neither the Issuer nor any Affiliate of
the Issuer shall act as Paying Agent. The Registrar shall keep a register of the
Notes and of their transfer and exchange. The Issuer, upon notice to the
Trustee, may have one or more co-registrars and one or more additional paying
agents reasonably acceptable to the Trustee. The term “Registrar” includes any
co-registrar and the term “Paying Agent” includes any additional paying agent.
The Issuer initially appoints the Trustee as Registrar and Paying Agent until
such time as the Trustee has resigned or a successor has been appointed.

          The Issuer shall enter into an appropriate agency agreement with any
Agent not a party to this Indenture, which agreement shall implement the
provisions of this Indenture that relate to such Agent. The Issuer shall notify
the Trustee, in advance, of the name and address of any such Agent. If the
Issuer fails to maintain a Registrar or Paying Agent, the Trustee shall act as
such.

SECTION 2.04. Paying Agent To Hold Assets in Trust.

          The Issuer shall require each Paying Agent other than the Trustee or
the Issuer or any Subsidiary to agree in writing that each Paying Agent shall
hold in trust for the benefit of Holders or the Trustee all assets held by the
Paying Agent for the payment of principal of, or interest on, the Notes (whether
such assets have been distributed to it by the Issuer or any other obligor on
the Notes), and shall notify the Trustee of any Default by the Issuer (or any
other obligor on the Notes) in making any such payment. The Issuer at any time
may require a Paying Agent to distribute all assets held by it to the Trustee
and account for any assets disbursed and the Trustee may at any time during the
continuance of any payment Default, upon written request

-33-



--------------------------------------------------------------------------------



 



to a Paying Agent, require such Paying Agent to distribute all assets held by it
to the Trustee and to account for any assets distributed. Upon distribution to
the Trustee of all assets that shall have been delivered by the Issuer to the
Paying Agent, the Paying Agent shall have no further liability for such assets.

SECTION 2.05. Holder Lists.

          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Holders. If the Trustee is not the Registrar, the Issuer shall furnish to the
Trustee at least two (2) Business Days prior to each Interest Payment Date and
at such other times as the Trustee may request in writing a list, in such form
and as of such date as the Trustee may reasonably require, of the names and
addresses of Holders, which list may be conclusively relied upon by the Trustee.

SECTION 2.06. Transfer and Exchange.

          Subject to Sections 2.15 and 2.16, when Notes are presented to the
Registrar with a request to register the transfer of such Notes or to exchange
such Notes for an equal principal amount of Notes of other authorized
denominations, the Registrar shall register the transfer or make the exchange as
requested if its requirements for such transaction are met; provided, however,
that the Notes surrendered for transfer or exchange shall be duly endorsed or
accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Registrar, duly executed by the Holder thereof or his or her
attorney duly authorized in writing. To permit registrations of transfers and
exchanges, the Issuer shall execute and the Trustee shall authenticate Notes at
the Registrar’s request. No service charge shall be made for any registration of
transfer or exchange, but the Issuer may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.

          Without the prior written consent of the Issuer, the Registrar shall
not be required to register the transfer of or exchange of any Note (i) during a
period beginning at the opening of business 15 days before the mailing of a
notice of redemption of Notes and ending at the close of business on the day of
such mailing, (ii) selected for redemption in whole or in part pursuant to
Article Three, except the unredeemed portion of any Note being redeemed in part,
and (iii) beginning at the opening of business on any Record Date and ending on
the close of business on the related Interest Payment Date.

          Any Holder of a beneficial interest in a Global Note shall, by
acceptance of such beneficial interest, agree that transfers of beneficial
interests in such Global Notes may be effected only through a book-entry system
maintained by the Holder of such Global Note (or its agent) in accordance with
the applicable legends thereon, and that ownership of a beneficial interest in
the Note shall be required to be reflected in a book-entry system.

SECTION 2.07. Replacement Notes.

          If a mutilated Note is surrendered to the Trustee or if the Holder of
a Note claims that the Note has been lost, destroyed or wrongfully taken, the
Issuer shall issue and the Trustee

-34-



--------------------------------------------------------------------------------



 



shall authenticate a replacement Note if the Trustee’s requirements are met.
Such Holder must provide an indemnity bond or other indemnity, sufficient in the
judgment of both the Issuer and the Trustee, to protect the Issuer, the Trustee
or any Agent from any loss which any of them may suffer if a Note is replaced.
The Issuer may charge such Holder for its reasonable out-of-pocket expenses in
replacing a Note pursuant to this Section 2.07, including reasonable fees and
expenses of counsel and of the Trustee.

          Every replacement Note is an additional obligation of the Issuer and
every replacement Note Guarantee shall constitute an additional obligation of
the Guarantor thereof.

          The provisions of this Section 2.07 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of lost, destroyed or wrongfully taken Notes.

SECTION 2.08. Outstanding Notes.

          Notes outstanding at any time are all the Notes that have been
authenticated by the Trustee except those cancelled by it, those delivered to it
for cancellation and those described in this Section as not outstanding. A Note
does not cease to be outstanding because the Issuer, the Guarantors or any of
their respective Affiliates hold the Note (subject to the provisions of
Section 2.09).

          If a Note is replaced pursuant to Section 2.07 (other than a mutilated
Note surrendered for replacement), it ceases to be outstanding unless a
Responsible Officer of the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser. A mutilated Note ceases to be
outstanding upon surrender of such Note and replacement thereof pursuant to
Section 2.07.

          If the principal amount of any Note is considered paid under
Section 4.01, it ceases to be outstanding and interest ceases to accrue. If on a
Redemption Date or the Maturity Date the Trustee or Paying Agent (other than the
Issuer or an Affiliate thereof) holds U.S. Legal Tender or U.S. Government
Obligations sufficient to pay all of the principal and interest due on the Notes
payable on that date, then on and after that date such Notes cease to be
outstanding and interest on them ceases to accrue.

SECTION 2.09. Treasury Notes.

          In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Issuer or any of its Af filiates shall be disregarded, except that, for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be disregarded.

-35-



--------------------------------------------------------------------------------



 



SECTION 2.10. Temporary Notes.

           Until definitive Notes are ready for delivery, the Issuer may prepare
and the Trustee shall authenticate temporary Notes. Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuer considers appropriate for temporary Notes. Without unreasonable delay,
the Issuer shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes. Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive Notes.
Notwithstanding the foregoing, so long as the Notes are represented by a Global
Note, such Global Note may be in typewritten form.

SECTION 2.11. Cancellation.

           The Issuer at any time may deliver Notes to the Trustee for
cancellation. The Registrar and the Paying Agent shall forward to the Trustee
any Notes surrendered to them for transfer, exchange or payment. The Trustee, or
at the direction of the Trustee, the Registrar or the Paying Agent (other than
the Issuer or a Subsidiary), and no one else, shall cancel and, at the written
direction of the Issuer, shall dispose of all Notes surrendered for transfer,
exchange, payment or cancellation in accordance with its customary procedures.
Subject to Section 2.07, the Issuer may not issue new Notes to replace Notes
that it has paid or delivered to the Trustee for cancellation. If the Issuer or
any Guarantor shall acquire any of the Notes, such acquisition shall not operate
as a redemption or satisfaction of the Indebtedness represented by such Notes
unless and until the same are surrendered to the Trustee for cancellation
pursuant to this Section 2.11.

SECTION 2.12. Defaulted Interest.

           If the Issuer defaults in a payment of interest on the Notes, it
shall pay the defaulted interest, plus (to the extent lawful) any interest
payable on the defaulted interest, in any lawful manner. The Issuer may pay the
defaulted interest to the persons who are Holders on a subsequent special record
date, which date shall be the fifteenth day next preceding the date fixed by the
Issuer for the payment of defaulted interest or the next succeeding Business Day
if such date is not a Business Day. At least 15 days before any such subsequent
special record date, the Issuer shall mail to each Holder, with a copy to the
Trustee, a notice that states the subsequent special record date, the payment
date and the amount of defaulted interest, and interest payable on such
defaulted interest, if any, to be paid.

SECTION 2.13. CUSIP and ISIN Numbers.

           The Issuer in issuing the Notes may use “CUSIP” or “ISIN” numbers,
and if so, the Trustee shall use the “CUSIP” or “ISIN” numbers in notices of
redemption or exchange as a convenience to Holders; provided, however, that any
such notice may state that no representation is made as to the correctness or
accuracy of the “CUSIP” or “ISIN” numbers printed in the notice or on the Notes,
and that reliance may be placed only on the other identification numbers printed
on the Notes. The Issuer will promptly notify the Trustee of any change in the
“CUSIP” or “ISIN” numbers.

-36-



--------------------------------------------------------------------------------



 



SECTION 2.14. Deposit of Moneys.

           Subject to Section 2 of the Notes, prior to 10:00 a.m. New York City
time on each Interest Payment Date, Maturity Date, Redemption Date, Change of
Control Payment Date and Net Proceeds Payment Date, the Issuer shall have
deposited with the Paying Agent in immediately available funds money sufficient
to make cash payments, if any, due on such Interest Payment Date, Maturity Date,
Redemption Date, Change of Control Payment Date and Net Proceeds Payment Date,
as the case may be, in a timely manner which permits the Paying Agent to remit
payment to the Holders on such Interest Payment Date, Maturity Date, Redemption
Date, Change of Control Payment Date and Net Proceeds Payment Date, as the case
may be.

SECTION 2.15. Book-Entry Provisions for Global Notes.

           (a) The Global Notes initially shall (i) be registered in the name of
the Depository or the nominee of such Depository, (ii) be delivered to the
Trustee as custodian for such Depository and (iii) bear legends as set forth in
Exhibit B, as applicable.

           Members of, or participants in, the Depository (“Participants”) shall
have no rights under this Indenture with respect to any Global Note held on
their behalf by the Depository, or the Trustee as its custodian, or under the
Global Note, and the Depository may be treated by the Issuer, the Trustee and
any agent of the Issuer or the Trustee as the absolute owner of the Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Trustee or any agent of the Issuer or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

           (b) Transfers of Global Notes shall be limited to transfers in whole,
but not in part, to the Depository, its successors or their respective nominees.
Interests of beneficial owners in the Global Notes may be transferred or
exchanged for Physical Notes in accordance with the rules and procedures of the
Depository and the provisions of Section 2.16. In addition, Physical Notes shall
be transferred to all beneficial owners in exchange for their beneficial
interests in Global Notes if (i) the Depository notifies the Issuer that it is
unwilling or unable to act as Depository for any Global Note, the Issuer so
notifies the Trustee in writing and a successor Depository is not appointed by
the Issuer within 90 days of such notice, (ii) the Issuer, at its option,
notifies the Trustee in writing that it elects to cause the issuance of the
Notes in the form of Physical Notes under the Indenture, or (iii) a Default or
Event of Default has occurred and is continuing and the Registrar has received a
written request from any owner of a beneficial interest in a Global Note to
issue Physical Notes. Upon any issuance of a Physical Note in accordance with
this Section 2.15(b) the Trustee is required to register such Physical Note in
the name of, and cause the same to be delivered to, such person or persons (or
the nominee of any thereof). All such Physical Notes shall bear the applicable
legends, if any.

           (c) In connection with any transfer or exchange of a portion of the
beneficial interest in a Global Note to beneficial owners pursuant to paragraph
(b) of this Section 2.15, the Registrar shall (if one or more Physical Notes are
to be issued) reflect on its books and records

-37-



--------------------------------------------------------------------------------



 



the date and a decrease in the principal amount of such Global Note in an amount
equal to the principal amount of the beneficial interest in the Global Note to
be transferred, and the Issuer shall execute, and the Trustee shall authenticate
and deliver, one or more Physical Notes of authorized denominations in an
aggregate principal amount equal to the principal amount of the beneficial
interest in the Global Note so transferred.

           (d) In connection with the transfer of a Global Note as an entirety
to beneficial owners pursuant to paragraph (b) of this Section 2.15, such Global
Note shall be deemed to be surrendered to the Trustee for cancellation, and
(i) the Issuer shall execute, (ii) the Guarantors shall execute notations of
Note Guarantees on and (iii) the Trustee shall upon written instructions from
the Issuer authenticate and deliver, to each beneficial owner identified by the
Depository in exchange for its beneficial interest in such Global Note, an equal
aggregate principal amount of Physical Notes of authorized denominations.

           (e) Any Physical Note constituting a Restricted Security delivered in
exchange for an interest in a Global Note pursuant to paragraph (b) or (c) of
this Section 2.15 shall, except as otherwise provided by Section 2.16, bear the
Private Placement Legend.

           (f) The Holder of any Global Note may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under this Indenture or the Notes.

SECTION 2.16. Special Transfer and Exchange Provisions.

           (a) Transfers to Non-QIB Institutional Accredited Investors. The
following provisions shall apply with respect to the registration of any
proposed transfer of a Restricted Security to any Institutional Accredited
Investor which is not a QIB:

     (i) the Registrar shall register the transfer of any Restricted Security,
whether or not such Note bears the Private Placement Legend, if (x) the
requested transfer is after the second anniversary of the Issue Date; provided,
however, that neither the Issuer nor any Affiliate of the Issuer has held any
beneficial interest in such Note, or portion thereof, at any time on or prior to
the second anniversary of the Issue Date or (y) the proposed transferee has
delivered to the Registrar a certificate substantially in the form of Exhibit C
hereto and any legal opinions and certifications as may be reasonably requested
by the Trustee and the Issuer;

     (ii) if the proposed transferee is a Participant and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the IAI Global Note, upon receipt by the Registrar of the
Physical Note and (x) written instructions given in accordance with the
Depository’s and the Registrar’s procedures and (y) the certificate, if
required, referred to in clause (y) of paragraph (i) above (and any legal
opinion or other certifications), the Registrar shall register the transfer and
reflect on its books and records the date and an increase in the principal
amount of the IAI Global Note in an amount equal to the principal amount of
Physical Notes to be transferred, and the Registrar shall cancel the Physical
Notes so transferred; and

-38-



--------------------------------------------------------------------------------



 



     (iii) if the proposed transferor is a Participant seeking to transfer an
interest in a Global Note, upon receipt by the Registrar of (x) written
instructions given in accordance with the Depository’s and the Registrar’s
procedures and (y) the certificate, if required, referred to in clause (y) of
paragraph (i) above, the Registrar shall register the transfer and reflect on
its books and records the date and (A) a decrease in the principal amount of the
Global Note from which such interests are to be transferred in an amount equal
to the principal amount of the Notes to be transferred and (B) an increase in
the principal amount of the IAI Global Note in an amount equal to the principal
amount of the Notes to be transferred.

           (b) Transfers to QIBs. The following provisions shall apply with
respect to the registration of any proposed transfer of a Restricted Security to
a QIB:

     (i) the Registrar shall register the transfer of any Restricted Security,
whether or not such Note bears the Private Placement Legend, if (x) the
requested transfer is after the second anniversary of the Issue Date; provided,
however, that neither the Issuer nor any Affiliate of the Issuer has held any
beneficial interest in such Note, or portion thereof, at any time on or prior to
the second anniversary of the Issue Date or (y) such transfer is being made by a
proposed transferor who has checked the box provided for on the applicable
Global Note stating, or has otherwise advised the Issuer and the Registrar in
writing, that the sale has been made in compliance with the provisions of
Rule 144A to a transferee who has signed the certification provided for on the
applicable Global Note stating, or has otherwise advised the Issuer and the
Registrar in writing, that it is purchasing the Note for its own account or an
account with respect to which it exercises sole investment discretion and that
it and any such account is a QIB within the meaning of Rule 144A, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuer as it has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon its foregoing representations in
order to claim the exemption from registration provided by Rule 144A;

     (ii) if the proposed transferee is a Participant and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the 144A Global Note, upon receipt by the Registrar of the
Physical Note and written instructions given in accordance with the Depository’s
and the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its book and records the date and an increase in the principal amount
of the 144A Global Note in an amount equal to the princi pal amount of Physical
Notes to be transferred, and the Registrar shall cancel the Physical Notes so
transferred; and

     (iii) if the proposed transferor is a Participant seeking to transfer an
interest in the IAI Global Note or the Regulation S Global Note, upon receipt by
the Registrar of written instructions given in accordance with the Depository’s
and the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its books and records the date and (A) a decrease in the principal
amount of the IAI Global Note or the Regulation S

-39-



--------------------------------------------------------------------------------



 



Global Note, as the case may be, in an amount equal to the principal amount of
the Notes to be transferred and (B) an increase in the principal amount of the
144A Global Note in an amount equal to the principal amount of the Notes to be
transferred.

           (c) Transfers of Interests in the Temporary Regulation S Global Note.
The following provisions shall apply with respect to the registration of any
proposed transfer of interests in the Temporary Regulation S Global Note:

     (i) the Registrar shall register the transfer of an interest in the
Temporary Regulation S Global Note, whether or not such Global Note bears the
Private Placement Legend if the proposed transferor has delivered to the
Registrar a certificate substantially in the form of Exhibit E stating, among
other things, that the proposed transferee is a Non-U.S. Person (except for a
transfer to an Initial Purchaser);

     (ii) if the proposed transferee is a Participant, upon receipt by the
Registrar of the documents referred to in clause (i)(x) above, if required, and
instructions given in accordance with the Depository’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and
amount of such transfer of an interest in the Temporary Regulation S Global
Note.

           (d) Transfers to Non-U.S. Persons. The following provisions shall
apply with respect to any transfer of a Restricted Security to a Non-U.S. Person
under Regulation S:

     (i) the Registrar shall register any proposed transfer of a Restricted
Security to a Non-U.S. Person upon receipt of a certificate substantially in the
form of Exhibit D from the proposed transferor and such certifications, legal
opinions and other information as the Trustee or the Issuer may reasonably
request; and

     (ii) (a) if the proposed transferor is a Participant holding a beneficial
interest in the Rule 144A Global Note or the IAI Global Note or the Note to be
transferred consists of Physical Notes, upon receipt by the Registrar of (x) the
documents required by paragraph (i) and (y) instructions in accordance with the
Depository’s and the Registrar’s procedures, the Registrar shall reflect on its
books and records the date and a decrease in the principal amount of the
Rule 144A Global Note or the IAI Global Note, as the case may be, in an amount
equal to the principal amount of the beneficial interest in the Rule 144A Global
Note or the IAI Global Note, as the case may be, to be transferred or cancel the
Physical Notes to be transferred, and (b) if the proposed transferee is a
Participant, upon receipt by the Registrar of instructions given in accordance
with the Depository’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Permanent Regulation S Global Note in an amount equal to the
principal amount of the Rule 144A Global Note, the IAI Global Note or the
Physical Notes, as the case may be, to be transferred.

           (e) Exchange Offer. Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Issuer shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate one or more

-40-



--------------------------------------------------------------------------------



 



Global Notes and/or Physical Notes not bearing the Private Placement Legend in
an aggregate principal amount equal to the principal amount of the beneficial
interests in the Initial Global Notes or Physical Notes, as the case may be,
tendered for acceptance in accordance with the Exchange Offer and accepted for
exchange in the Exchange Offer.

           (f) Restrictions on Transfer and Exchange of Global Notes.
Notwithstanding any other provisions of this Indenture, a Global Note may not be
transferred as a whole except by the Depository to a nominee of the Depository
or by a nominee of the Depository to the Depository or another nominee of the
Depository or by the Depository or any such nominee to a successor Depository or
a nominee of such successor Depository.

           (g) Private Placement Legend. Upon the transfer, exchange or
replacement of Notes not bearing the Private Placement Legend unless otherwise
required by applicable law, the Registrar shall deliver Notes that do not bear
the Private Placement Legend. Upon the transfer, exchange or replacement of
Notes bearing the Private Placement Legend, the Registrar shall deliver only
Notes that bear the Private Placement Legend unless (i) there is delivered to
the Trustee an Opinion of Counsel reasonably satisfactory to the Issuer and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act or (ii) such Note has been offered and sold (including pursuant
to the Exchange Offer) pursuant to an effective registration statement under the
Securities Act.

           (h) General. By its acceptance of any Note bearing the Private
Placement Legend, each Holder of such a Note acknowledges the restrictions on
transfer of such Note set forth in this Indenture and in the Private Placement
Legend and agrees that it will transfer such Note only as provided in this
Indenture.

           The Registrar shall retain copies of all letters, notices and other
written communications received pursuant to Section 2.15 or Section 2.16. The
Issuer shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

           The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository Participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to ex amine the same to determine substantial compliance
as to form with the express requirements hereof.

           The Trustee shall have no responsibility for the actions or omissions
of the Depository, or the accuracy of the books and records of the Depository.

           (i) Cancellation and/or Adjustment of Global Note. At such time as
all beneficial interests in a particular Global Note have been exchanged for
Physical Notes or a particular

-41-



--------------------------------------------------------------------------------



 



Global Note has been redeemed, repurchased or canceled in whole and not in part,
each such Global Note shall be returned to or retained and canceled by the
Trustee in accordance with Section 2.11 hereof. At any time prior to such
cancellation, if any beneficial interest in a Global Note is exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note or for Physical Notes, the principal
amount of Notes represented by such Global Note shall be reduced accordingly and
an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note, such other Global Note shall be increased accordingly and an endorsement
shall be made on such Global Note by the Trustee or by the Depositary at the
direction of the Trustee to reflect such increase.

ARTICLE THREE

REDEMPTION

SECTION 3.01. Notices to Trustee.

           If the Issuer elects to redeem Notes pursuant to Section 5 or
Section 6 of the Notes, it shall notify the Trustee in writing of the Redemption
Date, the Redemption Price and the principal amount of Notes to be redeemed. The
Issuer shall give notice of redemption to the Trustee at least 45 days but not
more than 60 days before the Redemption Date (unless a shorter notice shall be
agreed to by the Trustee in writing), together with such documentation and
records as shall enable the Trustee to select the Notes to be redeemed.

SECTION 3.02. Selection of Notes To Be Redeemed.

           If less than all of the Notes are to be redeemed at any time pursuant
to Sections 5 and 6 of the Notes, the Trustee will select Notes for redemption
as follows:

     (x) if the Notes are listed on a national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed; or

     (y) if the Notes are not so listed, on a pro rata basis, by lot or by such
method as the Trustee shall deem fair and appropriate;

provided that, in the case of such redemption pursuant to Section 6 of the
Notes, the Trustee will select the Notes on a pro rata basis or on as nearly a
pro rata basis as practicable (subject to the procedures of the Depository)
unless that method is otherwise prohibited.

     No Notes of $1,000 or less shall be redeemed in part.

-42-



--------------------------------------------------------------------------------



 



SECTION 3.03. Notice of Redemption.

           At least 30 days but not more than 60 days before a Redemption Date,
the Issuer shall mail a notice of redemption by first class mail, postage
prepaid, to each Holder whose Notes are to be redeemed at its registered address
(except that a notice issued in connection with a redemption referred to in
Section 8.01 may be more than 60 days before such Redemption Date). At the
Issuer’s request, the Trustee shall forward the notice of redemption in the
Issuer’s name and at the Issuer’s expense. Each notice for redemption shall
identify the Notes (including the CUSIP or ISIN number) to be redeemed and shall
state:

     (1) the Redemption Date;

     (2) the Redemption Price and the amount of accrued interest, if any, to be
paid;

     (3) the name and address of the Paying Agent;

     (4) that Notes called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price plus accrued interest, if any;

     (5) that, unless the Issuer defaults in making the redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date, and the only remaining right of the Holders of such Notes is to
receive payment of the Redemption Price upon surrender to the Paying Agent of
the Notes redeemed;

     (6) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the Redemption Date, and upon
surrender and cancellation of such Note, a new Note or Notes in aggregate
principal amount equal to the unredeemed portion thereof will be issued;

     (7) if fewer than all the Notes are to be redeemed, the identification of
the particular Notes (or portion thereof) to be redeemed, as well as the
aggregate principal amount of Notes to be redeemed and the aggregate principal
amount of Notes to be outstanding after such partial redemption; and

     (8) the Section of the Notes or this Indenture, as applicable, pursuant to
which the Notes are to be redeemed.

           The notice, if mailed in a manner herein provided, shall be
conclusively presumed to have been given, whether or not the Holder receives
such notice. In any case, failure to give such notice by mail or any defect in
the notice to the Holder of any Note designated for redemption in whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Note. Notices of redemption may not be conditional.

-43-



--------------------------------------------------------------------------------



 



SECTION 3.04. Effect of Notice of Redemption.

           Once notice of redemption is mailed in accordance with Section 3.03,
Notes called for redemption become due and payable on the Redemption Date and at
the Redemption Price plus accrued interest, if any. Upon surrender to the
Trustee or Paying Agent, such Notes called for redemption shall be paid at the
Redemption Price (which shall include accrued interest thereon to, but not
including, the Redemption Date), but installments of interest, the maturity of
which is on or prior to the Redemption Date, shall be payable to Holders of
record at the close of business on the relevant Record Dates. On and after the
Redemption Date interest shall cease to accrue on Notes or portions thereof
called for redemption unless the Issuer shall have not complied with its
obligations pursuant to Section 3.05.

SECTION 3.05. Deposit of Redemption Price.

           On or before 10:00 a.m. New York time on the Redemption Date, the
Issuer shall deposit with the Paying Agent U.S. Legal Tender sufficient to pay
the Redemption Price plus accrued and unpaid interest, if any, of all Notes to
be redeemed on that date.

           If the Issuer complies with the preceding paragraph, then, unless the
Issuer defaults in the payment of such Redemption Price plus accrued interest,
if any, interest on the Notes to be redeemed will cease to accrue on and after
the applicable Redemption Date, whether or not such Notes are presented for
payment.

SECTION 3.06. Notes Redeemed in Part.

           If any Note is to be redeemed in part only, the notice of redemption
that relates to such Note shall state the portion of the principal amount
thereof to be redeemed. A new Note or Notes in principal amount equal to the
unredeemed portion of the original Note or Notes shall be issued in the name of
the Holder thereof upon surrender and cancellation of the original Note or
Notes.

ARTICLE FOUR

COVENANTS

SECTION 4.01. Payment of Notes.

           The Issuer shall pay the principal of (and premium, if any) and
interest on the Notes in the manner provided in the Notes, the Registration
Rights Agreement and this Indenture. An installment of principal of, or interest
on, the Notes shall be considered paid on the date it is due if the Trustee or
Paying Agent (other than the Issuer or an Affiliate thereof) holds on that date
U.S. Legal Tender designated for and sufficient to pay the installment. Interest
on the Notes will be computed on the basis of a 360-day year comprised of twelve
30-day months.

-44-



--------------------------------------------------------------------------------



 



           The Issuer shall pay interest on overdue principal (including,
without limitation, post petition interest in a proceeding under any Bankruptcy
Law), and overdue interest, to the extent lawful, at the same rate per annum
borne by the Notes.

SECTION 4.02. Maintenance of Office or Agency.

           The Issuer shall maintain in the Borough of Manhattan, The City of
New York, the office or agency required under Section 2.03 (which may be an
office of the Trustee or an affiliate of the Trustee or Registrar). The Issuer
shall give prompt written notice to the Trustee of the location, and any change
in the location, of such office or agency. If at any time the Issuer shall fail
to maintain any such required office or agency or shall fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the address of the Trustee set forth in
Section 12.02.

           The Issuer may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. The
Issuer will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

           The Issuer hereby initially designates The Bank of New York, located
at 101 Barclay Street, New York, New York 10286, Lobby Level, Attn: Corporate
Trust, as such office of the Issuer in accordance with Section 2.03 or any other
office designated by the Trustee.

SECTION 4.03. Corporate Existence.

           Except as otherwise permitted by Article Five, the Issuer shall do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and the corporate, partnership or other existence
of each of its Restricted Subsidiaries in accordance with the respective
organizational documents of each such Restricted Subsidiary and the material
rights (charter and statutory) and material franchises of the Issuer and each of
its Restricted Subsidiaries; provided, however, that the Issuer shall not be
required to preserve any such right, franchise or corporate existence with
respect to itself or any Restricted Subsidiary if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Issuer and its Restricted Subsidiaries, taken as a whole,
and that the loss thereof is not adverse in any material respect to the Holders
of the Notes.

SECTION 4.04. Payment of Taxes.

           The Issuer shall, and shall cause each of the Restricted Subsidiaries
to, pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, (a) all material taxes, assessments and governmental charges
levied or imposed upon it or any of the Restricted Subsidiaries or upon the
income, profits or property of it or any of the Restricted Sub sidiaries and
(b) all lawful claims for labor, materials and supplies which, in each case, if
unpaid, might by law become a material liability or Lien upon the property of it
or any of the Restricted Subsidiaries; provided, however, that neither the
Issuer nor any of the Restricted Subsidiaries

-45-



--------------------------------------------------------------------------------



 



shall be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim whose amount the applicability or validity is
being contested in good faith by appropriate actions and for which appropriate
provision has been made.

SECTION 4.05. [Intentionally Omitted]

SECTION 4.06. Compliance Certificate; Notice of Default.

           (a) The Issuer shall deliver to the Trustee, within 120 days after
the close of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Issuer and its Subsidiaries has been made under the
supervision of the signing Officers with a view to determining whether the
Issuer and the Guarantors have kept, observed, performed and fulfilled their
obligations under this Indenture and further stating, as to each such Officer
signing such certificate, that to the best of such Officer’s knowledge, the
Issuer and the Guarantors during such preceding fiscal year has kept, observed,
performed and fulfilled each and every such covenant and no Default occurred
during such year and at the date of such certificate there is no Default that
has occurred and is continuing or, if such signers do know of such Default, the
certificate shall specify such Default and what action, if any, the Issuer is
taking or proposes to take with respect thereto. The Officers’ Certificate shall
also notify the Trustee should the Issuer elect to change the manner in which it
fixes the fiscal year end.

           (b) The Issuer shall deliver to the Trustee promptly and in any event
within five days after the Issuer becomes aware of the occurrence of any Default
an Officers’ Certificate specifying the Default and what action, if any, the
Issuer is taking or proposes to take with respect thereto.

SECTION 4.07. [Intentionally Omitted]

SECTION 4.08. Waiver of Stay, Extension or Usury Laws.

           The Issuer and each Guarantor covenants (to the extent permitted by
applicable law) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive such
Issuer or such Guarantor from paying all or any portion of the principal of
and/or interest on the Notes or the Note Guarantee of any such Guarantor as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and (to the
extent permitted by applicable law) each hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

SECTION 4.09. Change of Control.

           Upon the occurrence of any Change of Control, each Holder of Notes
will have the right to require the Issuer to repurchase all or any part (equal
to $1,000 principal amount or an integral multiple thereof in the case of any
partial repurchase) of that Holder’s Notes pursuant

-46-



--------------------------------------------------------------------------------



 



to a Change of Control Offer (the “Change of Control Offer”). In the Change of
Control Offer, the Issuer will offer to pay an amount in cash (the “Change of
Control Purchase Price”) equal to 101% of the aggregate principal amount of
Notes purchased, plus accrued and unpaid interest thereon, if any, to the date
of purchase. Within 60 days following any Change of Control, the Issuer will
mail, or cause to be mailed, a notice to each Holder describing the transaction
or transactions that constitute the Change of Control and offering to purchase
Notes on the date (the “Change of Control Payment Date”) specified in such
notice, which date shall be a Business Day no earlier than 30 days and no later
than 60 days from the date such notice is mailed, pursuant to the procedures
described below. Such notice shall state:

     (1) that the Change of Control Offer is being made pursuant to this
Section 4.09 and that all Notes tendered and not withdrawn will be accepted for
payment;

     (2) the purchase price (including the amount of accrued interest) and the
Change of Control Payment Date;

     (3) that any Note not tendered will continue to accrue interest;

     (4) that, unless the Issuer defaults in making payment therefor, any Note
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

     (5) that Holders electing to have a Note purchased pursuant to a Change of
Control Offer will be required to surrender the Note, with the form entitled
“Option of Holder To Elect Purchase” on the reverse of the Note completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day prior to the Change of Control Payment Date;

     (6) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the second Business Day prior to the Change of
Control Payment Date, a telegram, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Notes the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;

     (7) that Holders whose Notes are purchased only in part will be issued new
Notes in a principal amount equal to the unpurchased portion of the Notes
surrendered (equal to $1,000 or an integral multiple thereof); and

     (8) the circumstances and relevant facts regarding such Change of Control.

           On or before the Change of Control Payment Date, the Issuer will, to
the extent lawful:

     (i) accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;

-47-



--------------------------------------------------------------------------------



 



     (ii) deposit with the Paying Agent U.S. Legal Tender sufficient to pay the
Change of Control Purchase Price in respect of all Notes or portions thereof so
tendered; and

     (iii) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Issuer.

           The Paying Agent will promptly mail to each Holder of Notes so
tendered the Change of Control Purchase Price for such Notes, and the Trustee
will promptly authenticate and mail (or cause to be transferred by book entry)
to each Holder a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any.

           The Issuer will publicly announce the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.

           The Issuer will not be required to make a Change of Control Offer
upon a Change of Control if a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Indenture applicable to a Change of Control Offer made by the
Issuer and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.

           The Issuer shall cause the Change of Control Offer to remain open for
at least 20 Business Days or for such longer period as may be required by law.
The Issuer will comply, and will cause any third party making a Change of
Control Offer to comply, with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with a Change of Control
Offer. To the extent the provisions of any applicable securities laws or
regulations conflict with the provisions of this Section 4.09, the Issuer will
not be deemed to have breached their obligations under this Section 4.09 by
virtue of complying with such laws or regulations.

SECTION 4.10. Limitations on Additional Indebtedness.

           (a) The Issuer will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, incur any Indebtedness; provided that
(i) the Issuer or any Restricted Subsidiary of the Issuer (other than CPI and
any of its Restricted Subsidiaries) may incur additional Indebtedness if, after
giving effect thereto, the Issuer’s Consolidated Leverage Ratio would not exceed
6.50 to 1.00 (the “Issuer Leverage Ratio Exception”) and (ii) CPI or any of its
Restricted Subsidiaries may incur additional Indebtedness if, after giving
effect thereto, CPI’s Consolidated Interest Coverage Ratio (calculated by
replacing the references to the Issuer in the rele vant definitions with CPI and
its Restricted Subsidiaries) would be at least 2.00 to 1.00 (the “CPI Coverage
Ratio Exception”).

           (b) Notwithstanding Section 4.10(a), each of the following shall be
permitted (the “Permitted Indebtedness”):

-48-



--------------------------------------------------------------------------------



 



     (1) Indebtedness of the Issuer or any of the Restricted Subsidiaries under
the Credit Facilities in an aggregate amount at any time outstanding not to
exceed $90.0 million, less, to the extent a permanent repayment and/or
commitment reduction is required thereunder as a result of such application, the
aggregate amount of Net Available Proceeds applied to repayments under the
Credit Facilities in accordance with Section 4.13(d) plus the greater of (x)
$40.0 million and (y) the sum of (i) 85% of the book value of the accounts
receivable plus (ii) 65% of the book value of inventory of the Issuer and the
Restricted Subsidiaries, calculated on a consolidated basis and in accordance
with GAAP;

     (2) the Notes issued on the Issue Date, the Exchange Notes to be issued
pursuant to the Registration Rights Agreement and Additional Notes issued from
time to time in payment of accrued interest on the Notes;

     (3) Indebtedness of the Issuer and the Restricted Subsidiaries to the
extent outstanding on the Issue Date (other than Indebtedness referred to in
clauses (1) and (2) above);

     (4) Indebtedness under Hedging Obligations entered into in the ordinary
course of business for bona fide hedging purposes and not for the purpose of
speculation; provided that if such Hedging Obligations relate to interest rates,
(a) such Hedging Obligations relate to payment obligations on Indebtedness
otherwise permitted to be incurred by this Section 4.10 and (b) the notional
principal amount of such Hedging Obligations at the time incurred does not
exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;

     (5) Indebtedness of the Issuer owed to a Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary owed to the Issuer or any other
Restricted Subsidiary; provided, however, that upon any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or such Indebtedness being owed
to any Person other than the Issuer or a Restricted Subsidiary, the Issuer or
such Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (5);

     (6) Indebtedness in respect of bid, performance or surety bonds issued for
the account of the Issuer or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Issuer or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed);

     (7) Purchase Money Indebtedness incurred by the Issuer or any Restricted
Subsidiary, and Refinancing Indebtedness thereof, in an aggregate amount not to
exceed at any time outstanding $20.0 million;

     (8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided,

-49-



--------------------------------------------------------------------------------



 



however, that such Indebtedness is extinguished within fifteen Business Days of
incurrence;

     (9) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

     (10) Refinancing Indebtedness with respect to Indebtedness incurred
pursuant to the Coverage Ratio Exception or clause (2) or (3) above or
(12) below;

     (11) Indebtedness of the Issuer or a Restricted Subsidiary arising in
connection with the sale, remediation or relocation work at San Carlos not to
exceed $20.0 million at any time outstanding; provided that such Indebtedness
shall be extinguished upon the consummation of the sale of San Carlos;

     (12) Indebtedness of Foreign Subsidiaries; provided that at the time of
incurrence of Indebtedness under this clause (12) and after giving effect
thereto, Consolidated Interest Coverage Ratio of the Foreign Subsidiaries
(calculated by replacing the references to the Issuer in the relevant
definitions to all Foreign Subsidiaries) is at least 2.00 to 1.00; and

     (13) Indebtedness of the Issuer or any Restricted Subsidiary in an
aggregate amount not to exceed $30.0 million at any time outstanding.

           (c) For purposes of determining compliance with this Section 4.10, in
the event that an item of Indebtedness meets the criteria of more than one of
the categories of Permitted Indebtedness described in clauses (1) through
(13) of Section 4.10(b) or is entitled to be incurred pursuant to the Coverage
Ratio Exception, the Issuer shall in its sole discretion, classify such item of
Indebtedness and may divide and classify such Indebtedness in more than one of
the types of Indebtedness described, except that Indebtedness incurred under the
Credit Facilities on the Issue Date shall be deemed to have been incurred under
clause (1) of Section 4.10(b) and may later reclassify any item of Indebtedness
described in clauses (1) through (13) above (provided that at the time of
reclassification it meets the criteria in such category or categories). In
addition, for purposes of determining any particular amount of Indebtedness
under this Section 4.10, guarantees, Liens or letter of credit obligations
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included so long as incurred by a Person that
could have incurred such Indebtedness.

SECTION 4.11. Limitations on Restricted Payments.

           (a) The Issuer will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, make any Restricted Payment if at the
time of such Restricted Payment:

     (1) a Default shall have occurred and be continuing or shall occur as a
consequence thereof;

-50-



--------------------------------------------------------------------------------



 



     (2) (A) with respect to a Restricted Payment by the Issuer or any
Restricted Subsidiary of the Issuer (other than CPI and its Restricted
Subsidiaries), immediately after giving effect to such transaction on a pro
forma basis, the Issuer could not incur $1.00 of additional Indebtedness
pursuant to the Issuer Leverage Ratio Exception or (B) with respect to a
Restricted Payment by CPI. or any Restricted Subsidiary of CPI, immediately
after giving effect to such transaction on a pro forma basis, CPI could not
incur at least $1.00 of additional Indebtedness pursuant to the CPI Coverage
Ratio Exception (calculated by replacing the references to the Issuer in the
relevant definitions with CPI and its Restricted Subsidiaries); or

     (3) the amount of such Restricted Payment, when added to the aggregate
amount of all other Restricted Payments made after January 23, 2004 (other than
Restricted Payments made pursuant to clause (2), (3), (4), (5), (6) or (7) of
Section 4.11(b)), exceeds the sum (the “Restricted Payments Basket”) of (without
duplication):

     (a) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing on January 1, 2004 to and including the last day of the
fiscal quarter ended immediately prior to the date of such calculation for which
consolidated financial statements are available (or, if such Consolidated Net
Income shall be a deficit, minus 100% of such aggregate deficit); plus

     (b) 100% of the aggregate net proceeds, including cash and the Fair Market
Value of property other than cash, received by the Issuer either (x) as
contributions to the common equity of the Issuer after January 23, 2004, or
(y) from the issuance and sale of Qualified Equity Interests after January 23,
2004, other than any such proceeds which are used to redeem Notes in accordance
with Section 6 of the Notes; plus

     (c) the aggregate amount by which Indebtedness (other than any Subordinated
Indebtedness) incurred by the Issuer or any Restricted Subsidiary subsequent to
January 23, 2004 is reduced on the Issuer’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Issuer) into Qualified Equity
Interests (less the amount of any cash, or the fair value of assets, distributed
by the Issuer or any Restricted Subsidiary upon such conversion or exchange);
plus

     (d) in the case of the disposition or repayment of or return on any
Investment that was treated as a Restricted Payment made after January 23, 2004,
an amount (to the extent not included in the computation of Consolidated Net
Income) equal to the lesser of (i) 100% of the aggregate amount received by the
Issuer or any Restricted Subsidiary in cash or other property (valued at the
Fair Market Value thereof) as the return of capital with respect to such
Investment and (ii) the amount of such Investment that was treated as a
Restricted Payment, in either case, less the cost of the disposition of such
Investment and net of taxes; plus

-51-



--------------------------------------------------------------------------------



 



     (e) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary the lesser of (i) the Fair Market Value of the Issuer’s proportionate
interest in such Subsidiary immediately following such Redesignation and
(ii) the aggregate amount of the Issuer’s Investments in such Subsidiary to the
extent such Investments reduced the Restricted Payments Basket and were not
previously repaid or otherwise reduced.

           (b) The foregoing provisions will not prohibit:

     (1) the payment by the Issuer or any Restricted Subsidiary of any dividend
within 60 days after the date of declaration thereof, if on the date of
declaration the payment would have complied with the provisions of this
Indenture;

     (2) the redemption of any Equity Interests of the Issuer or any Restricted
Subsidiary in exchange for, or out of the proceeds of the substantially
concurrent issuance and sale of, Qualified Equity Interests;

     (3) the redemption of Subordinated Indebtedness of the Issuer or any
Restricted Subsidiary (a) in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests;
(b) in exchange for, or out of the proceeds of the substantially concurrent
incurrence of, Refinancing Indebtedness permitted to be incurred under
Section 4.10 and the other terms of this Indenture; or (c) upon a Change of
Control or in connection with an Asset Sale to the extent required by the
agreement governing such Subordinated Indebtedness but only if the Issuer shall
have complied with Section 4.09 and Section 4.13 and purchased all Notes validly
tendered pursuant to the relevant offer prior to purchasing or repaying such
Subordinated Indebtedness;

     (4) payments (a) by the Issuer or (b) to any direct or indirect parent
company of the Issuer to permit such parent company, and which are used by such
parent company, to redeem Equity Interests of the Issuer or such parent company
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of the Issuer or any of the Restricted Subsidiaries, upon their death,
disability, retirement, severance or termination of employment or service;
provided that the aggregate cash consideration paid for all such redemptions
shall not exceed $2.0 million during any calendar year (with unused amounts in
any calendar year being usable, without duplication, in subsequent calendar
years, provided that not more than $4.0 million of unused amounts from previous
calendar years may be utilized in any single calendar year);

     (5) payments, distributions or Investments permitted pursuant to clauses
(2), (3) and (4) of Section 4.14(b);

     (6) repurchases of Equity Interests deemed to occur upon the exercise of
stock options or warrants if the Equity Interests represent a portion of the
exercise price thereof;

-52-



--------------------------------------------------------------------------------



 



     (7) the declaration or payment of dividends or distributions or other
payments to stockholders and optionholders of the Issuer, or repurchases of
Equity Interests of the Issuer, with the net proceeds received by the Issuer
from the sale of the Notes on the Issue Date; or

     (8) other Restricted Payments in an aggregate amount not to exceed
$30.0 million;

provided that (a) in the case of any Restricted Payment pursuant to clause (2),
(3) or (4) above, no Default shall have occurred and be continuing or occur as a
consequence thereof and (b) to the extent the issuance and sale of Qualified
Equity Interests are used to make a payment pursuant to clause (2) or (3) above,
such issuance and sale shall not increase the Restricted Payments Basket.

SECTION 4.12. Limitations on Liens.

           The Issuer shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, create, incur, assume or permit or suffer to exist
any Lien of any nature whatsoever against any assets of the Issuer or any
Restricted Subsidiary (including Equity Interests of a Restricted Subsidiary),
whether owned at the Issue Date or thereafter acquired, or any proceeds
therefrom, or assign or otherwise convey any right to receive income or profits
therefrom securing any Indebtedness (other than Permitted Liens), unless
contemporaneously therewith:

     (1) in the case of any Lien securing an obligation that ranks pari passu
with the Notes or a Note Guarantee, effective provision is made to secure the
Notes or such Note Guarantee, as the case may be, at least equally and ratably
with or prior to such obligation with a Lien on the same collateral; and

     (2) in the case of any Lien securing an obligation that is subordinated in
right of payment to the Notes or a Note Guarantee, effective provision is made
to secure the Notes or such Note Guarantee, as the case may be, with a Lien on
the same collateral that is prior to the Lien securing such subordinated
obligation,

in each case, for so long as such obligation is secured by such Lien.

SECTION 4.13. Limitations on Asset Sales.

           (a) The Issuer will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, consummate any Asset Sale unless:

     (1) the Issuer or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value of the assets
included in such Asset Sale; and

     (2) at least 75% of the total consideration received in such Asset Sale
consists of cash or Cash Equivalents.

-53-



--------------------------------------------------------------------------------



 



           (b) For purposes of clause (2) of Section 4.13(a), the following
shall be deemed to be cash:

     (1) the amount (without duplication) of any Indebtedness (other than
Subordinated Indebtedness) of the Issuer or such Restricted Subsidiary that is
expressly assumed by the transferee in such Asset Sale and with respect to which
the Issuer or such Restricted Subsidiary, as the case may be, is unconditionally
released by the holder of such Indebtedness,

     (2) the amount of any obligations received from such transferee that are
within 30 days converted by the Issuer or such Restricted Subsidiary to cash (to
the extent of the cash actually so received), and

     (3) the Fair Market Value of (i) any assets (other than securities)
received by the Issuer or any Restricted Subsidiary to be used by it in a
Permitted Business, (ii) Equity Interests in a Person that is a Restricted
Subsidiary or in a Person engaged in a Permitted Business that shall become a
Restricted Subsidiary immediately upon the acquisition of such Person by the
Issuer or (iii) a combination of (i) and (ii).

           (c) If at any time any non-cash consideration received by the Issuer
or any Restricted Subsidiary of the Issuer, as the case may be, in connection
with any Asset Sale is repaid or converted into or sold or otherwise disposed of
for cash (other than interest received with respect to any such non-cash
consideration), then the date of such repayment, conversion or disposition shall
be deemed to constitute the date of an Asset Sale hereunder and the Net
Available Proceeds thereof shall be applied in accordance with this
Section 4.13.

           (d) If the Issuer or any Restricted Subsidiary engages in an Asset
Sale, the Issuer or such Restricted Subsidiary shall, no later than 395 days
following the consummation thereof, apply all or any of the Net Available
Proceeds therefrom to:

     (1) repay Indebtedness of a Restricted Subsidiary, and in the case of any
such repayment under any revolving credit facility, effect a permanent reduction
in the availability under such revolving credit facility;

     (2) repay any Indebtedness which was secured by the assets sold in such
Asset Sale; and/or

     (3) (A) invest all or any part of the Net Available Proceeds thereof in the
purchase of assets (other than securities) to be used by the Issuer or any
Restricted Subsidi ary in the Permitted Business, (B) acquire Equity Interests
in a Person that is a Restricted Subsidiary or in a Person engaged in a
Permitted Business that shall become a Restricted Subsidiary immediately upon
the consummation of such acquisition or (C) a combination of (A) and (B).

The amount of Net Available Proceeds not applied or invested as provided in this
paragraph will constitute “Excess Proceeds.”

-54-



--------------------------------------------------------------------------------



 



           (e) When the aggregate amount of Excess Proceeds equals or exceeds
$15.0 million, the Issuer will be required to make an offer to purchase from all
Holders and, if applicable, redeem (or make an offer to do so) any Pari Passu
Indebtedness of the Issuer the provisions of which require the Issuer to redeem
such Indebtedness with the proceeds from any Asset Sales (or offer to do so), in
an aggregate principal amount of Notes and such Pari Passu Indebtedness equal to
the amount of such Excess Proceeds as follows:

     (1) the Issuer will (a) make an offer to purchase (a “Net Proceeds Offer”)
to all Holders in accordance with the procedures set forth below, and (b) redeem
(or make an offer to do so) any such other Pari Passu Indebtedness, pro rata in
proportion to the respective principal amount of the Notes and such other
Indebtedness required to be redeemed, the maximum principal amount of Notes and
Pari Passu Indebtedness that may be redeemed out of the amount (the “Payment
Amount”) of such Excess Proceeds;

     (2) the offer price for the Notes will be payable in cash in an amount
equal to 100% of the principal amount of the Notes tendered pursuant to a Net
Proceeds Offer, plus accrued and unpaid interest thereon, if any, to the date
such Net Proceeds Offer is consummated (the “Offered Price”), in accordance with
the procedures set forth in this Indenture and the redemption price for such
Pari Passu Indebtedness (the “Pari Passu Indebtedness Price”) shall be as set
forth in the related documentation governing such Indebtedness;

     (3) if the aggregate Offered Price of Notes validly tendered and not
withdrawn by Holders thereof exceeds the pro rata portion of the Payment Amount
allocable to the Notes, Notes to be purchased will be selected on a pro rata
basis; and

     (4) upon completion of such Net Proceeds Offer in accordance with the
foregoing provisions, the amount of Excess Proceeds with respect to which such
Net Proceeds Offer was made shall be deemed to be zero,

provided, however, that, notwithstanding the foregoing, in the case of an Asset
Sale by a Restricted Subsidiary of the Issuer, the Issuer shall not be required
to make a Net Proceeds Offer to the extent such Restricted Subsidiary is not
permitted pursuant to the terms of its outstanding Indebtedness or applicable
law to make such Net Available Proceeds available to the Issuer to fund such Net
Proceeds Offer. For the avoidance of doubt, the Issuer may make the Net Proceeds
Offer and redeem Pari Passu Indebtedness in accordance with the foregoing at any
time following an Asset Sale (and need not wait for the 395-day period referred
to above to elapse).

           (f) To the extent that the sum of the aggregate Offered Price of
Notes tendered pursuant to a Net Proceeds Offer and the aggregate Pari Passu
Indebtedness Price paid to the holders of such Pari Passu Indebtedness is less
than the Payment Amount relating thereto (such shortfall constituting a “Net
Proceeds Deficiency”), the Issuer may use the Net Proceeds Deficiency, or a
portion thereof, for general corporate purposes, subject to the provisions of
this Indenture.

-55-



--------------------------------------------------------------------------------



 



           (g) In the event of the transfer of substantially all (but not all)
of the assets of the Issuer and the Restricted Subsidiaries as an entirety to a
Person in a transaction covered by and effected in accordance with Article Five,
the successor shall be deemed to have sold for cash at Fair Market Value the
assets of the Issuer and the Restricted Subsidiaries not so transferred for
purposes of this Section 4.13, and the successor shall comply with the
provisions of this Section 4.13 with respect to such deemed sale as if it were
an Asset Sale (with such Fair Market Value being deemed to be Net Available
Proceeds for such purpose).

           (h) Upon the commencement of a Net Proceeds Offer, the Issuer shall
send, by first class mail, a notice to the Trustee and to each Holder at is
registered address. The notice shall contain all instructions and materials
necessary to enable such Holder to tender Notes pursuant to the Net Proceeds
Offer. Any Net Proceeds Offer shall be made to all Holders. The notice, which
shall govern the terms of the Net Proceeds Offer, shall state:

     (1) that the Net Proceeds Offer is being made pursuant to this Section;

     (2) the Payment Amount, the Offered Price, and the date on which Notes
tendered and accepted for payment shall be purchased, which date shall be at
least 30 days and not later than 60 days from the date such notices is mailed
(the “Net Proceeds Payment Date”);

     (3) that any Notes not tendered or accepted for payment shall continue to
accrue interest;

     (4) that, unless the Issuer defaults in making such payment, any Notes
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest on and after the Net Proceeds Payment Date;

     (5) that Holders electing to have any Notes purchased pursuant to any Net
Proceeds Offer shall be required to surrender the Notes, with the form entitled
“Option of Holder To Elect Purchase” on the reverse of the Note completed, or
transfer by book-entry transfer, to the Issuer, a depository, if appointed by
the Issuer, or the Paying Agent at the address specified in the notice at least
three days before the Net Proceeds Payment Date;

     (6) that Holders shall be entitled to withdraw their election if the
Issuer, the Depository or the Paying Agent, as the case may be, receives, not
later than the Net Proceeds Payment Date, a notice setting forth the name of the
Holder, the principal amount of the Note the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;

     (7) that if the aggregate principal amount of Notes surrendered by Holders
exceeds the Payment Amount, the Issuer shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuer so that only Notes in denominations of $1,000, or integral multiples
thereof, shall be purchased); and

-56-



--------------------------------------------------------------------------------



 



     (8) that Holders whose Notes were purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry).

           (i) On the Net Proceeds Payment Date, the Issuer shall, to the extent
lawful: (1) accept for payment all Notes or portions thereof properly tendered
pursuant to the Net Proceeds Offer, subject to pro ration if the aggregate Notes
tendered exceed the Payment Amount allocable to the Notes; (2) deposit with the
Paying Agent U.S. Legal Tender equal to the lesser of the Payment Amount
allocable to the Notes and the amount sufficient to pay the Offered Price in
respect of all Notes or portions thereof so tendered; and (3) deliver or cause
to be delivered to the Trustee the Notes so accepted together with an Officers’
Certificate stating the aggregate principal amount of Notes or portions thereof
being repurchased by the Issuer. The Issuer shall publicly announce the results
of the Net Proceeds Offer on the Net Proceeds Payment Date.

           (j) The Paying Agent shall promptly mail to each Holder of Notes so
tendered the Offered Price for such Notes, and the Trustee shall promptly
authenticate pursuant to an Authentication Order and mail (or cause to be
transferred by book-entry) to each Holder a new Note equal in principal amount
to any unrepurchased portion of the Notes surrendered, if any. However, if the
Net Proceeds Payment Date is on or after an interest record date and on or
before the related Interest Payment Date, any accrued and unpaid interest shall
be paid to the Person in whose name a Note is registered at the close of
business on such record date, and no additional interest shall be payable to
Holders who tender Notes pursuant to the Net Proceeds Offer.

           (k) The Issuer will comply with applicable tender offer rules,
including the requirements of Rule 14e-1 under the Exchange Act and any other
applicable laws and regulations in connection with the purchase of Notes
pursuant to a Net Proceeds Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.13, the Issuer shall comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 4.13 by virtue of this compliance.

SECTION 4.14. Limitations on Transactions with Affiliates.

           (a) The Issuer will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, in one transaction or a series of related
transactions, sell, lease, transfer or otherwise dispose of any of its assets
to, or purchase any assets from, or enter into any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (an “Affiliate Transaction”), unless:

     (1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction at such time on an
arm’s-length basis by the Issuer or that Restricted Subsidiary from a Person
that is not an Affiliate of the Issuer or that Restricted Subsidiary; and

-57-



--------------------------------------------------------------------------------



 



     (2) the Issuer delivers to the Trustee:

     (x) with respect to any Affiliate Transaction involving aggregate value in
excess of $5.0 million, an Officers’ Certificate certifying that such Affiliate
Transaction complies with clause (1) above and a Secretary’s Certificate which
sets forth and authenticates a resolution that has been adopted by the
Independent Directors approving such Affiliate Transaction; and

     (y) with respect to any Affiliate Transaction involving aggregate value of
$25.0 million or more, the certificates described in the preceding clause
(x) and a written opinion as to the fairness of such Affiliate Transaction to
the Issuer or such Restricted Subsidiary from a financial point of view issued
by an Independent Financial Advisor.

           (b) The foregoing restrictions shall not apply to:

     (1) transactions exclusively between or among (a) the Issuer and one or
more Restricted Subsidiaries or (b) Restricted Subsidiaries; provided, in each
case, that no Affiliate of the Issuer (other than another Restricted Subsidiary)
owns Equity Interests of any such Restricted Subsidiary;

     (2) reasonable director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, in each case approved by
the Independent Directors, and payments to any Person of which the Issuer is a
direct or indirect wholly-owned subsidiary or on behalf of such Person to pay
such amounts incurred by such Person;

     (3) payments by the Issuer and/or one or more Subsidiaries to any other
Person with which the Issuer or such Subsidiaries are required or permitted to
file a consolidated tax return or with which the Issuer or such Subsidiaries are
part of a consolidated group for tax purposes, to be used by such Person to pay
taxes, and which payments by the Issuer and such Subsidiaries are not in excess
of the tax liabilities that would have been payable by them on a stand-alone
basis;

     (4) payments by the Issuer to or on behalf of any direct or indirect parent
company of the Issuer in an amount sufficient to pay out-of-pocket legal,
accounting and filing costs, franchise taxes and other fees required to maintain
the corporate existence of such parent company actually incurred by such parent
company, in any case in an aggregate amount not to exceed $1.0 million in any
calendar year;

     (5) loans and advances permitted by clause (3) of the definition of
“Permitted Investments”;

     (6) any Restricted Payments which are made in accordance with Section 4.11;

-58-



--------------------------------------------------------------------------------



 



     (7) any transaction with an Affiliate where the only consideration paid by
the Issuer or any Restricted Subsidiary is Qualified Equity Interests; or

     (8) payments by the Issuer or any of its Restricted Subsidiaries on behalf
of any direct or indirect parent company of the Issuer to Sponsor and its
Control Investment Affiliates for any (a) management, consulting, monitoring or
advisory fees and expenses not in excess of $1.0 million per annum and
(b) transaction fees and expenses not in excess of 2% of the value of the
transaction for which such transaction fees and expenses are being paid.

SECTION 4.15. Limitations on Dividend and Other Restrictions Affecting
Restricted Subsidiaries.

           The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, create or otherwise cause or permit to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to:

     (a) pay dividends or make any other distributions on or in respect of its
Equity Interests;

     (b) make loans or advances or pay any Indebtedness or other obligation owed
to the Issuer or any other Restricted Subsidiary; or

     (c) transfer any of its assets to the Issuer or any other Restricted
Subsidiary;

     except for:

     (1) encumbrances or restrictions existing under or by reason of applicable
law;

     (2) encumbrances or restrictions existing under this Indenture and the
Notes;

     (3) non-assignment provisions of any contract or any lease entered into in
the ordinary course of business;

     (4) encumbrances or restrictions existing under agreements existing on the
date of this Indenture (including, without limitation, the Credit Facilities,
CPI’s 8% senior subordinated notes due 2012, the indenture governing such notes
and the guarantees of such notes) as in effect on that date;

     (5) restrictions on the transfer of assets subject to any Lien permitted
under this Indenture imposed by the holder of such Lien;

     (6) restrictions on the transfer of assets imposed under any agreement to
sell such assets permitted under this Indenture to any Person pending the
closing of such sale;

-59-



--------------------------------------------------------------------------------



 



     (7) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

     (8) any other agreement governing Indebtedness entered into after the Issue
Date; provided that such encumbrances and restrictions contained therein (a) are
not materially more restrictive than those in effect on the Issue Date pursuant
to agreements in effect on the Issue Date or (b) do not prohibit (except upon a
default or event of default thereunder or, if after giving effect to any such
dividend, a default or event of default would occur thereunder) the payment of
dividends in an amount sufficient, as determined by the Board of Directors of
the Issuer, in its reasonable and good faith judgment, to make scheduled cash
payments on the Notes when due;

     (9) customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements entered into in the ordinary course of business that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture or similar Person;

     (10) Purchase Money Indebtedness incurred in compliance with Section 4.10,
that impose restrictions of the nature described in clause (c) above on the
assets acquired;

     (11) encumbrances or restrictions contained in Indebtedness of Foreign
Subsidiaries permitted to be incurred under this Indenture; provided that any
such encumbrances or restrictions are ordinary and customary with respect to the
type of Indebtedness being incurred under the relevant circumstances and do not,
in the good faith judgment of the Board of Directors of the Issuer, materially
impair the Issuer’s ability to make payment on the Notes when due; and

     (12) any encumbrances or restrictions imposed by any amendments or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (11) above; provided that such amendments or refinancings are, in
the good faith judgment of the Issuer’s Board of Directors, no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

SECTION 4.16. Additional Note Guarantees.

           (a) If, after the Issue Date, any Restricted Subsidiary of the Issuer
shall guarantee any Indebtedness of the Issuer, then the Issuer shall cause such
Restricted Subsidiary to:

     (1) execute and deliver to the Trustee a supplemental indenture in form and
substance satisfactory to the Trustee pursuant to which such Restricted
Subsidiary shall

-60-



--------------------------------------------------------------------------------



 



unconditionally guarantee all of the Issuer’s obligations under the Notes and
this Indenture and, if the Exchange Offer has not been consummated or if the
Shelf Registration Statement is required to be filed (so long as it is
effective), the Registration Rights Agreement; and

     (2) deliver to the Trustee one or more opinions of counsel that such
supplemental indenture (a) has been duly authorized, executed and delivered by
such Restricted Subsidiary and (b) constitutes a valid and legally binding
obligation of such Restricted Subsidiary in accordance with its terms.

Thereafter, such Restricted Subsidiary shall be a Guarantor for all purposes of
this Indenture.

           (b) Notwithstanding Section 4.16(a), a Guarantor will be
automatically and unconditionally released and discharged from its obligations
under its Note Guarantee, the Indenture and the Registration Rights Agreement
under the circumstances set forth in Section 11.05. The form of the Note
Guarantee is attached hereto as Exhibit F.

SECTION 4.17. [Intentionally Omitted.]

SECTION 4.18. Reports to Holders.

           Whether or not required by the SEC, so long as any Notes are
outstanding, the Issuer will furnish to the Holders of Notes, or file
electronically with the SEC through the SEC’s Electronic Data Gathering,
Analysis and Retrieval System (or any successor system), within the time periods
that would be applicable to the Issuer if it were subject to Section 13(a) or
15(d) of the Exchange Act:

     (1) all quarterly and annual financial information that would be required
to be contained in a filing with the SEC on Forms 10-Q and 10-K if the Issuer
were required to file these Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual information only, a report on the annual financial statements by the
Issuer’s certified independent accountants; and

     (2) all current reports that would be required to be filed with the SEC on
Form 8-K if the Issuer were required to file these reports.

           In addition, whether or not required by the SEC, the Issuer will file
a copy of all of the information and reports referred to in clauses (1) and
(2) above with the SEC for public availability within the time periods specified
in the SEC’s rules and regulations (unless the SEC will not accept the filing)
and make the information available to prospective investors upon request. The
Issuer has agreed that, for so long as any Notes remain outstanding, the Issuer
will furnish to the Holders and to prospective investors, upon their request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

           If any direct or indirect parent company of the Issuer has complied
with the reporting requirements of Section 13(a) or 15(d) of the Exchange Act,
if applicable, or has furnished

-61-



--------------------------------------------------------------------------------



 



the Holders the reports described herein with respect to such parent company
(including any consolidating financial information required by Regulation S-X
relating to the Issuer), the Issuer shall be deemed to be in compliance with the
provisions of this covenant.

           The Issuer shall not provide information to any Person or the public
not otherwise authorized to receive such information relative to performance
requirements or performance contracts when such information requires access to
information classified pursuant to Executive Order 12356, April 2, 1982 (47
Federal Register 14874, April 6, 1982), or successor or predecessor orders, or
the Atomic Energy Act of 1954 (as amended). The Issuer shall not be required to
acknowledge to any Person or the public not otherwise authorized to receive such
information the existence or non-existence of work under special access or
compartmented programs. Notwithstanding the foregoing, should the Issuer
withhold information permitted pursuant to this paragraph, such entity shall
nonetheless use its commercially reasonable efforts to comply with the rules and
regulations of the SEC relating to the information to be provided pursuant to
the first paragraph above, but shall not be obligated to make disclosures
required by the rules and regulations of the SEC to the extent such disclosures
would conflict with the two preceding sentences.

SECTION 4.19. Limitations on Designation of Unrestricted Subsidiaries.

           (a) The Issuer may designate any Subsidiary of the Issuer as an
“Unrestricted Subsidiary” under this Indenture (a “Designation”) only if:

     (1) no Default shall have occurred and be continuing at the time of or
after giving effect to such Designation; and

     (2) the Issuer would be permitted to make, at the time of such Designation,
(a) a Permitted Investment or (b) an Investment pursuant to Section 4.11(a), in
either case, in an amount (the “Designation Amount”) equal to the Fair Market
Value of the Issuer’s proportionate interest in such Subsidiary on such date.

           (b) No Subsidiary shall be Designated as an “Unrestricted Subsidiary”
unless such Subsidiary:

     (1) has no Indebtedness other than Non-Recourse Debt;

     (2) is not party to any agreement, contract, arrangement or understanding
with the Issuer or any Restricted Subsidiary unless the terms of the agreement,
contract, ar rangement or understanding are no less favorable to the Issuer or
the Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates;

     (3) is a Person with respect to which neither the Issuer nor any Restricted
Subsidiary has any direct or indirect obligation (a) to subscribe for additional
Equity Interests or (b) to maintain or preserve the Person’s financial condition
or to cause the Person to achieve any specified levels of operating results; and

-62-



--------------------------------------------------------------------------------



 



     (4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Issuer or any Restricted Subsidiary, except
for any guarantee given solely to support the pledge by the Issuer or any
Restricted Subsidiary of the Equity Interests of such Unrestricted Subsidiary,
which guarantee is not recourse to the Issuer or any Restricted Subsidiary.

           (c) If, at any time, any Unrestricted Subsidiary fails to meet the
requirements of Sections 4.19(a) and (b) as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of the Subsidiary and any Liens on assets of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary as of the
date and, if the Indebtedness is not permitted to be incurred under Section 4.10
or the Lien is not permitted by Section 4.12, the Issuer shall be in default of
the applicable covenant. Notwithstanding anything to the contrary, CPI shall not
be designated an Unrestricted Subsidiary.

           (d) The Issuer may designate an Unrestricted Subsidiary as a
Restricted Subsidiary (a “Redesignation”) only if:

     (1) no Default shall have occurred and be continuing at the time of and
after giving effect to such Redesignation; and

     (2) all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Indenture.

           (e) All Designations and Redesignations must be evidenced by
resolutions of the Board of Directors of the Issuer, delivered to the Trustee
certifying compliance with the foregoing provisions.

SECTION 4.20. Limitation on the Issuance or Sale of Equity Interests of
Restricted Subsidiaries.

           The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, sell or issue any shares of Equity Interests of any
Restricted Subsidiary except (1) to the Issuer, a Restricted Subsidiary or the
minority stockholders of any Restricted Subsidiary, on a pro rata basis, at Fair
Market Value, or (2) to the extent such shares represent directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Issuer or a Wholly-Owned Restricted Subsidiary. The sale of all the Equity
Interests of any Restricted Subsidiary is permitted by this Section 4.20 but is
subject to Section 4.13.

SECTION 4.21. Business Activities.

           The Issuer will not, and will not permit any Restricted Subsidiary
to, engage in any business other than the Permitted Business.

-63-



--------------------------------------------------------------------------------



 



ARTICLE FIVE

SUCCESSOR CORPORATION

SECTION 5.01. Mergers, Consolidations, Etc.

           (a) The Issuer will not, directly or indirectly, in a single
transaction or a series of related transactions, (i) consolidate or merge with
or into another Person (other than a merger with a Wholly-Owned Restricted
Subsidiary solely for the purpose of changing the Issuer’s jurisdiction of
incorporation to another State of the United States), or sell, lease, transfer,
convey or otherwise dispose of or assign all or substantially all of the assets
of the Issuer or the Issuer and the Restricted Subsidiaries (taken as a whole)
or (ii) adopt a Plan of Liquidation unless, in either case:

     (1) either:

     (a) the Issuer will be the surviving or continuing Person; or

     (b) the Person formed by or surviving such consolidation or merger or to
which such sale, lease, conveyance or other disposition shall be made (or, in
the case of a Plan of Liquidation, any Person to which assets are transferred)
(collectively, the “Successor”) is a corporation, limited liability company or
limited partnership organized and existing under the laws of any State of the
United States of America or the District of Columbia, and the Successor
expressly assumes, by supplemental indenture in form and substance satisfactory
to the Trustee, all of the obligations of the Issuer under the Notes, this
Indenture and the Registration Rights Agreement;

     (2) immediately prior to and immediately after giving effect to such
transaction and the assumption of the obligations as set forth in clause (1)(b)
above and the incurrence of any Indebtedness to be incurred in connection
therewith, no Default shall have occurred and be continuing; and

     (3) immediately after and giving effect to such transaction and the
assumption of the obligations set forth in clause (1)(b) above and the
incurrence of any Indebtedness to be incurred in connection therewith, and the
use of any net proceeds therefrom on a pro forma basis, (a) the Consolidated Net
Worth of the Issuer or the Successor, as the case may be, would be at least
equal to the Consolidated Net Worth of the Issuer immediately prior to such
transaction and (b) either (x) the Issuer or the Successor, as the case may be,
could incur $1.00 of additional Indebtedness pursuant to the Issuer Leverage
Ratio Exception or (y) the Consolidated Leverage Ratio of the Issuer or the
Successor, as the case may be, would not exceed the Consolidated Leverage Ratio
of the Issuer immediately prior to such transaction.

-64-



--------------------------------------------------------------------------------



 



           For purposes of this Section 5.01(a), any Indebtedness of the
Successor which was not Indebtedness of the Issuer immediately prior to the
transaction shall be deemed to have been incurred in connection with such
transaction.

           (b) Additionally, for purposes of the foregoing, the transfer (by
lease, assignment, sale or otherwise, in a single transaction or series of
transactions) of all or substantially all of the properties or assets of one or
more Restricted Subsidiaries, the Equity Interests of which constitute all or
substantially all of the properties and assets of the Issuer, will be deemed to
be the transfer of all or substantially all of the properties and assets of the
Issuer.

           (c) Upon any consolidation, combination or merger of the Issuer, or
any transfer of all or substantially all of the assets of the Issuer in
accordance with the foregoing, in which the Issuer is not the continuing obligor
under the Notes, the surviving entity formed by such consolidation or into which
the Issuer is merged or the entity to which the conveyance, lease or transfer is
made will succeed to, and be substituted for, and may exercise every right and
power of, the Issuer under this Indenture and the Notes with the same effect as
if such surviving entity had been named therein as the Issuer and, except in the
case of a lease, the Issuer will be released from the obligation to pay the
principal of and interest on the Notes and all of the Issuer’s other obligations
and covenants under the Notes and this Indenture.

ARTICLE SIX

DEFAULT AND REMEDIES

SECTION 6.01. Events of Default.

           Each of the following is an “Event of Default”:

     (1) failure by the Issuer to pay interest on any of the Notes when it
becomes due and payable and the continuance of any such failure for 30 days,
which payment shall be in cash unless, for any Interest Payment Date on or after
August 1, 2006 and on or before February 1, 2010, the Issuer has elected to pay
interest through the issuance of Additional Notes in accordance with this
Indenture, in which case payment of interest due on such Interest Payment Date
shall be through the issuance of Additional Notes;

     (2) failure by the Issuer to pay the principal of any of the Notes when it
becomes due and payable, whether at Stated Maturity, upon redemption, upon
purchase, upon acceleration or otherwise;

     (3) failure by the Issuer to comply with Section 5.01 or in respect of its
obligations to make a Change of Control Offer as described under Section 4.09;

     (4) failure by the Issuer to comply with any other agreement or covenant in
this Indenture and continuance of such failure for 60 days after notice of such
failure has been given to the Issuer by the Trustee or by the Holders of at
least 25% of the aggregate principal amount of the Notes then outstanding;

-65-



--------------------------------------------------------------------------------



 



     (5) default under any mortgage, indenture or other instrument or agreement
under which there may be issued or by which there may be secured or evidenced
Indebtedness of the Issuer or any Restricted Subsidiary, whether such
Indebtedness now exists or is incurred after the Issue Date, which default:

     (a) is caused by a failure to pay at final maturity, principal on such
Indebtedness within the applicable express grace period and any extensions
thereof,

     (b) results in the acceleration of such Indebtedness prior to its express
final maturity or

     (c) results in the commencement of judicial proceedings to foreclose upon,
or to exercise remedies under applicable law or applicable security documents to
take ownership of, the assets securing such Indebtedness,

and in each case, the principal amount of such Indebtedness, together with any
other Indebtedness with respect to which an event described in clause (a),
(b) or (c) has occurred and is continuing, aggregates $25.0 million or more;

     (6) one or more judgments or orders that exceed $25.0 million in the
aggregate (net of amounts covered by insurance or bonded) for the payment of
money have been entered by a court or courts of competent jurisdiction against
the Issuer or any Restricted Subsidiary and such judgment or judgments have not
been satisfied, stayed, annulled or rescinded within 60 days of being entered;

     (7) the Issuer or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:

     (a) commences a voluntary case,

     (b) consents to the entry of an order for relief against it in an
involuntary case,

     (c) consents to the appointment of a Custodian of it or for all or
substantially all of its assets, or

     (d) makes a general assignment for the benefit of its creditors; or

     (8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

     (a) is for relief against the Issuer or any Significant Subsidiary as
debtor in an involuntary case,

     (b) appoints a Custodian of the Issuer or any Significant Subsidiary or a
Custodian for all or substantially all of the assets of the Issuer or any
Significant Subsidiary, or

-66-



--------------------------------------------------------------------------------



 



     (c) orders the liquidation of the Issuer or any Significant Subsidiary,

and the order or decree remains unstayed and in effect for 60 days.

SECTION 6.02. Acceleration.

           If an Event of Default specified in clause (7) or (8) of Section 6.01
with respect to the Issuer occurs, all outstanding Notes shall become due and
payable without any further action or notice. If an Event of Default (other than
an Event of Default specified in clause (7) or (8) of Section 6.01 with respect
to the Issuer) shall have occurred and be continuing under this Indenture, the
Trustee, by written notice to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding, by written notice to
the Issuer and the Trustee, may declare (an “acceleration declaration”) all
amounts owing under the Notes to be due and payable immediately. Upon such
declaration of acceleration, the aggregate principal amount of and accrued and
unpaid interest, if any, on the outstanding Notes shall become due and payable
immediately; provided, however, that after such acceleration, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of such outstanding Notes may rescind and annul such
acceleration:

     (1) if the rescission would not conflict with any judgment or decree;

     (2) if all existing Defaults have been cured or waived except nonpayment of
principal and interest, if any, that has become due solely because of this
acceleration;

     (3) to the extent the payment of such interest is lawful, interest on
overdue installments of interest and overdue principal, which has become due
otherwise than by such declaration of acceleration, has been paid;

     (4) if the Issuer has paid to the Trustee its reasonable compensation and
reimbursed the Trustee of its expenses, disbursements and advances; and

     (5) in the event of a cure or waiver of a Default of the type set forth in
Section 6.01(7) or (8), the Trustee shall have received an Officers’ Certificate
and an Opinion of Counsel that such Default has been cured or waived.

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

SECTION 6.03. Other Remedies.

           If a Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, or interest on, the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

           The Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon a Default shall not impair the right

-67-



--------------------------------------------------------------------------------



 



or remedy or constitute a waiver of or acquiescence in the Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

SECTION 6.04. Waiver of Past Defaults.

           Subject to Sections 2.09, 6.07 and 9.02, the Holders of a majority in
principal amount of the outstanding Notes (which may include consents obtained
in connection with a tender offer or exchange offer of Notes) by notice to the
Trustee may waive an existing Default and its consequences, except a Default in
the payment of principal of, or interest on, any Note as specified in
Section 6.01(1) or (2). The Issuer shall deliver to the Trustee an Officers’
Certificate stating that the requisite percentage of Holders have consented to
such waiver and attaching copies of such consents. When a Default is waived, it
is cured and ceases.

SECTION 6.05. Control by Majority.

           The Holders of not less than a majority in principal amount of the
outstanding Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on it. Subject to Section 7.01, however, the Trustee may refuse
to follow any direction that conflicts with any law or this Indenture, that the
Trustee determines may be unduly prejudicial to the rights of another Holder, or
that may involve the Trustee in personal liability; provided that the Trustee
may take any other action deemed proper by the Trustee which is not inconsistent
with such direction.

           In the event the Trustee takes any action or follows any direction
pursuant to this Indenture, the Trustee shall be entitled to indemnification
against any loss or expense caused by taking such action or following such
direction.

SECTION 6.06. Limitation on Suits.

           No Holder will have any right to institute any proceeding with
respect to this Indenture or for any remedy thereunder, unless the Trustee:

     (1) has failed to act for a period of 60 days after receiving written
notice of a continuing Event of Default by such Holder and a request to act by
Holders of at least 25% in aggregate principal amount of Notes outstanding;

     (2) has been offered indemnity satisfactory to it in its reasonable
judgment; and

     (3) has not received from the Holders of a majority in aggregate principal
amount of the outstanding Notes a direction inconsistent with such request.

However, such limitations do not apply to a suit instituted by a Holder of any
Note for enforcement of payment of the principal of or interest on such Note on
or after the due date therefor.

-68-



--------------------------------------------------------------------------------



 



           A Holder may not use this Indenture to prejudice the rights of
another Holder or to obtain a preference or priority over such other Holder.

SECTION 6.07. Rights of Holders To Receive Payment.

           Notwithstanding any other provision of this Indenture, the right of
any Holder to receive payment of principal of, and interest on, a Note, on or
after the respective due dates therefor, or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of the Holder.

SECTION 6.08. Collection Suit by Trustee.

           If a Default in payment of principal or interest specified in
Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuer
or any other obligor on the Notes for the whole amount of principal and accrued
interest and fees remaining unpaid, together with interest on overdue principal
and, to the extent that payment of such interest is lawful, interest on overdue
installments of interest, in each case at the rate per annum borne by the Notes
and such further amount as shall be sufficient to cover the costs and expenses
of collection, including the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel.

SECTION 6.09. Trustee May File Proofs of Claim.

           The Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel) and the Holders allowed in any
judicial proceedings relating to the Issuer, their creditors or their property
and shall be entitled and empowered to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,
and any Custodian in any such judicial proceedings is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agent and counsel, and any other
amounts due the Trustee under Section 7.07. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding. The Trustee shall be entitled to participate as a member of any
official committee of creditors in the matters as it deems necessary or
advisable.

SECTION 6.10. Priorities.

           If the Trustee collects any money or property pursuant to this
Article Six, it shall pay out the money or property in the following order:

           First: to the Trustee for amounts due under Section 7.07;

-69-



--------------------------------------------------------------------------------



 



     Second: to Holders for interest accrued on the Notes, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;

     Third: to Holders for principal amounts due and unpaid on the Notes,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal; and

     Fourth: to the Issuer or, if applicable, the Guarantors, as their
respective interests may appear.

           The Trustee, upon prior notice to the Issuer, may fix a record date
and payment date for any payment to Holders pursuant to this Section 6.10.

SECTION 6.11. Undertaking for Costs.

           In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.11 does not apply to a suit by the Trustee, a suit by a
Holder pursuant to Section 6.07, or a suit by a Holder or Holders of more than
10% in principal amount of the outstanding Notes.

ARTICLE SEVEN

TRUSTEE

SECTION 7.01. Duties of Trustee.

           (a) If a Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

           (b) Except during the continuance of a Default:

     (1) The Trustee need perform only those duties as are specifically set
forth herein or in the Trust Indenture Act and no duties, covenants,
responsibilities or obligations shall be implied in this Indenture against the
Trustee.

     (2) In the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates (including Officers’ Certificates) or
opinions (including Opinions of Counsel) furnished to the Trustee and conforming
to the requirements of this Indenture.

-70-



--------------------------------------------------------------------------------



 



However, in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform to the requirements of this Indenture.

           (c) Notwithstanding anything to the contrary herein, the Trustee may
not be relieved from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

     (1) This paragraph does not limit the effect of Section 7.01(b).

     (2) The Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.

     (3) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

           (d) No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or to take or omit to take any action
under this Indenture or take any action at the request or direction of Holders
if it shall have reasonable grounds for believing that repayment of such funds
is not assured to it.

           (e) Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to this
Section 7.01.

           (f) The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Issuer. Money
held in trust by the Trustee need not be segregated from other funds except to
the extent required by law.

           (g) In the absence of bad faith, negligence or willful misconduct on
the part of the Trustee, the Trustee shall not be responsible for the
application of any money by any Paying Agent other than the Trustee.

SECTION 7.02. Rights of Trustee.

           Subject to Section 7.01:

     (a) The Trustee may rely conclusively on any resolution, certificate
(including any Officers’ Certificate), statement, instrument, opinion (including
any Opinion of Counsel), notice, request, direction, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in the document.

-71-



--------------------------------------------------------------------------------



 



     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 12.05. The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such Officer’s Certificate
or Opinion of Counsel.

     (c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.

     (d) The Trustee shall not be liable for any action it takes or omits to
take in good faith which it reasonably believes to be authorized or within its
rights or powers under this Indenture.

     (e) The Trustee may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

     (f) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Holders pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee reasonable security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

     (g) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Issuer, to examine the books, records,
and premises of the Issuer, personally or by agent or attorney at the sole cost
of the Issuer.

     (h) The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.

     (i) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties.

     (j) Except with respect to Sections 4.01 and 4.06, the Trustee shall have
no duty to inquire as to the performance of the Issuer with respect to the
covenants contained in Article Four. In addition, the Trustee shall not be
deemed to have knowledge of an Event of Default except (i) any Default or Event
of Default occurring pursuant to Sections 4.01, 6.01(1) or 6.01(2) or (ii) any
Default or Event of Default of which the Trustee shall have received written
notification.

-72-



--------------------------------------------------------------------------------



 



     (k) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

SECTION 7.03. Individual Rights of Trustee.

           The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Issuer, its
Subsidiaries or its respective Affiliates with the same rights it would have if
it were not Trustee. Any Agent may do the same with like rights. However, the
Trustee must comply with Sections 7.10 and 7.11.

SECTION 7.04. Trustee’s Disclaimer.

           The Trustee shall not be responsible for and makes no representation
as to the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Issuer’s use of the proceeds from the Notes, and it shall
not be responsible for any statement of the Issuer in this Indenture or any
document issued in connection with the sale of Notes or any statement in the
Notes other than the Trustee’s certificate of authentication. The Trustee makes
no representations with respect to the effectiveness or adequacy of this
Indenture.

SECTION 7.05. Notice of Default.

           If a Default occurs and is continuing and the Trustee receives actual
notice of such Default, the Trustee shall mail to each Holder notice of the
uncured Default within 30 days after such Default occurs. Except in the case of
a Default in payment of principal of, or interest on, any Note, including an
accelerated payment and the failure to make a payment on the Change of Control
Payment Date pursuant to a Change of Control Offer or the Net Proceeds Payment
Date pursuant to a Net Proceeds Offer, or a Default in complying with the
provisions of Article Five, the Trustee may withhold the notice if and so long
as the Board of Directors, the executive committee, or a trust committee of
directors and/or Responsible Officers, of the Trustee in good faith determines
that withholding the notice is in the interest of the Holders.

SECTION 7.06. Reports by Trustee to Holders.

           Within 60 days after each January 1, beginning with January 1, 2006,
the Trustee shall, to the extent that any of the events described in Trust
Indenture Act § 313(a) occurred within the previous twelve months, but not
otherwise, mail to each Holder a brief report dated as of such date that
complies with Trust Indenture Act § 313(a). The Trustee also shall comply with
Trust Indenture Act §§ 313(b), 313(c) and 313(d).

           A copy of each report at the time of its mailing to Holders shall be
mailed to the Issuer and filed with the SEC and each securities exchange, if
any, on which the Notes are listed.

           The Issuer shall notify the Trustee if the Notes become listed on any
securities exchange or of any delisting thereof and the Trustee shall comply
with Trust Indenture Act § 313(d).

-73-



--------------------------------------------------------------------------------



 



SECTION 7.07. Compensation and Indemnity.

           The Issuer shall pay to the Trustee from time to time such
compensation as the Issuer and the Trustee shall from time to time agree in
writing for its services hereunder. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Issuer
shall reimburse the Trustee upon request for all reasonable disbursements,
expenses and advances (including reasonable fees and expenses of counsel)
incurred or made by it in addition to the compensation for its services, except
any such disbursements, expenses and advances as may be attributable to the
Trustee’s negligence, bad faith or willful misconduct. Such expenses shall
include the reasonable fees and expenses of the Trustee’s agents and counsel.

           The Issuer shall indemnify each of the Trustee or any predecessor
Trustee and its officers, directors, employees and agents for, and hold them
harmless against, any and all loss, damage, claims including taxes (other than
taxes based upon, measured by or determined by the income of the Trustee),
liability or expense incurred by them except for such actions to the extent
caused by any negligence, bad faith or willful misconduct on their part, arising
out of or in connection with the acceptance or administration of this trust
including the reasonable costs and expenses of defending themselves against or
investigating any claim or liability in connection with the exercise or
performance of any of the Trustee’s rights, powers or duties hereunder. The
Trustee shall notify the Issuer promptly of any claim asserted against the
Trustee or any of its agents for which it may seek indemnity. The Issuer may,
subject to the approval of the Trustee (which approval shall not be unreasonably
withheld), defend the claim and the Trustee shall cooperate in the defense. The
Trustee and its agents subject to the claim may have separate counsel and the
Issuer shall pay the reasonable fees and expenses of such counsel; provided,
however, that the Issuer will not be required to pay such fees and expenses if,
subject to the approval of the Trustee (which approval shall not be unreasonably
withheld), it assumes the Trustee’s defense and there is no conflict of interest
between the Issuer and the Trustee and its agents subject to the claim in
connection with such defense as reasonably determined by the Trustee. The Issuer
need not pay for any settlement made without its written consent. The Issuer
need not reimburse any expense or indemnify against any loss or liability to the
extent incurred by the Trustee through its negligence, bad faith or willful
misconduct.

           To secure the Issuer’s payment obligations in this Section 7.07, the
Trustee shall have a Lien prior to the Notes against all money or property held
or collected by the Trustee, in its capacity as Trustee, except money or
property held in trust to pay principal and interest on particular Notes.

           When the Trustee incurs expenses or renders services after a Default
specified in Section 6.01(7) or (8) occurs, such expenses and the compensation
for such services shall be paid to the extent allowed under any Bankruptcy Law.

           Notwithstanding any other provision in this Indenture, the foregoing
provisions of this Section 7.07 shall survive the satisfaction and discharge of
this Indenture or the appointment of a successor Trustee.

-74-



--------------------------------------------------------------------------------



 



           In no event shall the Trustee be liable for any failure or delay in
the performance of its obligations hereunder solely due to circumstances beyond
its control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this agreement.

SECTION 7.08. Replacement of Trustee.

     The Trustee may resign at any time by so notifying the Issuer in writing.
The Holders of a majority in principal amount of the outstanding Notes may
remove the Trustee by so notifying the Issuer and the Trustee and may appoint a
successor Trustee. The Issuer may remove the Trustee if:

     (1) the Trustee fails to comply with Section 7.10;

     (2) the Trustee is adjudged a bankrupt or an insolvent;

     (3) a receiver or other public officer takes charge of the Trustee or its
property; or

     (4) the Trustee becomes incapable of acting.

           If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Issuer shall notify each Holder of such
event and shall promptly appoint a successor Trustee. Within one year after the
successor Trustee takes office, the Holders of a majority in principal amount of
the Notes may appoint a successor Trustee to replace the successor Trustee
appointed by the Issuer.

           A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Issuer. Immediately after that,
the retiring Trustee shall transfer, after payment of all sums then owing to the
Trustee pursuant to Section 7.07, all property held by it as Trustee to the
successor Trustee, subject to the Lien provided in Section 7.07, the resignation
or removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder.

           If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuer or the
Holders of at least 10% in principal amount of the outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Issuer.

           If the Trustee fails to comply with Section 7.10, any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

-75-



--------------------------------------------------------------------------------



 



           Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuer’s obligations under Section 7.07 shall continue for the
benefit of the retiring Trustee.

SECTION 7.09. Successor Trustee by Merger, Etc.

           If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all of its corporate trust business to, another
corporation, the resulting, surviving or transferee corporation without any
further act shall, if such resulting, surviving or transferee corporation is
otherwise eligible hereunder, be the successor Trustee; provided that such
corporation shall be otherwise qualified and eligible under this Article Seven.

SECTION 7.10. Eligibility; Disqualification.

           This Indenture shall always have a Trustee who satisfies the
requirement of Trust Indenture Act §§ 310(a)(1), 310(a)(2) and 310(a)(5). The
Trustee shall have a combined capital and surplus of at least $150,000,000 as
set forth in its most recent published annual report of condition. The Trustee
shall comply with Trust Indenture Act § 310(b); provided, however, that there
shall be excluded from the operation of Trust Indenture Act § 310(b)(1) any
indenture or indentures under which other securities, or certificates of
interest or participation in other securities, of the Issuer are outstanding, if
the requirements for such exclusion set forth in Trust Indenture Act § 310(b)(1)
are met. The provisions of Trust Indenture Act § 310 shall apply to the Issuer
and any other obligor of the Notes.

SECTION 7.11. Preferential Collection of Claims Against the Issuer.

           The Trustee, in its capacity as Trustee hereunder, shall comply with
Trust Indenture Act § 311(a), excluding any creditor relationship listed in
Trust Indenture Act § 311(b). A Trustee who has resigned or been removed shall
be subject to Trust Indenture Act § 311(a) to the extent indicated.

ARTICLE EIGHT

DISCHARGE OF INDENTURE; DEFEASANCE

SECTION 8.01. Termination of the Issuer’s Obligations.

           The Issuer may terminate its obligations under the Notes and this
Indenture and the obligations of the Guarantors under the Note Guarantees and
this Indenture and this Indenture shall cease to be of further effect, except
those obligations referred to in the penultimate paragraph of this Section 8.01,
if:

     (1) all the Notes that have been authenticated and delivered (except lost,
stolen or destroyed Notes which have been replaced or paid and Notes for whose
payment money has been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from this trust) have
been delivered to the Trustee for cancellation, or

-76-



--------------------------------------------------------------------------------



 



     (2) (a) all Notes not delivered to the Trustee for cancellation otherwise
have become due and payable or have been called for redemption pursuant to
Section 5 or Section 6 of the Notes and the Issuer has irrevocably deposited or
caused to be deposited with the Trustee funds in trust sufficient to pay and
discharge the entire Indebtedness (including all principal of and accrued
interest, if any, and premium, if any) on the Notes not theretofore delivered to
the Trustee for cancellation,

     (b) the Issuer has paid all sums payable by it under this Indenture, and

     (c) the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or on the
date of redemption, as the case may be.

           In addition, in the case of clause (2), the Issuer must deliver an
Officers’ Certificate and an Opinion of Counsel stating that all conditions
precedent to satisfaction and discharge have been complied with.

           In the case of clause (2) of this Section 8.01, and subject to the
next sentence and notwithstanding the foregoing paragraph, the Issuer’s
obligations in Sections 2.05, 2.06, 2.07, 2.08, 4.01, 4.02, 4.03 (as to legal
existence of the Issuer only), 7.07, 8.05 and 8.06 shall survive until the Notes
are no longer outstanding pursuant to the last paragraph of Section 2.08. After
the Notes are no longer outstanding, the Issuer’s obligations in Sections 7.07,
8.05 and 8.06 shall survive.

           After such delivery or irrevocable deposit, the Trustee upon request
shall acknowledge in writing the discharge of the Issuer’s obligations under the
Notes and this Indenture except for those surviving obligations specified above.

SECTION 8.02. Legal Defeasance and Covenant Defeasance.

           (a) The Issuer may, at its option and at any time, elect to have
either paragraph (b) or (c) below applied to all outstanding Notes upon
compliance with the conditions set forth in Section 8.03.

           (b) Upon the Issuer’s exercise under Section 8.02(a) hereof of the
option applicable to this Section 8.02(b), the Issuer and the Guarantors shall,
subject to the satisfaction of the conditions set forth in Section 8.03, be
deemed to have been discharged from their Obligations with respect to all
outstanding Notes on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Issuer and the Guarantors shall be deemed to have paid and discharged the
entire Indebtedness represented by the outstanding Notes and the Note
Guarantees, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.04 hereof and the other Sections of this Indenture
referred to in (i) and (ii) below, and to have satisfied all their other
obligations under such Notes and this Indenture and the Guarantors shall be
deemed to have satisfied all of their obligations under the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense

-77-



--------------------------------------------------------------------------------



 



of the Issuer, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder:

     (i) the rights of Holders of outstanding Notes to receive, solely from the
trust fund described in Section 8.04 hereof, and as more fully set forth in such
Section 8.04, payments in respect of the principal of, premium, if any, and
interest on such Notes when such payments are due;

     (ii) the Issuer’s Obligations with respect to such Notes under Article Two
and Section 4.02 hereof;

     (iii) the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Issuer’s obligations in connection therewith including, but
not limited to, Section 7.07; and

     (iv) the provisions of this Article Eight applicable to Legal Defeasance.

           Subject to compliance with this Article Eight, the Issuer may
exercise its option under this Section 8.02(b) notwithstanding the prior
exercise of its option under Section 8.02(c) hereof.

           (c) Upon the Issuer’s exercise under paragraph (a) hereof of the
option applicable to this paragraph (c), the Issuer and the Guarantors shall,
subject to the satisfaction of the conditions set forth in Section 8.03 hereof,
be released from their respective Obligations under the covenants contained in
Sections 4.03 (other than with respect to the legal existence of the Issuer),
4.04, and 4.09 through 4.21, clause (3) of Section 5.01(a) and Article Eleven
hereof with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.03 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Issuer and the Guarantors may omit to comply with and
shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute an Event of Default under Section
6.01 hereof, but, except as specified above, the remainder of this Indenture and
such Notes shall be unaffected thereby. In addition, upon the Issuer’s exercise
under paragraph (a) hereof of the option applicable to this paragraph (c),
subject to the satisfaction of the conditions set forth in Section 8.03 hereof,
clauses (3), (4), (5), (6) and (9) of Section 6.01 hereof shall not constitute
Events of Default.

-78-



--------------------------------------------------------------------------------



 



SECTION 8.03. Conditions to Legal Defeasance or Covenant Defeasance.

           The following shall be the conditions to the application of either
Section 8.02(b) or 8.02(c) hereof to the outstanding Notes:

     (1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, U.S. Legal Tender, U.S. Government Obligations or a
combination thereof, in such amounts as will be sufficient (without
reinvestment), in the opinion of a nationally recognized firm of independent
public accountants selected by the Issuer, to pay the principal of and interest,
if any, and premium, if any, on the Notes on the stated date for payment or on
the redemption date of the Notes,

     (2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that:

     (a) the Issuer has received from, or there has been published by the
Internal Revenue Service, a ruling, or

     (b) since the date of this Indenture, there has been a change in the
applicable U.S. federal income tax law,

in either case to the effect that, and based thereon the Holders will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Legal Defeasance and will be subject to U.S. federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Legal Defeasance had not occurred,

     (3) in the case of Covenant Defeasance, the Issuer shall have delivered to
the Trustee an Opinion of Counsel in the United States reasonably acceptable to
the Trustee confirming that the Holders will not recognize income, gain or loss
for U.S. federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred,

     (4) no Default shall have occurred and be continuing on the date of such
deposit (other than a Default resulting from the borrowing of funds to be
applied to such deposit),

     (5) the Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a Default under this Indenture or a
default under any other material agreement or instrument to which the Issuer or
any of its Subsidiaries is a party or by which the Issuer or any of its
Subsidiaries is bound (other than any such Default or default resulting solely
from the borrowing of funds to be applied to such deposit).

-79-



--------------------------------------------------------------------------------



 



     (6) the Issuer shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by it with the intent of preferring the
Holders over any other creditors of the Issuer or with the intent of defeating,
hindering, delaying or defrauding any other of its creditors, and

     (7) the Issuer shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that the conditions provided for in, in
the case of the Officers’ Certificate, clauses (1) through (6), as applicable,
and, in the case of the Opinion of Counsel, clauses (2), if applicable, and/or
(3) and (5) of this Section 8.03 have been complied with.

SECTION 8.04. Application of Trust Money.

           The Trustee or Paying Agent shall hold in trust U.S. Legal Tender and
U.S. Government Obligations deposited with it pursuant to this Article Eight,
and shall apply the deposited U.S. Legal Tender and the money from U.S.
Government Obligations in accordance with this Indenture to the payment of the
principal of and the interest on the Notes. The Trustee shall be under no
obligation to invest said U.S. Legal Tender and U.S. Government Obligations,
except as it may agree with the Issuer.

           The Issuer shall pay and indemnify the Trustee against any tax, fee
or other charge imposed on or assessed against the U.S. Legal Tender and U.S.
Government Obligations deposited pursuant to Section 8.03 or the principal and
interest received in respect thereof, other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

           Anything in this Article Eight to the contrary notwithstanding, the
Trustee shall deliver or pay to the Issuer from time to time upon the Issuer’s
request any U.S. Legal Tender and U.S. Government Obligations held by it as
provided in Section 8.03 which, in the opinion of a nationally recognized firm
of independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

SECTION 8.05. Repayment to the Issuer.

           The Trustee and the Paying Agent shall pay to the Issuer upon request
any money held by them for the payment of principal or interest that remains
unclaimed for two years; provided that the Trustee or such Paying Agent, before
being required to make any payment, may at the expense of the Issuer cause to be
published once in a newspaper of general circulation in the City of New York or
mail to each Holder entitled to such money notice that such money remains
unclaimed and that after a date specified therein which shall be at least
30 days from the date of such publication or mailing any unclaimed balance of
such money then remaining will be repaid to the Issuer. After payment to the
Issuer, Holders entitled to such money must look to the Issuer for payment as
general creditors unless an applicable law designates another Person.

-80-



--------------------------------------------------------------------------------



 



SECTION 8.06. Reinstatement.

           If the Trustee or Paying Agent is unable to apply any U.S. Legal
Tender and U.S. Government Obligations in accordance with this Article Eight by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, or if the funds deposited with the Trustee to effect Covenant
Defeasance are insufficient to pay the principal of, and interest on, the Notes
when due, the Issuer’s obligations under this Indenture, and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article Eight until such time as the Trustee or Paying Agent is permitted to
apply all such U.S. Legal Tender and U.S. Government Obligations in accordance
with this Article Eight; provided that if the Issuer has made any payment of
interest on, or principal of, any Notes because of the reinstatement of its
obligations, the Issuer shall be subrogated to the rights of the Holders of such
Notes to receive such payment from the U.S. Legal Tender and U.S. Government
Obligations held by the Trustee or Paying Agent.

ARTICLE NINE

AMENDMENTS, SUPPLEMENTS AND WAIVERS

SECTION 9.01. Without Consent of Holders.

           (a) The Issuer and the Trustee, together, may amend or supplement
this Indenture or the Notes without notice to or consent of any Holder:

     (1) to cure any ambiguity, defect or inconsistency;

     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

     (3) to provide for the assumption of the Issuer’s obligations to the
Holders of the Notes in the case of a merger, consolidation or sale of all or
substantially all of the assets, in accordance with Article Five;

     (4) to provide for Note Guarantees;

     (5) to make any change that would not materially adversely affect the
rights of any Holder; or

     (6) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the Trust Indenture Act;

provided that the Issuer has delivered to the Trustee an Opinion of Counsel and
an Officers’ Certificate, each stating that such amendment or supplement
complies with the provisions of this Section 9.01.

-81-



--------------------------------------------------------------------------------



 



SECTION 9.02. With Consent of Holders.

           (a) Subject to Section 6.07, the Issuer, the Guarantors and the
Trustee, together, with the written consent of the Holder or Holders of a
majority in aggregate principal amount of the outstanding Notes may amend or
supplement this Indenture, the Notes or the Note Guarantees, without notice to
any other Holders. Subject to Section 6.07, the Holder or Holders of a majority
in aggregate principal amount of the outstanding Notes may waive compliance with
any provision of this Indenture, the Notes or the Note Guarantees without notice
to any other Holders;

           (b) Notwithstanding Section 9.02(a), without the consent of each
Holder affected, no amendment or waiver may:

     (1) reduce, or change the maturity, of the principal of any Note;

     (2) reduce the rate of or extend the time for payment of interest on any
Note, change any date on which interest is payable in cash or change the
definitions of “Applicable Margin,” “Cash Margin” or “Applicable Step-Up” or
otherwise change the manner in which interest is calculated in a manner adverse
to the Holders;

     (3) reduce any premium payable upon optional redemption of the Notes or
change any date on which a premium is payable upon optional redemption of the
Notes;

     (4) after a Change of Control has occurred, modify the obligation of the
Issuer to make a Change of Control Offer relating to such Change of Control;

     (5) make any Note or interest thereon payable in money or currency other
than that stated in the Notes, except that interest may be paid through the
issuance of Additional Notes in accordance with this Indenture;

     (6) modify or change any provision of this Indenture or the related
definitions to affect the ranking of the Notes in a manner that adversely
affects the Holders;

     (7) reduce the percentage of Holders necessary to consent to an amendment
or waiver to this Indenture or the Notes;

     (8) waive a default in the payment of principal of or premium or interest
on any Notes (except a rescission of acceleration of the Notes by the Holders
thereof as provided in this Indenture and a waiver of the payment default that
resulted from such acceleration);

     (9) impair the rights of Holders to receive payments of principal of or
interest on the Notes on or after the due date therefor or to institute suit for
the enforcement of any payment on the Notes; or

     (10) make any change in these amendment and waiver provisions.

-82-



--------------------------------------------------------------------------------



 



           (c) It shall not be necessary for the consent of the Holders under
this Section to approve the particular form of any proposed amendment,
supplement or waiver but it shall be sufficient if such consent approves the
substance thereof.

           (d) A consent to any amendment, supplement or waiver under this
Indenture by any Holder given in connection with an exchange (in the case of an
exchange offer) or a tender (in the case of a tender offer) of such Holder’s
Notes will not be rendered invalid by such tender or exchange.

           (e) After an amendment, supplement or waiver under this Section 9.02
becomes effective, the Issuer shall mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

SECTION 9.03. [Intentionally Omitted.]

SECTION 9.04. Compliance with the Trust Indenture Act.

           From the date on which this Indenture is qualified under the Trust
Indenture Act, every amendment, waiver or supplement of this Indenture, the
Notes or the Note Guarantees shall comply with the Trust Indenture Act as then
in effect.

SECTION 9.05. Revocation and Effect of Consents.

           Until an amendment, waiver or supplement becomes effective, a consent
to it by a Holder is a continuing consent by the Holder and every subsequent
Holder of a Note or portion of a Note that evidences the same debt as the
consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
his Note or portion of his Note by notice to the Trustee or the Issuer received
before the date on which the Trustee receives an Officers’ Certificate
certifying that the Holders of the requisite principal amount of Notes have
consented (and not theretofore revoked such consent) to the amendment,
supplement or waiver.

           The Issuer may, but shall not be obligated to, fix a record date for
the purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver, which record date shall be at least 30 days prior to the
first solicitation of such consent. If a record date is fixed, then
notwithstanding the last sentence of the immediately preceding paragraph, those
Persons who were Holders at such record date (or their duly designated proxies),
and only those Persons, shall be entitled to revoke any consent previously
given, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 90 days after
such record date. The Issuer shall inform the Trustee in writing of the fixed
record date if applicable.

           After an amendment, supplement or waiver becomes effective, it shall
bind every Holder, unless it makes a change described in any of clauses
(1) through (10) of Section 9.02(b),

-83-



--------------------------------------------------------------------------------



 



in which case, the amendment, supplement or waiver shall bind only each Holder
of a Note who has consented to it and every subsequent Holder of a Note or
portion of a Note that evidences the same debt as the consenting Holder’s Note;
provided that any such waiver shall not impair or affect the right of any Holder
to receive payment of principal of, and interest on, a Note, on or after the
respective due dates therefor, or to bring suit for the enforcement of any such
payment on or after such respective dates without the consent of such Holder.

SECTION 9.06. Notation on or Exchange of Notes.

           If an amendment, supplement or waiver changes the terms of a Note,
the Issuer may require the Holder of the Note to deliver it to the Trustee. The
Issuer shall provide the Trustee with an appropriate notation on the Note about
the changed terms and cause the Trustee to return it to the Holder at the
Issuer’s expense. Alternatively, if the Issuer or the Trustee so determines, the
Issuer in exchange for the Note shall issue, and the Trustee shall authenticate,
a new Note that reflects the changed terms. Failure to make the appropriate
notation or issue a new Note shall not affect the validity and effect of such
amendment, supplement or waiver.

SECTION 9.07. Trustee To Sign Amendments, Etc.

           The Trustee shall execute any amendment, supplement or waiver
authorized pursuant to this Article Nine; provided that the Trustee may, but
shall not be obligated to, execute any such amendment, supplement or waiver
which affects the Trustee’s own rights, duties or immunities under this
Indenture. The Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
each stating that the execution of any amendment, supplement or waiver
authorized pursuant to this Article Nine is authorized or permitted by this
Indenture and constitutes legal, valid and binding obligations of the Issuer
enforceable in accordance with its terms. Such Opinion of Counsel shall be at
the expense of the Issuer.

ARTICLE TEN

[INTENTIONALLY OMITTED]

ARTICLE ELEVEN

NOTE GUARANTEE

SECTION 11.01. Guarantee.

           Subject to this Article Eleven, each of the Guarantors, hereby,
jointly and severally, unconditionally guarantees to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of this Indenture,
the Notes or the obligations of the Issuer hereunder or thereunder, that:
(a) the principal of and interest on the Notes will be promptly paid in full
when due, whether at maturity, by acceleration, redemption or otherwise, and
interest on the overdue principal of and interest on the Notes, if any, if
lawful, and all other obligations of the Issuer to the

-84-



--------------------------------------------------------------------------------



 



Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same will be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

           The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives, to the extent permitted by applicable law, diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Issuer, any right to require a proceeding first against the
Issuer, protest, notice and all demands whatsoever and covenant that this Note
Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes and this Indenture.

           If any Holder or the Trustee is required by any court or otherwise to
return to the Issuer, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Issuer or the
Guarantors, any amount paid by either to the Trustee or such Holder, this Note
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect.

           Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article Six
hereof for the purposes of this Note Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such obligations as provided in Article Six hereof, such
obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of this Note Guarantee.

SECTION 11.02. [Intentionally Omitted.]

SECTION 11.03. Limitation on Guarantor Liability.

           Each Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantee of
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the

-85-



--------------------------------------------------------------------------------



 



extent applicable to any Note Guarantee. To effectuate the foregoing intention,
the Trustee, the Holders and each Guarantor hereby irrevocably agree that the
obligations of such Guarantor will, after giving effect to such maximum amount
and all other contingent and fixed liabilities of such Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Guarantor in respect of the obligations of such other Guarantor under this
Article Eleven, result in the obligations of such Guarantor under its Note
Guarantee not constituting a fraudulent transfer or conveyance. Each Guarantor
that makes a payment for distribution under its Note Guarantee is entitled to a
contribution from each other Guarantor in a pro rata amount based on the
adjusted net assets of each Guarantor.

SECTION 11.04. Execution and Delivery of Note Guarantee.

          To evidence its Note Guarantee set forth in Section 11.01, each
Guarantor hereby agrees that a notation of such Note Guarantee substantially in
the form included in Exhibit F shall be endorsed by an Officer of such Guarantor
on each Note authenticated and delivered by the Trustee and that this Indenture
shall be executed on behalf of such Guarantor by an Officer.

          Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 11.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of such Note Guarantee.

          If an Officer whose signature is on this Indenture or on the Note
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Note Guarantee is endorsed, the Note Guarantee shall be valid
nevertheless.

          The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Note Guarantee set forth
in this Indenture on behalf of the Guarantors.

SECTION 11.05. Release of a Guarantor.

          A Guarantor shall be released from its obligations under its Note
Guarantee and its obligations under this Indenture and the Registration Rights
Agreement:

     (1) in the event of a sale or other disposition of all or substantially all
of the assets of such Guarantor, by way of merger, consolidation or otherwise,
or a sale or other disposition of all of the Equity Interests of such Guarantor
then held by the Issuer and the Restricted Subsidiaries;

     (2) if such Guarantor is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively; or

-86-



--------------------------------------------------------------------------------



 



     (3) if such Guarantor shall not guarantee any Indebtedness of the Issuer
(other than if such Guarantor no longer guarantees any Indebtedness of the
Issuer as a result of payment under any guarantee of any such Indebtedness by
any Guarantor).

          The Trustee shall execute an appropriate instrument prepared by the
Issuer evidencing the release of a Guarantor from its obligations under its Note
Guarantee and this Indenture upon receipt of a request by the Issuer or such
Guarantor accompanied by an Officers’ Certificate and an Opinion of Counsel
certifying as to the compliance with this Section 11.05; provided, however, that
the legal counsel delivering such Opinion of Counsel may rely as to matters of
fact on one or more Officers’ Certificates of the Issuer.

          Nothing contained in this Indenture or in any of the Notes shall
prevent any consolidation or merger of a Guarantor with or into the Issuer (in
which case such Guarantor shall no longer be a Guarantor) or another Guarantor
or shall prevent any sale or conveyance of the property of a Guarantor as an
entirety or substantially as an entirety to the Issuer or another Guarantor.

ARTICLE TWELVE

MISCELLANEOUS

SECTION 12.01. Trust Indenture Act Controls.

          If any provision of this Indenture limits, qualifies, or conflicts
with another provision which is required or deemed to be included in this
Indenture by the Trust Indenture Act, such required or deemed provision shall
control.

SECTION 12.02. Notices.

          Any notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficiently given if made by hand delivery,
by telex, by nationally recognized overnight courier service, by telecopier or
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

          if to the Issuer or a Guarantor:

     

  c/o Communications & Power Industries, Inc.

  811 Hansen Way

  Palo Alto, CA 94303

  Attention: Joel A. Littman
 
   

  Telephone: (650) 846-2900

  Facsimile: (650) 846-3276

-87-



--------------------------------------------------------------------------------



 



          if to the Trustee:

     

  The Bank of New York Trust Company, N.A.

  700 S. Flower Street, Suite 500

  Los Angeles, CA 90017

  Attention: Corporate Trust Department
 
   

  Telephone: (213) 630-6447

  Facsimile: (213) 630-6210

          Each of the Issuer and the Trustee by written notice to each other
such Person may designate additional or different addresses for notices to such
Person. Any notice or communication to the Issuer and the Trustee, shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when replied to; when receipt is acknowledged, if telecopied; five
(5) calendar days after mailing if sent by registered or certified mail, postage
prepaid (except that a notice of change of address shall not be deemed to have
been given until actually received by the addressee); and next Business Day if
by nationally recognized overnight courier service.

          Any notice or communication mailed to a Holder shall be mailed to him
by first class mail or other equivalent means at his address as it appears on
the registration books of the Registrar and shall be sufficiently given to him
if so mailed within the time prescribed.

          Failure to mail a notice or communication to a Holder or any defect in
it shall not affect its sufficiency with respect to other Holders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

SECTION 12.03. Communications by Holders with Other Holders.

          Holders may communicate pursuant to Trust Indenture Act § 312(b) with
other Holders with respect to their rights under this Indenture, the Notes or
the Note Guarantees. The Issuer, the Trustee, the Registrar and any other Person
shall have the protection of Trust Indenture Act § 312(c).

SECTION 12.04. Certificate and Opinion as to Conditions Precedent.

          Upon any request or application by the Issuer to the Trustee to take
any action under this Indenture, the Issuer shall furnish to the Trustee at the
request of the Trustee:

     (1) an Officers’ Certificate, in form and substance satisfactory to the
Trustee, stating that, in the opinion of the signers, all conditions precedent
to be performed or effected by the Issuer, if any, provided for in this
Indenture relating to the proposed action have been complied with; and

     (2) an Opinion of Counsel stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.

-88-



--------------------------------------------------------------------------------



 



SECTION 12.05. Statements Required in Certificate or Opinion.

          Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture, other than the Officers’
Certificate required by Section 4.06, shall include:

     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;

     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

     (3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with or satisfied; and

     (4) a statement as to whether or not, in the opinion of each such Person,
such condition or covenant has been complied with; provided, however, that with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

SECTION 12.06. Rules by Paying Agent or Registrar.

          The Paying Agent or Registrar may make reasonable rules and set
reasonable requirements for their functions.

SECTION 12.07. Legal Holidays.

          If a payment date is not a Business Day, payment may be made on the
next succeeding day that is a Business Day.

SECTION 12.08. Governing Law.

          This Indenture, the Notes and the Note Guarantees will be governed by
and construed in accordance with the laws of the State of New York.

SECTION 12.09. No Adverse Interpretation of Other Agreements.

          This Indenture may not be used to interpret another indenture, loan or
debt agreement of any of the Issuer or any of its Subsidiaries. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

SECTION 12.10. No Recourse Against Others.

          No director, officer, employee, incorporator, stockholder, member or
manager of the Issuer or any Guarantor shall have any liability for any
obligations of the Issuer under the

-89-



--------------------------------------------------------------------------------



 



Notes or this Indenture or of any Guarantor under its Note Guarantee or this
Indenture for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability. Such waiver and release are part of the
consideration for issuance of the Notes.

SECTION 12.11. Successors.

          All agreements of the Issuer and the Guarantors in this Indenture, the
Notes and the Note Guarantees shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successor.

SECTION 12.12. Duplicate Originals.

          All parties may sign any number of copies of this Indenture. Each
signed copy or counterpart shall be an original, but all of them together shall
represent the same agreement.

SECTION 12.13. Severability.

          To the extent permitted by applicable law, in case any one or more of
the provisions in this Indenture, in the Notes or in the Note Guarantees shall
be held invalid, illegal or unenforceable, in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions shall not in any way be affected or
impaired thereby, it being intended that all of the provisions hereof shall be
enforceable to the full extent permitted by law.

SECTION 12.14. Waiver of Substantive Consolidation Claims.

          The Trustee and each Holder and beneficial owner of Notes, by
accepting a Note, agree that, in any proceeding under the U.S. Bankruptcy Code
or any proceeding under any similar law, they will not, directly or indirectly,
request, join in or support any request, or provide any assistance or
encouragement or solicit any other person to make any request, for substantive
consolidation of the Issuer with any one or more of its Subsidiaries or for a
determination that piercing the corporate veil, alter ego or any similar theory
is applicable to the Issuer and one or more of its Subsidiaries and waive any
and all rights they may have to do so. In the event that the Issuer is
substantively consolidated with one or more of its Subsidiaries, the Trustee and
each Holder and beneficial owner agree that they will not benefit from such
substantive consolidation and will be treated as if the substantive
consolidation did not occur (and any such benefit that would have accrued to the
Holders shall be turned over to the creditors of the Subsidiary or Subsidiaries
that are so substantively consolidated). The Trustee and each Holder and
beneficial owner acknowledge that the lenders under the senior secured credit
facilities of CPI are expressly relying on the separateness of the Issuer from
its Subsidiaries, and agree that such lenders, the holders of the 8% senior
subordinated notes due 2012 of CPI and other creditors of Subsidiaries of the
Issuer are entitled to rely on the agreements and waivers in this paragraph. The
provisions of this paragraph are not binding on creditors of the Issuer other
than the Trustee and the Holders and beneficial owners of Notes, in their
capacities as such.

-90-



--------------------------------------------------------------------------------



 



SIGNATURES

          IN WITNESS WHEREOF, the parties hereto have caused this Indenture to
be duly executed all as of the date first written above.

              CPI HOLDCO, INC., as Issuer  

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

S-1



--------------------------------------------------------------------------------



 



     

  THE BANK OF NEW YORK TRUST

       COMPANY, N.A.,

  as Trustee

         

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

CPI HOLDCO, INC.
Floating Rate Senior Notes 2015

         
No.
      CUSIP No.
$

          THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PUR-POSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE. A HOLDER MAY OBTAIN THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR
SUCH NOTES BY SUBMITTING A REQUEST FOR SUCH INFORMATION TO THE ISSUER AT THE
FOLLOWING ADDRESS: 811 HANSEN WAY, PALO ALTO, CA 94303 ATTENTION: CHIEF
FINANCIAL OFFICER.

          CPI HOLDCO, INC., a Delaware corporation (the “Issuer”), for value
received promise to pay to ___or its registered assigns, the principal sum of
[or such other amount as is provided in a schedule attached hereto] a on
February 1, 2015.

          Interest Payment Dates: February 1 and August 1, commencing August 1,
2005.

          Record Dates: January 15 and July 15.

          Reference is made to the further provisions of this Note contained
herein, which will for all purposes have the same effect as if set forth at this
place.



--------------------------------------------------------------------------------

a   This language should be included only if the Note is issued in global form.

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this Note to be signed
manually or by facsimile by its duly authorized officer.

Dated:

     

  CPI HOLDCO, INC., as Issuer

                  By:      

 

--------------------------------------------------------------------------------

      Name:         Title:        

A-2



--------------------------------------------------------------------------------



 



[FORM OF] TRUSTEE’S CERTIFICATE OF AUTHENTICATION

          This is one of the Floating Rate Senior Notes due 2015 described in
the within-mentioned Indenture.

Dated:

     

  THE BANK OF NEW YORK TRUST

       COMPANY, N.A.,

       as Trustee

                  By:      

 

--------------------------------------------------------------------------------

                     Authorized Signatory           

A-3



--------------------------------------------------------------------------------



 



         

(Reverse of Note)

Floating Rate Senior Notes due 2015

          Capitalized terms used herein shall have the meanings assigned to them
in the Indenture referred to below unless otherwise indicated.

          SECTION 1. Interest. CPI Holdco, Inc., a Delaware corporation (the
“Issuer”), promises to pay interest at a rate per annum, reset semi-annually,
equal to LIBOR plus the Applicable Margin, as determined by an agent appointed
by the Issuer to calculate LIBOR for purposes of the Indenture (the “Calculation
Agent”), which shall initially be the Trustee. The Issuer will pay interest
semi-annually on February 1 and August 1 of each year, or if any such day is not
a Business Day, on the next succeeding Business Day (each an “Interest Payment
Date”), commencing August 1, 2005. Interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of original issuance. The Issuer shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand to the extent
lawful at the interest rate applicable to the Notes; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.

          For any Interest Payment Date on or after August 1, 2006 and on or
prior to February 1, 2010, interest will be payable in cash or, at the election
of the Issuer made prior to the relevant Determination Date, through the
issuance of Additional Notes in a principal amount equal to such interest
amount. If the Issuer makes the election to pay interest through the issuance of
Additional Notes, it will mail, or cause to be mailed, to the Holders a notice
of such election on or before the relevant Determination Date. The Additional
Notes issued to pay interest will be identical to the originally issued Notes
except that interest will begin to accrue from the date they are issued rather
than the Issue Date. For any Interest Payment Date before August 1, 2006 or
after February 1, 2010, interest will be payable only in cash.

          The Notes will be issued in registered form, without coupons, and in
denominations of $1,000 and integral multiples of $1,000; provided, however,
that Additional Notes issued in payment of interest or Additional Interest will
be issued in denominations of $1 and integral multiples of $1.

          Set forth below are certain of the defined terms used in this
Section 1 relating to the calculation of the interest rate of the Notes.

          “Applicable Margin” means (1) for any Interest Payment Date on or
after August 1, 2006 and on or before February 1, 2010, (a) unless clause
(b) applies, 575 basis points (the “Cash Margin”) and (b) if the Issuer elects
to pay interest through the issuance of Additional Notes, the Cash Margin plus
the Applicable Step-Up and (2) for any Interest Payment Date before August 1,
2006 or after February 1, 2010, the Cash Margin.

A-4



--------------------------------------------------------------------------------



 



          “Applicable Step-Up” means (1) for the first interest payment elected
to be made through the issuance of Additional Notes, 100 basis points, (2) for
the second interest payment elected to be made through the issuance of
Additional Notes (whether or not consecutive), 200 basis points, (3) for the
third interest payment elected to be made through the issuance of Additional
Notes (whether or not consecutive), 300 basis points and (4) for all subsequent
interest payments elected to be made through the issuance of Additional Notes
(whether or not consecutive), 400 basis points.

          “Determination Date,” with respect to an Interest Period, will be the
second London Banking Day preceding the first day of the Interest Period.

          “LIBOR,” with respect to an Interest Period, will be the rate
(expressed as a percentage per annum) for deposits in United States dollars for
a six-month period beginning on the second London Banking Day after the
Determination Date that appears on Telerate Page 3750 as of 11:00 a.m., London
time, on the Determination Date. If Telerate Page 3750 does not include such a
rate or is unavailable on a Determination Date, the Calculation Agent will
request the principal London office of each of four major banks in the London
interbank market, as selected by the Calculation Agent, to provide such bank’s
offered quotation (expressed as a percentage per annum), as of approximately
11:00 a.m., London time, on such Determination Date, to prime banks in the
London interbank market for deposits in a Representative Amount in United States
dollars for a six-month period beginning on the second London Banking Day after
the Determination Date. If at least two such offered quotations are so provided,
LIBOR for the Interest Period will be the arithmetic mean of such quotations. If
fewer than two such quotations are so provided, the Calculation Agent will
request each of three major banks in New York City, as selected by the
Calculation Agent, to provide such bank’s rate (expressed as a percentage per
annum), as of approximately 11:00 a.m., New York City time, on such
Determination Date, for loans in a Representative Amount in United States
dollars to leading European banks for a six-month period beginning on the second
London Banking Day after the Determination Date. If at least two such rates are
so provided, LIBOR for the Interest Period will be the arithmetic mean of such
rates. If fewer than two such rates are so provided, then LIBOR for the Interest
Period will be LIBOR in effect with respect to the immediately preceding
Interest Period.

          “London Banking Day” is any day in which dealings in United States
dollars are transacted or, with respect to any future date, are expected to be
transacted in the London interbank market.

          “Representative Amount” means a principal amount of not less than
$1,000,000 for a single transaction in the relevant market at the relevant time.

          “Telerate Page 3750” means the display designated as “Page 3750” on
the Moneyline Telerate service (or such other page as may replace Page 3750 on
that service).

          The amount of interest for each day that the Notes are outstanding
(the “Daily Interest Amount”) will be calculated by dividing the interest rate
in effect for such day by 360 and multiplying the result by the principal amount
of the Notes. The amount of interest to be paid on the Notes for each Interest
Period will be calculated by adding the Daily Interest Amounts for each day in
the Interest Period.

A-5



--------------------------------------------------------------------------------



 



          All percentages resulting from any of the above calculations will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point being rounded upwards
(e.g., 9.876545% (or 0.09876545) being rounded to 9.87655% (or 0.0987655)) and
all dollar amounts used in or resulting from such calculations will be rounded
to the nearest cent (with one-half cent being rounded upwards).

          The interest rate on the Notes will in no event be higher than the
maximum rate permitted by New York law as the same may be modified by United
States law of general application.

          SECTION 2. Method of Payment. The Issuer will pay interest on the
Notes to the Persons who are registered Holders of Notes at the close of
business on the January 15 or July 15 next preceding the Interest Payment Date,
even if such Notes are canceled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest. With respect to any cash payments, the Issuer
shall pay principal, premium, if any, and interest on the Notes in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts (“U.S. Legal Tender”). Principal,
premium, if any, and cash interest on the Notes will be payable at the office or
agency of the Issuer maintained for such purpose except that, at the option of
the Issuer, the payment of interest may be made by check mailed to the Holders
of the Notes at their respective addresses set forth in the register of Holders
of Notes; provided that for Holders of at least $5.0 million in principal amount
of the Notes that have given wire transfer instructions to the Issuer at least
ten Business Days prior to the applicable payment date, the Issuer will make all
payments of principal, premium and cash interest by wire transfer of immediately
available funds to the accounts specified by the Holders thereof. With respect
to any payments of interest and Additional Interest in the form of Additional
Notes, payment shall be made by deposit of such Additional Notes into the
account specified by the Holder or Holders thereof to the Issuer, through the
Paying Agent or otherwise. Until otherwise designated by the Issuer, the
Issuer’s office or agency in New York will be the office of the Trustee
maintained for such purpose.

          SECTION 3. Paying Agent and Registrar. Initially, The Bank of New York
Trust Company, N.A., the Trustee under the Indenture, will act as Paying Agent,
Calculation Agent and Registrar. The Issuer may change any Paying Agent or
Registrar without notice to any Holder. Except as provided in the Indenture, the
Issuer or any of their Subsidiaries may act in any such capacity.

          SECTION 4. Indenture. The Issuer issued the Notes under an Indenture
dated as of February 22, 2005 (“Indenture”) by and among the Issuer and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code §§ 77aaa-77bbbb) (the “Trust Indenture Act”). The Notes
are subject to all such terms, and Holders are referred to the Indenture and the
Trust Indenture Act for a statement of such terms.

          SECTION 5. Optional Redemption. At any time or from time to time prior
to February 1, 2007, the Issuer, at its option, may redeem the Notes in whole or
in part, at a price equal to 100% of the principal amount thereof plus the
Applicable Premium as of, together with

A-6



--------------------------------------------------------------------------------



 



accrued and unpaid interest, if any, to, the Redemption Date (subject to the
right of Holders of record on the relevant record date to receive interest due
on the relevant Interest Payment Date).

          At any time or from time to time on or after February 1, 2007, the
Issuer, at its option, may redeem the Notes, in whole or in part, at the
redemption prices (expressed as percentages of principal amount) set forth
below, together with accrued and unpaid interest thereon, if any, to the
Redemption Date (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date), if
redeemed during the 12-month period beginning on February 1 of the years
indicated:

              Optional   Year   Redemption Price  
2007
    103.00 %
2008
    102.00 %
2009
    101.00 %
2010 and thereafter
    100.00 %

          SECTION 6. Optional Redemption With Proceeds From Equity Offerings. At
any time or from time to time prior to February 1, 2007, the Issuer, at its
option, may redeem up to 35% of the aggregate principal amount of the Notes with
the net cash proceeds of one or more Qualified Equity Offerings at a redemption
price equal to 100% of the principal amount of the Notes to be redeemed, plus a
premium equal to the interest rate per annum on the Notes applicable on the date
on which the notice of redemption is given, plus accrued and unpaid interest
thereon, if any, to the Redemption Date; provided that (1) at least 65% of the
aggregate principal amount of Notes issued under the Indenture remains
outstanding immediately after the occurrence of such redemption and (2) the
redemption occurs within 90 days of the date of the closing of any such
Qualified Equity Offering.

          SECTION 7. Notice of Redemption. Notice of redemption will be mailed
by first class mail at least 30 days but not more than 60 days before the
redemption date to each Holder of Notes to be redeemed at its registered
address. Notes in denominations larger than $1,000 may be redeemed in part. If
any Note is to be redeemed in part only, the notice of redemption that relates
to such Note shall state the portion of the principal amount thereof to be
redeemed. A new Note in principal amount equal to the unredeemed portion thereof
will be issued in the name of the Holder thereof upon cancellation of the
original Note. On and after the redemption date interest ceases to accrue on
Notes or portions thereof called for redemption.

          SECTION 8. Mandatory Redemption. For the avoidance of doubt, an offer
to purchase pursuant to Section 8 hereof shall not be deemed a redemption. The
Issuer shall not be required to make mandatory redemption payments with respect
to the Notes.

          SECTION 9. Repurchase at Option of Holder. Upon the occurrence of a
Change of Control, and subject to certain conditions set forth in the Indenture,
the Issuer will be required to offer to purchase all of the outstanding Notes at
a purchase price equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, thereon to the date of repurchase.

A-7



--------------------------------------------------------------------------------



 



          The Issuer is, subject to certain conditions and exceptions, obligated
to make an offer to purchase Notes at 100% of their principal amount, plus
accrued and unpaid interest, if any, thereon to the date of repurchase, with
certain net cash proceeds of certain sales or other dispositions of assets in
accordance with the Indenture.

          SECTION 10. Denominations, Transfer, Exchange. The Notes are in
registered form without coupons in denominations of $1,000 and integral
multiples of $1,000; provided, however, that Additional Notes issued in payment
of interest or Additional Interest will be issued in denominations of $1 and
integral multiples of $1. The transfer of Notes may be registered and Notes may
be exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Issuer may require a Holder to pay any taxes and fees
required by law or permitted by the Indenture. The Issuer and the Registrar are
not required to transfer or exchange any Note selected for redemption. Also, the
Issuer and the Registrar are not required to transfer or exchange any Notes for
a period of 15 days before a selection of Notes to be redeemed.

          SECTION 11. Persons Deemed Owners. The registered Holder of a Note may
be treated as its owner for all purposes.

          SECTION 12. Amendment, Supplement and Waiver. Subject to certain
exceptions, the Indenture and the Notes may be amended or supplemented with the
written consent of the Holders of at least a majority in aggregate principal
amount of the Notes then outstanding, and any existing Default or compliance
with any provision may be waived with the consent of the Holders of a majority
in aggregate principal amount of the Notes then outstanding. Without notice to
or consent of any Holder, the parties thereto may amend or supplement the
Indenture and the Notes to, among other things, cure any ambiguity, defect or
inconsistency in the Indenture, provide for uncertificated Notes in addition to
certificated Notes, comply with any requirements of the SEC in connection with
the qualification of the Indenture under the Trust Indenture Act, or make any
change that does not materially adversely affect the rights of any Holder of a
Note.

          SECTION 13. Defaults and Remedies. If a Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes generally may declare all the Notes to be due and
payable immediately. Notwithstanding the foregoing, in the case of a Default
arising from certain events of bankruptcy or insolvency as set forth in the
Indenture, with respect to the Issuer, all outstanding Notes will become due and
payable without further action or notice. Holders of the Notes may not enforce
the Indenture or the Notes except as provided in the Indenture. Subject to
certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes notice of any continuing
Default (except a Default relating to the payment of principal or interest
including an accelerated payment or the failure to make a payment on the Change
of Control Payment Date or the Net Proceeds Payment Date pursuant to a Net
Proceeds Offer) or a Default in complying with the provisions of Article Five of
the Indenture if it determines that withholding notice is in their interest. The
Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default and its

A-8



--------------------------------------------------------------------------------



 



consequences under the Indenture except a continuing Default in the payment of
interest on, or the principal of, or the premium on, the Notes.

          SECTION 14. Restrictive Covenants. The Indenture contains certain
covenants that, among other things, limit the ability of the Issuer and its
Restricted Subsidiaries to make restricted payments, to incur indebtedness, to
create liens, to sell assets, to permit restrictions on dividends and other
payments by Restricted Subsidiaries of the Issuer, to consolidate, merge or sell
all or substantially all of its assets or to engage in transactions with
affiliates. The limitations are subject to a number of important qualifications
and exceptions. The Issuer must annually report to the Trustee on compliance
with such limitations and other provisions in the Indenture.

          SECTION 15. No Recourse Against Others. No director, officer,
employee, incorporator, stockholder, member or manager of the Issuer or any
Guarantor, if any, shall have any liability for any obligations of the Issuer
under the Notes or the Indenture, or of any Guarantor, if any, under its Note
Guarantee or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes.

          SECTION 16. Note Guarantees. This Note will be entitled to the
benefits of certain Note Guarantees, if any, made for the benefit of the
Holders. Reference is hereby made to the Indenture for a statement of the
respective rights, limitations of rights, duties and obligations thereunder of
the Guarantors, the Trustee and the Holders.

          SECTION 17. Trustee Dealings with the Issuer. Subject to certain
terms, the Trustee under the Indenture, in its individual or any other capacity,
may become the owner or pledgee of Notes and may otherwise deal with the Issuer,
their Subsidiaries or their respective Affiliates as if it were not the Trustee.

          SECTION 18. Authentication. This Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

          SECTION 19. Abbreviations. Customary abbreviations may be used in the
name of a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entirety), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

          SECTION 20. Additional Rights of Holders of Restricted Global Notes
and Restricted Definitive Notes. Pursuant to, but subject to the exceptions in,
the Registration Rights Agreement, the Issuer and the Guarantors will be
obligated to consummate an exchange offer pursuant to which the Holder of this
Note shall have the right to exchange this Note for an Floating Rate Senior Note
due 2015 of the Issuer which shall have been registered under the Securities
Act, in like principal amount and having terms identical in all material
respects to this Note (except that such note shall not be entitled to Additional
Interest and shall not contain terms with respect to transfer restrictions). The
Holders shall be entitled to receive certain Additional Interest in the event
such exchange offer is not consummated or the Notes are not offered for resale

A-9



--------------------------------------------------------------------------------



 



and upon certain other conditions, all pursuant to and in accordance with the
terms of the Registration Rights Agreement. a

          SECTION 21. CUSIP and ISIN Numbers. Pursuant to a recommendation
promulgated by the Committee on Uniform Security Identification Procedures, the
Issuer has caused CUSIP and ISIN numbers to be printed on the Notes and the
Trustee may use CUSIP or ISIN numbers in notices of redemption as a convenience
to Holders. No representation is made as to the accuracy of such numbers either
as printed on the Notes or as contained in any notice of redemption and reliance
may be placed only on the other identification numbers placed thereon.

          SECTION 22. Governing Law. This Note shall be governed by, and
construed in accordance with, the laws of the State of New York.

          The Issuer will furnish to any Holder upon written request and without
charge a copy of the Indenture.



--------------------------------------------------------------------------------

a   This Section not to appear on Exchange Notes or Private Exchange Notes or
Additional Notes unless required by the terms of such Additional Notes.

A-10



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

I or we assign and transfer this Note to

       
 
   
 
      (Print or type name, address and zip code of assignee or transferee)
 
      (Insert Social Security or other identifying number of assignee or
transferee)

and irrevocably appoint _______________________________________ agent to
transfer this Note on the books of the Issuer. The agent may substitute another
to act for him.

     
Dated:                                         
  Signed:
                                                                                

                      (Sign exactly as name appears on

                      the other side of this Note)
 
   
Signature Guarantee:
 
                                                                                                    

  Participant in a recognized Signature Guarantee

  Medallion Program (or other signature guarantor

  program reasonably acceptable to the Trustee)

          In connection with any transfer of this Note occurring prior to the
date which is the date following the second anniversary of the original issuance
of this Note, the undersigned confirms that it has not utilized any general
solicitation or general advertising in connection with the transfer and is
making the transfer pursuant to one of the following:

[Check One]

     
(1) ___
  to the Issuer or a subsidiary thereof; or
 
   
(2) ___
  to a person who the transferor reasonably believes is a “qualified
institutional buyer” pursuant to and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”); or
 
   
(3) ___
  to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act) that has furnished to the Trustee a signed
letter containing certain representations and agreements (the form of which
letter can be obtained from the Trustee); or
 
   
(4) ___
  outside the United States to a non-“U.S. person” as defined in Rule 902 of
Regulation S under the Securities Act in compliance with Rule 904 of
Regulation S under the Securities Act; or

 



--------------------------------------------------------------------------------



 



     
(5) ___
  pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or
 
   
(6) ___
  pursuant to an effective registration statement under the Securities Act.

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Issuer as defined in Rule 144
under the Securities Act (an “Affiliate”):

          o       The transferee is an Affiliate of the Issuer.

          Unless one of the foregoing items (1) through (6) is checked, the
Trustee will refuse to register any of the Notes evidenced by this certificate
in the name of any person other than the registered Holder thereof; provided,
however, that if item (3), (4) or (5) is checked, the Issuer or the Trustee may
require, prior to registering any such transfer of the Notes, in their sole
discretion, such written legal opinions, certifications (including an investment
letter in the case of box (3) or (4)) and other information as the Trustee or
the Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

          If none of the foregoing items (1) through (6) are checked, the
Trustee or Registrar shall not be obligated to register this Note in the name of
any person other than the Holder hereof unless and until the conditions to any
such transfer of registration set forth herein and in Section 2.16 of the
Indenture shall have been satisfied.

     
Dated:
  Signed:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  (Sign exactly as name appears on the other

  side of this Note)
 
   

      Signature Guarantee:   

--------------------------------------------------------------------------------

     

  Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Trustee)

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

          The undersigned represents and warrants that it is purchasing this
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

     
Dated:
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  NOTICE: To be executed by an executive officer

- 2 -



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE

          If you want to elect to have this Note purchased by the Issuer
pursuant to Section 4.09 or Section 4.13 of the Indenture, check the appropriate
box:

         

  Section 4.09 [     ]   Section 4.13 [     ]

          If you want to elect to have only part of this Note purchased by the
Issuer pursuant to Section 4.09 or Section 4.13 of the Indenture, state the
amount (in denominations of $1,000 and integral multiples thereof): $___

     
Dated:
  Signed:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  (Sign exactly as name

  appears on the other

  side of this Note)

     
Signature Guarantee:
 
                                                                                

  Participant in a recognized Signature Guarantee

  Medallion Program (or other signature guarantor

  program reasonably acceptable to the Trustee)

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE a

          The following exchanges of a part of this Global Note for an interest
in another Global Note or for a Physical Note, or exchanges of a part of another
Global Note or Physical Note for an interest in this Global Note, have been
made:

                            Principal Amount of   Signature of   Amount of
decrease in   Amount of increase in   this Global Note   authorized officer of  
Principal Amount of   Principal Amount of   following such decrease   Trustee or
Note Date of Exchange   this Global Note   this Global Note   (or increase)  
Custodian                  



--------------------------------------------------------------------------------

a   This schedule should be included only if the Note is issued in global form.

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF LEGENDS

          Each Global Note and Physical Note that constitutes a Restricted
Security shall bear the following legend (the “Private Placement Legend”) on the
face thereof until after the second anniversary of the Issue Date, unless
otherwise agreed by the Issuer and the Holder thereof or if such legend is no
longer required by Section 2.16(f) of the Indenture:

     THE SECURITY (OR ITS PREDECESSOR) EVIDENCED BY THIS CERTIFICATE WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF
THE U.S. SECURITIES ACT OF 1933, AND THE SECURITY EVIDENCED BY THIS CERTIFICATE
MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
REGISTRATION OR AN APPLICABLE EXEMPTION FROM THE SECURITIES ACT. EACH PURCHASER
OF THE SECURITY EVIDENCED BY THIS CERTIFICATE (1) BY ITS ACQUISITION OF THE
SECURITY REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER (AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THE SECURITY EVIDENCED BY THIS CERTIFICATE IN AN OFFSHORE TRANSACTION
IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT, AND (2) IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A OR ANOTHER EXEMPTION UNDER
THE SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED BY THIS CERTIFICATE
AGREES FOR THE BENEFIT OF THE ISSUER AND THE GUARANTORS THAT (X) THIS SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1)(A) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE
SECURITIES ACT, IF AVAILABLE, (C) OUTSIDE THE UNITED STATES TO A PERSON THAT IS
NOT A U.S. PERSON (AS DEFINED IN RULE 902 UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF REGULATION S UNDER THE SECURITIES ACT,
(D) TO AN ACCREDITED INVESTOR (WITHIN THE MEANING OF RULE 501(a)(1), (2), (3),
OR (7) UNDER THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) THAT
IS PURCHASING AT LEAST $250,000 OF NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF AN INSTITUTIONAL ACCREDITED INVESTOR (AND BASED UPON AN OPINION OF COUNSEL IF
THE ISSUER SO REQUESTS), (2) TO THE ISSUER OR ANY OF ITS SUBSIDIARIES OR
(3) UNDER AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN COMPLIANCE
WITH ANY APPLICABLE

B-1



--------------------------------------------------------------------------------



 



SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (Y) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED BY THIS CERTIFICATE OF
THE RESALE RESTRICTIONS DESCRIBED IN (X) ABOVE. IN CONNECTION WITH ANY TRANSFER
OF THIS SECURITY WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY
OR IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

          Each Global Note authenticated and delivered hereunder shall also bear
the following legend:

     THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A NOMINEE OF A
DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITORY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITORY TO
A NOMINEE OF THE DEPOSITORY OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY
OR ANOTHER NOMINEE OF THE DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

     TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS

B-2



--------------------------------------------------------------------------------



 



OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE
WITH THE RESTRICTIONS SET FORTH IN SECTION 2.16 OF THE INDENTURE.

     Each Temporary Regulation S Global Note shall also bear the following
legend:

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW.

NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Certificate To Be
Delivered in Connection with
Transfers to Non-QIB Institutional Accredited Investors

[      ], [ ]

The Bank of New York Trust Company, N.A.
700 S. Flower Street, Suite 500
Los Angeles, CA 90017
T: (213) 630-6447
F: (213) 630-6210
Attention: Corporate Trust Department

Ladies and Gentlemen:

          In connection with our proposed purchase of Floating Rate Senior Notes
due 2015 (the “Notes”) of CPI Holdco, Inc., a Delaware corporation (the
“Issuer”), we confirm that:

     1. We understand that any subsequent transfer of the Notes is subject to
certain restrictions and conditions set forth in the Indenture relating to the
Notes (the “Indenture”) and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes except in compliance with, such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”), and all applicable state securities laws.

     2. We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered,
sold, pledged or otherwise transferred except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell, offer, pledge or
otherwise transfer any Notes, we will do so only (i) to the Issuer or any of its
subsidiaries, (ii) inside the United States in a transaction meeting the
requirements of Rule 144A under the Securities Act to a person who we reasonably
believe to be a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (iii) inside the United States to an institutional
“accredited investor” (as defined below) that is purchasing at least $250,000 of
Notes for its own account or for the account of an institutional accredited
investor and who, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to the Trustee (as defined in the Indenture) a
signed letter containing certain representations and agreements relating to the
restrictions on transfer of the Notes (the form of which letter can be obtained
from the Trustee), (iv) outside the United States to a person that is not a U.S.
person (as defined in Rule 902 under the Securities Act) in accordance with
Regulation S promulgated under the Securities Act, (v) pursuant to the exemption
from registration provided by Rule 144 under the Securities Act (if available)
or (vi) pursuant to an effective registration state -

C-1



--------------------------------------------------------------------------------



 



ment under the Securities Act, and we further agree to provide to any person
purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein.

     3. We are not acquiring the Notes for or on behalf of, and will not
transfer the Notes to, any employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), any plan,
individual retirement accounts or other arrangements subject to Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or provisions under
any federal, state, local, or non-U.S. or other laws or regulations that are
similar to such provisions of ERISA of the Code or any entity whose underlying
assets are considered to include “plan assets” of such plans, accounts or
arrangements, except as permitted in the sections entitled “Notice to investors”
and “Certain ERISA considerations” of the Offering Memorandum.

     4. We understand that, on any proposed resale of any Notes, we will be
required to furnish to the Trustee and the Issuer such certification, legal
opinions and other information as the Trustee and the Issuer may reasonably
require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

     5. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or their investment, as the case may be.

     6. We are acquiring the Notes purchased by us for our account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

C-2



--------------------------------------------------------------------------------



 



          You, as Trustee, the Issuer, counsel for the Issuer and others are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

              Very truly yours,       [Name of Transferee]  

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

Form of Certificate To Be Delivered
in Connection with Transfers
Pursuant to Regulation S

[     ], [  ]

The Bank of New York Trust Company, N.A.
700 S. Flower Street, Suite 500
Los Angeles, CA 90017
T: (213) 630-6447
F: (213) 630-6210
Attention: Corporate Trust Department

         

  Re:   CPI Holdco, Inc. (the “Issuer”)

      Floating Rate Senior Notes due 2015 (the “Notes”)

Ladies and Gentlemen:

          In connection with our proposed sale of $[      ] aggregate principal
amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, we represent that:

     (1) the offer of the Notes was not made to a person in the United States;

     (2) either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither we nor any person acting on our behalf
knows that the transaction has been prearranged with a buyer in the United
States;

     (3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

     (4) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

     (5) we have advised the transferee of the transfer restrictions applicable
to the Notes.

          You, as Trustee, the Issuer, counsel for the Issuer and others are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any inter -

D-1



--------------------------------------------------------------------------------



 



ested party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby. Terms used in this certificate have the
meanings set forth in Regulation S.

            Very truly yours,

[Name of Transferor]
      By:                   Authorized Signatory     

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS
OF TEMPORARY REGULATION S GLOBAL NOTE

___________________,_______

The Bank of New York Trust Company, N.A.
700 S. Flower Street, Suite 500
Los Angeles, CA 90017
T: (213) 630-6447
F: (213) 630-6210
Attention: Corporate Trust Department

         

  Re:   CPI Holdco, (the “Issuer”)

      Floating Rate Senior Notes due 2015 (the “Notes”)

Dear Sirs:

          This letter relates to U.S. $ ___principal amount of Notes represented
by a certificate (the “Legended Certificate”) which bears a legend outlining
restrictions upon transfer of such Legended Certificate. Pursuant to
Section 2.16(c) of the Indenture (the “Indenture”) dated as of February [ ],
2005 relating to the Notes, we hereby certify that we are (or we will hold such
securities on behalf of) a person outside the United States (or to an Initial
Purchaser (as defined in the Indenture)) to whom the Notes could be transferred
in accordance with Rule 904 of Regulation S promulgated under the U.S.
Securities Act of 1933, as amended.

          You, as Trustee, the Issuer, counsel for the Issuer and others are
entitled to rely upon this letter and are irrevocably authorized to produce this
letter or a copy hereof to any interested party in any administrative or legal
proceedings or official inquiry with respect to the matters covered hereby.
Terms used in this letter have the meanings set forth in Regulation S.

            Very truly yours,

[Name of Holder]
      By:           Authorized Signature             

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F

NOTE GUARANTEE

          For value received, each of the undersigned (including any successor
Person under the Indenture) hereby unconditionally guarantees, jointly and
severally, to the extent set forth in the Indenture (as defined below) to the
Holder of this Note the payment of principal, premium, if any, and interest on
this Note in the amounts and at the times when due and interest on the overdue
principal, premium, if any, and interest, if any, of this Note when due, if
lawful, and, to the extent permitted by law, the payment or performance of all
other obligations of the Issuer under the Indenture or the Notes, to the Holder
of this Note and the Trustee, all in accordance with and subject to the terms
and limitations of this Note, the Indenture, including Article Eleven thereof,
and this Note Guarantee. This Note Guarantee will become effective in accordance
with Article Eleven of the Indenture and its terms shall be evidenced therein.
The validity and enforceability of any Note Guarantee shall not be affected by
the fact that it is not affixed to any particular Note.

          Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Indenture dated as of February [ ], 2005, among CPI
Holdco, Inc., a Delaware corporation (the “Issuer”), and The Bank of New York
Trust Company, N.A., as trustee (the “Trustee”), as amended or supplemented (the
“Indenture”).

          The obligations of the undersigned to the Holders of Notes and to the
Trustee pursuant to this Note Guarantee and the Indenture are expressly set
forth in Article Eleven of the Indenture and reference is hereby made to the
Indenture for the precise terms of the Note Guarantee and all of the other
provisions of the Indenture to which this Note Guarantee relates.

          No director, officer, employee, incorporator, stockholder, member or
manager of any Guarantor, as such, shall have any liability for any obligations
of such Guarantors under such Guarantors’ Note Guarantee or the Indenture or for
any claim based on, in respect of, or by reason of, such obligation or its
creation.

          This Note Guarantee shall be governed by, and construed in accordance
with, the laws of the State of New York.

          This Note Guarantee is subject to release upon the terms set forth in
the Indenture.

F-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has caused its Note Guarantee to be
duly executed.

Date:

              [          ]  

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

F-2